Execution Version

 

 

 

LOAN AND SECURITY AGREEMENT

dated as of

September 24, 2020

among

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II SPV II LLC

The Lenders Party Hereto,

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II LLC,

as Portfolio Manager

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page     ARTICLE I      THE PORTFOLIO INVESTMENTS   

SECTION 1.01.

  Purchases of Portfolio Investments      29  

SECTION 1.02.

  Procedures for Purchases and Related Advances      29  

SECTION 1.03.

  Conditions to Purchases, Substitution and Advances      30  

SECTION 1.04.

  Sales of Portfolio Investments      31  

SECTION 1.05.

  Certain Assumptions relating to Portfolio Investments      33  

SECTION 1.06.

  Valuation of Permitted Non-USD Currency Portfolio Investments      33  

SECTION 1.07.

  Additional Equity Contributions      33  

SECTION 1.08.

  Substitutions; Limitation on Sales and Substitutions      33     ARTICLE II   
  THE ADVANCES   

SECTION 2.01.

  Financing Commitments      34  

SECTION 2.02.

  [Reserved]      34  

SECTION 2.03.

  Advances; Use of Proceeds      34  

SECTION 2.04.

  Other Conditions to Advances      36     ARTICLE III      ADDITIONAL TERMS
APPLICABLE TO THE ADVANCES   

SECTION 3.01.

  The Advances      38  

SECTION 3.02.

  [Reserved]      43  

SECTION 3.03.

  Taxes      43     ARTICLE IV      COLLECTIONS AND PAYMENTS   

SECTION 4.01.

  Interest Proceeds      46  

SECTION 4.02.

  Principal Proceeds      47  

SECTION 4.03.

  Principal and Interest Payments; Prepayments; Fees      47  

SECTION 4.04.

  MV Cure Account      49  

SECTION 4.05.

  Priority of Payments      49  

SECTION 4.06.

  Payments Generally      51  

SECTION 4.07.

  Termination or Reduction of Financing Commitments      51     ARTICLE V     
THE PORTFOLIO MANAGER   

SECTION 5.01.

  Appointment and Duties of the Portfolio Manager      52  

SECTION 5.02.

  Portfolio Manager Representations as to Eligibility Criteria; Etc.      53  

SECTION 5.03.

  Indemnification      53     ARTICLE VI      REPRESENTATIONS, WARRANTIES AND
COVENANTS   

SECTION 6.01.

  Representations and Warranties      53  

SECTION 6.02.

  Covenants of the Company and the Portfolio Manager      57  

SECTION 6.03.

  Amendments of Portfolio Investments, Etc.      64  



--------------------------------------------------------------------------------

  ARTICLE VII      EVENTS OF DEFAULT      ARTICLE VIII      ACCOUNTS; COLLATERAL
SECURITY   

SECTION 8.01.

  The Collateral Accounts; Agreement as to Control      66  

SECTION 8.02.

  Collateral Security; Pledge; Delivery      68     ARTICLE IX      THE AGENTS
  

SECTION 9.01.

  Appointment of Administrative Agent and Collateral Agent      70  

SECTION 9.02.

  Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator      75     ARTICLE X      MISCELLANEOUS   

SECTION 10.01.

  Non-Petition; Limited Recourse      78  

SECTION 10.02.

  Notices      79  

SECTION 10.03.

  No Waiver      80  

SECTION 10.04.

  Expenses; Indemnity; Damage Waiver; Right of Setoff      80  

SECTION 10.05.

  Amendments      81  

SECTION 10.06.

  Successors; Assignments      81  

SECTION 10.07.

  Governing Law; Submission to Jurisdiction; Etc.      83  

SECTION 10.08.

  Interest Rate Limitation      84  

SECTION 10.09.

  PATRIOT Act      84  

SECTION 10.10.

  Counterparts      84  

SECTION 10.11.

  Headings      84  

SECTION 10.12.

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
84  

SECTION 10.13.

  Judgment Currency      86  

SECTION 10.14.

  Confidentiality      86  

Schedules

 

Schedule 1    Transaction Schedule Schedule 2    Contents of Notice of
Acquisition Schedule 3    Eligibility Criteria Schedule 4    Concentration
Limitations Schedule 5    Initial Portfolio Investments Schedule 6    GICS
Level 3 Industry Classifications Schedule 7    Initial Participation Interests

Exhibits

 

Exhibit A    Form of Request for Advance Exhibit B   

[Reserved]

Exhibit C   

Forms of Tax Compliance Certificates

 

- ii -



--------------------------------------------------------------------------------

Interest Rates; LIBOR Notification

The interest rate on an Advance may be derived from an interest rate benchmark
that is, or may in the future become, the subject of regulatory reform.
Regulators have signaled the need to use alternative benchmark reference rates
for some of these interest rate benchmarks and, as a result, such interest rate
benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administrator
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Advances. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. Upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, Section 3.01(h) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Company, pursuant to Section 3.01(h)(iv), of any change to
the reference rate upon which the interest rate on Advances is based (it being
understood that any such change shall be subject to the consent of the Company
to the extent set forth in this Agreement). However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (1) any such
alternative, successor or replacement rate implemented pursuant to
Section 3.01(h)(ii), whether upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, and (2) the implementation of any Benchmark
Conforming Changes pursuant to Section 3.01(h)(iii), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT dated as of September 24, 2020 (this “Agreement”)
among GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II SPV II LLC, as borrower (the
“Company”); GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II LLC (the “Portfolio
Manager”); the Lenders party hereto; U.S. BANK NATIONAL ASSOCIATION, in its
capacities as collateral agent (in such capacity, the “Collateral Agent”),
collateral administrator (in such capacity, the “Collateral Administrator”) and
securities intermediary (in such capacity, the “Securities Intermediary”); and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain corporate loans and other corporate debt securities (including,
for the avoidance of doubt, the Initial Participation Interests) (the “Portfolio
Investments”), all on and subject to the terms and conditions set forth herein.

Furthermore, the Company intends to enter into a Loan Sale and Contribution
Agreement (the “Sale Agreement”), dated on or about the date hereof, between the
Company and Goldman Sachs Private Middle Market Credit II LLC (in such capacity,
the “Seller”), pursuant to which the Company shall from time to time acquire
Portfolio Investments from the Seller. Furthermore, the Company intends to
acquire the Initial Participation Interests with elevation in certain Portfolio
Investments listed on Schedule 7 hereto pursuant to the Sale Agreement.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) and its respective successors and permitted
assigns (together with JPMCB, the “Lenders”) have agreed to make advances to the
Company (“Advances”) hereunder to the extent specified on the transaction
schedule attached as Schedule 1 hereto (the “Transaction Schedule”).

Accordingly, the parties hereto agree as follows:

Certain Defined Terms; Currencies and Currency Equivalents

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of September 24, 2020, among the Company, the Administrative Agent, the
Collateral Agent and the Securities Intermediary.

“Additional Payment Date” has the meaning set forth in Section 4.05.

“Adjusted Applicable Margin” means the stated Applicable Margin for Advances set
forth on the Transaction Schedule plus 3.00% per annum.

“Administrative Agent” has the meaning set forth in the introductory section of
this Agreement.

“Advance Rate” or “AR” means 55%.

“Advances” has the meaning set forth in the introductory section of this
Agreement.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any Governmental Authority, whether pending, active or, to the Knowledge of the
Company or the Portfolio Manager, threatened against or affecting the Company or
the Portfolio Manager or their respective property that would reasonably be
expected to result in a Material Adverse Effect.

 



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
but, which shall not, with respect to the Company, include the obligors under
any Portfolio Investment. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of any
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

“Agent” has the meaning set forth in Section 9.01.

“Agent Business Day” means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be Chicago, Illinois).

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Amendment” has the meaning set forth in Section 6.03.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction applicable to or with jurisdiction over such
Person (as the case may be).

“Available Capacity” means, as of any date of determination, the greater of
(x) zero and (y) the positive difference between the Borrowing Base and the
aggregate outstanding principal amount of the Advances.

“Available Liquidity” means, with respect to the Parent, the sum of, without
duplication, (i) the cash, Cash Equivalents and uncalled capital from investors
of the Parent and its consolidated Subsidiaries in an amount not exceeding the
positive difference between total assets (including uncalled capital from
investors) and total liabilities of the Parent and its consolidated
Subsidiaries, in each case, as of the applicable reporting date and as set forth
in the form of report previously agreed between the Company and the
Administrative Agent and (ii) the Available Capacity.

“Base Rate” means, for any day (a) with respect to USD Advances, a rate per
annum equal to the greatest of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 0.50%; and
(b) with respect to Advances denominated in a currency other than USD, the
annual rate of interest announced from time to time by the Administrative Agent
(or an affiliate thereof) as being its reference rate then in effect for
determining interest rates on commercial loans made by it in Canada (in the case
of CAD Advances), in England (in the case of GBP Advances) or in the Euro Zone
(in the case of Euro Advances). Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the applicable reference
rate described in clause (b) above shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively. In the event that the Base Rate is below zero at any time
during the term of this Agreement, it shall be deemed to be zero until it
exceeds zero again.

 

- 2 -



--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which, may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for syndicated credit facilities denominated in the
applicable Currency and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will deemed to be zero for purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means with respect to any replacement of the
LIBO Rate with a Benchmark Replacement, the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Benchmark Replacement for syndicated credit
facilities denominated an applicable Currency at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes that the
Administrative Agent decides in its reasonable discretion, with the consent of
the Company, may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
is not administratively feasible or if the Administrative Agent determines that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Administrative Agent and the
Company decide is reasonably necessary in connection with the administration of
this Agreement.

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
Reuters Screen permanently or indefinitely ceases to provide the LIBO Rate: or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the Reuters Screen in respect of the LIBO Rate announcing that
such administrator has ceased or will cease to provide the LIBO Rate,
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate;

 

- 3 -



--------------------------------------------------------------------------------

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Reuters Screen in respect of the LIBO
Rate, the Federal Reserve System of the United States of America, an insolvency
official with jurisdiction over the administrator for the LIBO Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Rate, in each case which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, as such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.01(h) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.01(h).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing Base” means, on any date of determination, the product of the Net
Asset Value multiplied by 0.55.

“Borrowing Base Test” means a test that will be satisfied on any date of
determination if the following is true:

 

LOGO [g45145g0926071316243.jpg]

Where:

Advance Rate = 55%.

 

- 4 -



--------------------------------------------------------------------------------

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located (which shall initially be Chicago, Illinois); provided that,
(i) with respect to any LIBO Rate related provisions herein or the payment,
calculation or conversion of amounts denominated in GBP, “Business Day” shall be
deemed to exclude any day on which banks are required or authorized to be closed
in London, England, (ii) with respect to any provisions herein relating to the
calculation or conversion of amounts denominated in Euro, “Business Day” shall
be deemed to exclude any day on which banks are required or authorized to be
closed in London, England or which is not a TARGET2 Settlement Day and
(iii) with respect to any provisions herein relating to the calculation or
conversion of amounts denominated in CAD, “Business Day” shall be deemed to
exclude any day on which banks are required or authorized to be closed in
Toronto, Canada.

“CAD” and “C$” mean Canadian dollars.

“Calculation Period” means the quarterly period from and including the date on
which the first Advance is made hereunder to but excluding the first Calculation
Period Start Date following the date of such Advance and each successive
quarterly period from and including a Calculation Period Start Date to but
excluding the immediately succeeding Calculation Period Start Date (or, in the
case of the last Calculation Period, if the last Calculation Period does not end
on the 1st calendar day of January, April, July or October, the period from and
including the related Calculation Period Start Date to but excluding the
Maturity Date).

“Calculation Period Start Date” means the first (1st) calendar day of January,
April, July and October of each year (or, if any such date is not a Business
Day, the immediately succeeding Business Day), commencing in October 2020.

“Cash Equivalents” means, any of the following, denominated in USD or a
Permitted Non-USD Currency: (i) marketable securities (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States (clauses
(a) and (b) hereinafter being referred to as “US Government Securities”), in
each case maturing within one year after such date; (ii) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P or at least “P-1” from
Moody’s; (iii) commercial paper maturing no more than three months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s; (iv) certificates of
deposit, time deposits or bankers’ acceptances maturing within three months
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator), (b) at the
time of the acquisition thereof, a rating of at least “A-1” from S&P or at least
“P-1” from Moody’s and (c) has Tier 1 Capital (as defined in such regulations)
of not less than U.S.$5,000,000,000 and (v) shares of any money market mutual
fund that (a) has substantially all of its assets invested continuously in the
types of investments referred to in clauses (i) and (ii) above and (b) at the
time of the acquisition thereof, a rating of at least “A-1” from S&P or at least
“P-1” from Moody’s.

 

- 5 -



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

“Change of Control” means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) shall cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company or (B) Goldman Sachs Asset Management, L.P. or
its Affiliates shall cease to be the investment advisor of the Parent.

“Charges” has the meaning set forth in Section 10.08.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 8.02(a).

“Collateral Accounts” has the meaning set forth in Section 8.01(a).

“Collateral Administrator” has the meaning set forth in the introductory section
of this Agreement.

“Collateral Agent” has the meaning set forth in the introductory section of this
Agreement.

“Collateral Principal Amount” means on any date of determination (A) the
aggregate principal balance of the Portfolio, including the funded and unfunded
balance on any Delayed Funding Term Loan or Revolving Loan, as of such date plus
(B) the amounts on deposit in the Collateral Accounts (including cash and Cash
Equivalents) representing Principal Proceeds as of such date minus (C) the
aggregate principal balance of all Ineligible Investments as of such date.

“Collection Account” means the Interest Collection Account and the Principal
Collection Account, collectively.

“Commitment Increase Date” means any Agent Business Day on which the
Administrative Agent (in its sole discretion) approves in writing (which may be
by email) a Commitment Increase Request and on which the applicable Financing
Commitments in respect thereof are effective hereunder.

“Commitment Increase Option” means, on any date prior to the termination of the
Reinvestment Period, the option of the Company to request in writing (which may
be by email) (each an “Commitment Increase Request”) from the Administrative
Agent and the Lenders an increase of the Financing Commitments to up to
U.S.$800,000,000; provided that the amount of each Commitment Increase Request
shall be not less than U.S.$50,000,000.

 

- 6 -



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory section of this
Agreement.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Calculation Period) being established by
the Administrative Agent in accordance with :

(1) the rate, or methodology for this rate, an conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
Compounded SOFR: provided that:

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for Dollar-denominated syndicated credit facilities
at such time;

provided further that, if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

“Concentration Limitation Excess” means, on any date of determination, without
duplication, all or the portion of the principal amount of any Portfolio
Investment that exceeds any Concentration Limitation as of such date; provided
that the Portfolio Manager shall select in its sole discretion which Portfolio
Investment(s) constitute part of the Concentration Limitation Excess and if the
Portfolio Manager fails to specify such Portfolio Investment(s) to the
Administrative Agent in writing then the Administrative Agent shall make such
selection in its sole discretion.

“Concentration Limitations” has the meaning set forth in Schedule 4.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Corresponding Tenor” means with respect to a Benchmark Replacement a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as applicable tenor for the applicable Calculation
Period with respect to the LIBO Rate.

“Credit Risk Party” has the meaning set forth in Article VII.

“Currency” means USD and any Permitted Non-USD Currency.

“Currency Shortfall” has the meaning set forth in Section 4.04(b).

“Custodial Account” means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule to which Portfolio
Investments, Cash Equivalents and other financial assets may be credited, and
any successor accounts (established in connection with the resignation or
removal of the Securities Intermediary or otherwise in accordance with the Loan
Documents).

“Default” has the meaning set forth in Section 1.03.

 

- 7 -



--------------------------------------------------------------------------------

“Defaulted Obligation” has the meaning set forth in Schedule 3.

“Defaulting Lender” means, subject to Section 3.01(j), any Lender that:

(a) during the Reinvestment Period, has failed to (1) fund all or any portion of
its Advances within two (2) Business Days of the date such Loans were required
to be funded hereunder, unless such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied or waived, (2) pay to the
Company or the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, unless in the case of (1) or (2) above, its failure to pay is caused
by an administrative or technical error, in which case such period shall be
extended by one additional Business Day (provided that such Lender shall cease
to be a Defaulting Lender pursuant to clauses (1) or (2) above upon receipt of
such amounts by the Administrative Agent or the Company), or (3) within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(3) upon receipt of such written confirmation by the Administrative Agent and
the Company); or

(b) the Administrative Agent has received notification during the Reinvestment
Period that such Lender (1) is insolvent, or is generally unable to pay its
debts as they become due, or admits in writing its inability to pay its debts as
they become due, or makes a general assignment for the benefit of its creditors,
(2) has notified the Company, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits or is
obligated to extend credit, (3) is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender, or such Lender has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment or (4) has
become subject to a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender under this clause (b) solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Delayed Funding Term Loan” means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the Underlying
Instruments relating thereto after satisfaction of customary conditions to
borrowing, (b) specifies a maximum amount that can be borrowed on one or more
borrowing dates, and (c) does not permit the re-borrowing of any amount
previously repaid by the obligor thereunder; but any such Loan will be a Delayed
Funding Term Loan only until all commitments by the holders thereof to make
advances to the obligor thereon expire or are terminated or reduced to zero.

 

- 8 -



--------------------------------------------------------------------------------

“Deliver” (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

(1) in the case of Portfolio Investments and Cash Equivalents and amounts on
deposit in the MV Cure Account, by (x) causing the Securities Intermediary to
indicate by book entry that a financial asset comprised thereof has been
credited to the applicable Collateral Account and (y) causing the Securities
Intermediary to agree, pursuant to the Account Control Agreement, that, subject
to the terms of the Account Control Agreement, it will comply with entitlement
orders originated by the Collateral Agent with respect to each such security
entitlement without further consent by the Company;

(2) in the case of each general intangible, by notifying the obligor thereunder
of the security interest of the Collateral Agent; provided the Company shall not
be required to notify the obligor unless an Event of Default has occurred and is
continuing;

(3) in the case of Portfolio Investments consisting of money or instruments (the
“Possessory Collateral”) that do not constitute a financial asset forming the
basis of a security entitlement delivered to the Collateral Agent pursuant to
clause (1) above, by causing (x) the Collateral Agent to obtain possession of
such Possessory Collateral in the State of Wisconsin (or other State notified by
the Collateral Agent to the Company, the Portfolio Manager and the
Administrative Agent), or (y) a Person other than the Company and a securities
intermediary (A)(I) to obtain possession of such Possessory Collateral in the
State of New York, and (II) to then authenticate a record acknowledging that it
holds possession of such Possessory Collateral for the benefit of the Collateral
Agent or (B)(I) to authenticate a record acknowledging that it will take
possession of such Possessory Collateral for the benefit of the Collateral Agent
and (II) to then acquire possession of such Possessory Collateral in the State
of Wisconsin (or other State notified by the Collateral Agent to the Company,
the Portfolio Manager and the Administrative Agent);

(4) in the case of any account (and all amounts held therein, including the MV
Cure Account and amounts on deposit therein) which constitutes a “deposit
account” under Article 9 of the UCC, by causing the Securities Intermediary to
continuously identify in its books and records the security interest of the
Collateral Agent in such account and, except as may be expressly provided herein
to the contrary, establishing dominion and control over such account in favor of
the Collateral Agent in the manner set forth in the Account Control Agreement;

(5) in all cases, by filing or causing the filing of a financing statement with
respect to such Collateral with the Delaware Secretary of State; and

(6) in all cases by ensuring that all such other steps, if any, reasonably
requested by the Administrative Agent to ensure that this Agreement creates a
valid, first priority Lien (subject only to Permitted Liens) (including, to the
extent applicable, by possession or control) on such Collateral in favor of
Collateral Agent shall have been taken.

“Designated Independent Broker-Dealer” means J.P. Morgan Securities LLC;
provided that, so long as no Market Value Event shall have occurred and no Event
of Default shall have occurred and be continuing, the Portfolio Manager may,
upon at least five (5) Business Days’ written notice to the Administrative
Agent, the Collateral Administrator and the Collateral Agent, designate another
Independent Broker-Dealer as the Designated Independent Broker-Dealer.

“Dollar Equivalent” means, with respect to any Advance denominated in any
Permitted Non-USD Currency, the amount of USD that would be required to purchase
the amount of the Permitted Non-USD Currency of such Advance on the date two
(2) Business Days prior to the date of such Advance, based upon the Spot Rate in
effect at such time.

 

- 9 -



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in an applicable Currency being executed at such time, or that
include language similar to that contained in Section 3.01(h) are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent with the consent of the Company
or (ii) election by the Required Lenders with the consent of the Company to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice for such election to
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent; provided that in each case that the consent of the Company
is required for purposes of this definition, (A) such consent shall not be
unreasonably withheld or delayed and (B) if the Company fails to respond within
ten (10) Business Days of such notification or request, it shall be deemed to
have consented thereto.

“Effective Date” has the meaning set forth in Section 2.04.

“Effective Date Letter” means the letter agreement, dated as of the date hereof,
by and between the Company and the Administrative Agent.

“Eligible Assignee” means at the time of any relevant assignment pursuant to
Section 10.06(b), (i) an Affiliate of the related assignor, (ii) a bank,
(iii) an insurance company or (iv) any Person (other than a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person)), in each case other than, (a) any Person
primarily engaged in the business of private investment management as a business
development company, mezzanine fund, private debt fund, hedge fund or private
equity fund, which is in direct or indirect competition with the Company, the
Portfolio Manager or the sub-advisor of the Portfolio Manager, or any Affiliate
thereof that is an investment advisor, (b) any Person controlled by, or
controlling, or under common control with, or which is a sponsor of, a Person
referred to in clause (a) above, or (c) any Person for which a Person referred
to in clause (a) above serves as an investment advisor with discretionary
investment authority; provided that the exclusions set forth in clauses
(a) through (c) above shall not cause any Person that is itself a bank or an
insurance company to not be treated as an “Eligible Assignee”.

“Eligibility Criteria” has the meaning set forth in Section 1.03.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or the Parent, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412, 430 or 431 of the
Code).

“ERISA Event” means that (1) any of the Company or the Parent has underlying
assets which constitute “plan assets” within the meaning of the Plan Asset Rules
or (2) any of the Company, the Parent or any ERISA Affiliate sponsors,
maintains, contributes to, is required to contribute to or has any material
liability with respect to any Plan.

 

- 10 -



--------------------------------------------------------------------------------

“Euros” and “€” mean the lawful currency of each state so described in any EMU
Legislation introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning set forth in Article VII.

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Collateral Accounts representing Interest
Proceeds over (2) the sum of the projected amount required to be paid pursuant
to Sections 4.05(a) through (c) on the next Interest Payment Date, the next
Additional Payment Date or the Maturity Date, as applicable, as determined by
the Company in good faith and in a commercially reasonable manner and verified
by the Administrative Agent; provided that amounts to be paid pursuant to clause
4.05(c) shall be projected to be no less than: (i) during a Calculation Period
during the Ramp-Up Period, U.S.$1,800,000, (ii) during a Calculation Period
after the Ramp-Up Period and during the Reinvestment Period, U.S.$2,400,000 and
(iii) during a Calculation Period after the Reinvestment Period, U.S.$1,000,000.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Secured Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Secured Party’s failure to comply with
Section 3.03(f) and (d) any Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and intergovernmental
agreements thereunder, similar or related non-U.S. law that are analogous to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted in connection with the implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time), as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it,
provided that if the Federal Funds Effective Rate as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

- 11 -



--------------------------------------------------------------------------------

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Financing Commitment” means, with respect to each Lender, the commitment of
such Lender to provide Advances to the Company hereunder in an amount up to but
not exceeding the amount set forth opposite such Lender’s name on the
Transaction Schedule or in the assignment and assumption pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to (i) the Commitment Increase Option or
(ii) assignments made in accordance with the provisions of Section 10.06 of this
Agreement.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

“GBP” and “£” mean British Pounds.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued expenses arising in the
ordinary course of business; (iv) that portion of obligations with respect to
finance leases that is properly classified as a liability of such Person on a
balance sheet; (v) all non-contingent obligations of such Person to reimburse or
prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument; (vi) all debt of others
secured by a Lien on any asset of such Person, whether or not such debt is
assumed by such Person; and (vii) all debt, lease obligations or similar
obligations to repay money of others guaranteed by such Person or for which such
Person acts as surety and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss. Notwithstanding the foregoing, “Indebtedness”
shall not include a commitment arising in the ordinary course of business to
purchase a future Portfolio Investment in accordance with the terms of this
Agreement.

“Indemnified Person” has the meaning specified in Section 5.03.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.04(b).

 

- 12 -



--------------------------------------------------------------------------------

“Independent Broker-Dealer” means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BMO Capital
Markets, BNP Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs,
HSBC, Jefferies, Morgan Stanley, Natixis, RBC Capital Markets, Royal Bank of
Scotland, Societe Generale, UBS, Wells Fargo and any Affiliate of any of the
foregoing, but in no event including the Company or any Affiliate of the
Company.

“Ineligible Investment” means any Portfolio Investment that fails, at any time,
to satisfy the Eligibility Criteria (as adjusted for the following proviso);
provided that with respect to any Portfolio Investment for which the
Administrative Agent has waived one or more of the criteria set forth on
Schedule 3, the Eligibility Criteria in respect of such Portfolio Investment
shall be deemed not to include such waived criteria at any time after such
waiver and such Portfolio Investment shall not be considered an “Ineligible
Investment” by reason of its failure to meet such waived criteria; provided
further that any Portfolio Investment (other than an Initial Portfolio
Investment or an Initial Participation Interest) which has not been approved by
the Administrative Agent pursuant to Section 1.02 on or prior to its Trade Date
will be deemed to be an Ineligible Investment until such later date (if any) on
which such Portfolio Investment is so approved; provided, further, that any
Initial Participation Interest granted under the Sale Agreement that has not
been elevated to an assignment on or prior to the 45th calendar day following
the Effective Date shall constitute an Ineligible Investment until the date on
which such elevation has occurred.

“Information” means all information received from the Company or any Affiliate
thereof relating to the Company or its business or any obligor in respect of any
Portfolio Investment in connection with the transactions contemplated by this
Agreement.

“Initial Participation Interests” means the Portfolio Investments listed in
Schedule 7.

“Initial Portfolio Investments” means the Portfolio Investments listed in
Schedule 5.

“Interest Collection Account” means the account(s) established by the Securities
Intermediary and set forth on the Transaction Schedule for the deposit of
Interest Proceeds denominated in USD and any successor accounts (established in
connection with the resignation or removal of the Securities Intermediary or
otherwise in accordance with the Loan Documents).

“Interest Payment Date” has the meaning set forth in Section 4.03(b).

“Interest Proceeds” means all payments of interest received in respect of the
Portfolio Investments and Cash Equivalents acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company acquired the related Portfolio
Investment), all other payments on the Cash Equivalents acquired with the
proceeds of Portfolio Investments (for the avoidance of doubt, such other
payments shall not include principal payments (including, without limitation,
prepayments, repayments or sale proceeds) with respect to Cash Equivalents
acquired with Principal Proceeds) and all payments of fees, dividends and other
similar amounts received in respect of the Portfolio Investments or deposited
into any of the Collateral Accounts (including closing fees, commitment fees,
facility fees, late payment fees, amendment fees, waiver fees, prepayment fees
and premiums, ticking fees, delayed compensation, customary syndication or other
up-front fees and customary administrative agency or similar fees); provided,
however, that for the avoidance of doubt, Interest Proceeds shall not include
amounts or Cash Equivalents in the MV Cure Account, Unfunded Exposure Account,
Permitted Non-USD Currency Unfunded Exposure Accounts or any proceeds therefrom.

 

- 13 -



--------------------------------------------------------------------------------

“Investment” means (a) the purchase of any debt or equity security of any other
Person or (b) the making of any Loan or advance to any other Person.

“IRS” means the United States Internal Revenue Service.

“JPMCB” has the meaning set forth in the introductory section of this Agreement.

“Knowledge” (and “Know” and all its derivative forms) means, for the Company,
the knowledge of any officer of the Company, and for the Portfolio Manager, the
knowledge of any individual employed by the Portfolio Manager that is
knowledgeable about the business affairs of the Company.

“Lender Participant” has the meaning set forth in Section 10.06(c).

“Lenders” has the meaning set forth in the introductory section of this
Agreement.

“Liabilities” has the meaning set forth in Section 5.03.

“LIBO Rate” means, for each Calculation Period relating to an Advance
denominated in any Currency, the rate appearing on the Reuters Screen at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Calculation Period as the rate for deposits denominated in
such Currency with a maturity of three months; provided that if the rate
appearing on the Reuters Screen shall not be available at such time then the
LIBO Rate for such Calculation Period shall be the rate per annum (rounded to
the same number of decimal places as the rate appearing on the Reuters Screen)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the rate appearing on the Reuters
Screen for deposits denominated in such Currency for the longest period
available that is shorter than three months and (b) the rate appearing on the
Reuters Screen for deposits denominated in such Currency for the shortest period
available that is longer than three months, in each case, at such time. The LIBO
Rate shall be determined by the Administrative Agent (and notified in writing to
the Collateral Administrator and the Portfolio Manager), and such determination
shall be conclusive absent manifest error. Notwithstanding anything in the
foregoing to the contrary, if the LIBO Rate as calculated for any purpose under
this Agreement is below zero, the LIBO Rate will be deemed to be zero for such
purpose until such time as it exceeds zero again.

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term and/or revolving loan agreement or other similar credit
agreement.

“Loan Documents” means this Agreement, the Account Control Agreement, the Sale
Agreement and such other agreements, and any amendments or supplements thereto
or modifications thereof, in each case, executed or delivered pursuant to the
terms of this Agreement or any of the other Loan Documents.

“Margin Stock” has the meaning provided such term in Regulation U of the Board
of Governors of the Federal Reserve Board.

 

- 14 -



--------------------------------------------------------------------------------

“Market Value” means, on any date of determination, (i) with respect to any
Senior Secured Loan, Second Lien Loan or corporate debt security, the average
indicative bid-side price determined by Markit Group Limited, LoanX, Inc. or as
reported on TRACE or similar comparable service (as mutually agreed to in
writing by the Portfolio Manager and the Administrative Agent, such agreement
not to be unreasonably withheld, conditioned or delayed), for prints of
U.S.$1,000,000 or more (or, if the Administrative Agent determines in its sole
discretion that such bid price is not available or is not indicative of the
actual current market value, the market value of such Senior Secured Loan,
Second Lien Loan or corporate debt security, as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.

So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below.

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment whose Market Value is not determined by the
Administrative Agent using Markit Group Limited, LoanX, Inc. or TRACE or similar
comparable service (as mutually agreed to in writing by the Portfolio Manager
and the Administrative Agent, such agreement not to be unreasonably withheld,
conditioned or delayed), the Portfolio Manager may, with respect to up to three
such Portfolio Investments in each calendar quarter, engage a Nationally
Recognized Valuation Provider, at the expense of the Company, to provide a
valuation of the applicable Portfolio Investments and submit evidence of such
valuation to the Administrative Agent; provided that if the Company engages a
Nationally Recognized Valuation Provider that provides a range of valuations,
then the valuation shall be equal to the mean of the highest and lowest
valuations of such range. With respect to any Portfolio Investment whose Market
Value is determined by the Administrative Agent using Markit Group Limited,
LoanX, Inc. or TRACE or similar comparable service (as mutually agreed to in
writing by the Portfolio Manager and the Administrative Agent, such agreement
not to be unreasonably withheld, conditioned or delayed), the Portfolio Manager
may, at the expense of the Company, obtain a written executable bid from an
Independent Broker-Dealer for the full principal amount of such Portfolio
Investment and submit evidence of such bid to the Administrative Agent.

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier than) 12:00 p.m. New York
City time on the Business Day following receipt of notice of such valuation by
the Administrative Agent until the Administrative Agent has made a good faith
and commercially reasonable determination that the Market Value of such
Portfolio Investment has changed, in which case the Administrative Agent may
determine another Market Value (in accordance with the definition of Market
Value).

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero, (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Broker-Dealer if, in the
Administrative Agent’s good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide by reason of the insolvency of such
Independent Broker-Dealer and (D) no valuation provided by a Nationally
Recognized Valuation Provider shall be effective unless it takes into account
factors

 

- 15 -



--------------------------------------------------------------------------------

commonly used by market participants in conducting valuation processes,
including without limitation (i) industry and comparable company analysis,
(ii) market yield assumptions, (iii) credit fundamentals, cyclical nature, and
outlook of the business of the Portfolio Investment’s obligor; and
(iv) historical material debt-financed acquisitions consummated by the Portfolio
Investment’s obligor.

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio no later than the later of the 3rd
Business Day of each calendar month or upon the reasonable request of the
Portfolio Manager (but no more frequently than three (3) requests per calendar
month). Any notification from the Administrative Agent to the Company that the
events set forth in clause (A)(i) of the definition of the term Market Value
Event have occurred shall be accompanied by a written statement showing the
then-current Market Value of each Portfolio Investment.

“Market Value Cure” means, on any date of determination, (i) with the consent of
the Administrative Agent, the contribution by the Parent of additional Portfolio
Investments and the pledge and Delivery thereof by the Company to the Collateral
Agent pursuant to the terms hereof, (ii) the contribution by the Parent of cash
to the Company and the pledge and Delivery thereof by the Company to the
Collateral Agent pursuant to the terms hereof (which amounts shall be deposited
in the MV Cure Account), (iii) the sale by the Company of one or more Portfolio
Investments in accordance with the requirements of this Agreement, (iv) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon and any prepayment premium payable
pursuant to Section 4.03(c)(ii)(B)) or (v) any combination of the foregoing
clauses (i), (ii), (iii) and (iv), in each case during the Market Value Cure
Period, at the option of the Portfolio Manager, and in an amount such that
immediately after giving effect to all such action the Net Advances are less
than the product of (a) the Net Asset Value and (b) the Market Value Cure Level
specified on the Transaction Schedule; provided that, any Portfolio Investment
contributed to the Company in connection with the foregoing must meet all of the
applicable Eligibility Criteria (unless otherwise consented to by the
Administrative Agent); provided further that Portfolio Investments in connection
with the foregoing will be subject to the Concentration Limits in calculating
the Net Asset Value. For the purposes of any request for consent of the
Administrative Agent pursuant to clause (i) in the immediately preceding
sentence, if the Company notifies the Administrative Agent on the day on which
the events set forth in clause (A)(i) of the definition of the term Market Value
Event has occurred of its intention to contribute a Portfolio Investment to the
Company to cure such event and requests the related consent thereto, the
Administrative Agent shall respond to such request no later than one
(1) Business Day after such notice is received and if the Administrative Agent
fails to respond within one (1) Business Day, then the Market Value Cure Period
shall automatically be extended until two (2) Business Days after the date on
which the Administrative Agent responds to the Company. In connection with any
Market Value Cure, a Portfolio Investment shall be deemed to have been
contributed to the Company if there has been a valid, binding and enforceable
contract for the assignment of such Portfolio Investment to the Company and, in
the reasonable judgment of the Portfolio Manager, such assignment will settle,
in the case of a Loan, within fifteen (15) Business Days from the date of the
event described in clause (A)(i) of the definition of Market Value Event and, in
the case of any other Portfolio Investment, within three (3) Business Days
thereof. The Portfolio Manager shall use its commercially reasonable efforts to
effect any such assignment within such time period.

“Market Value Cure Failure” means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

“Market Value Cure Period” means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next

 

- 16 -



--------------------------------------------------------------------------------

succeeding Business Day) of the occurrence of the events set forth in clause
(A)(i) of the definition of the term Market Value Event and ending at (x) the
close of business in New York two (2) Business Days thereafter or (y) such later
date and time as may be agreed to by the Administrative Agent in its sole
discretion; provided that the Market Value Cure Period may be extended if
(i) the Company has delivered a MV Cure Extension Request reasonably
satisfactory to the Administrative Agent to extend the Market Value Cure Period
by the MV Cure Extension Period, (ii) on each day in such MV Cure Extension
Period, the Company has delivered a MV Cure Plan Status Confirmation; provided
further that, if on any date during the MV Cure Extension Period, the MV Cure
Plan Status Confirmation is not reasonably satisfactory to the Administrative
Agent, a Market Value Cure Failure will be deemed to have occurred on such date
or (iii) the Administrative Agent has failed to respond to a request for consent
to contribute a Portfolio Investment as set forth in the definition of “Market
Value Cure”.

“Market Value Event” means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Advances exceed the product of
(a) the Net Asset Value and (b) the Market Value Trigger specified on the
Transaction Schedule and (ii) written notice by the Administrative Agent to the
Portfolio Manager and the Company of a Market Value Cure Failure or (B) if in
connection with any Market Value Cure, a Portfolio Investment sold, contributed
or deemed to have been contributed to the Company shall fail to settle within
(i) in the case of a Loan, fifteen (15) Business Days from the date of the event
described in clause (A)(i) above and (ii) in the case of any other Portfolio
Investment, three (3) Business Days from the date of the event described in
clause (A)(i) above (or, in each case, such longer period as may be agreed by
the Administrative Agent in its sole discretion).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company, the
Seller or the Portfolio Manager, (b) the ability of the Company, the Seller or
the Portfolio Manager to perform its obligations under this Agreement or any of
the other Loan Documents or (c) the material rights of or material benefits
available to the Agents or the Lenders under this Agreement or any of the other
Loan Documents.

“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender,
(ii) reduces the principal amount of any Advance or reduces the rate of interest
thereon (provided that the waiver of a Default is not a reduction of interest),
or reduces any fees payable to a Lender hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment (other than a mandatory prepayment), or postpones the
scheduled date of expiration of any Financing Commitment, (iv) changes any
provision in a manner that would alter the pro rata sharing of payments required
hereby or (v) changes any of the provisions of this definition or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder.

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company; provided that, the Scheduled
Termination Date may be extended up to 6 months with the consent of both the
Company and the Administrative Agent in its sole discretion (such period, a
“Maturity Date Extension Period”).

 

- 17 -



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 10.08.

“Minimum Funding Amount” means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date

   Period End Date    Minimum Funding Amount (U.S.$)

From and including the Effective Date

   December 24, 2020    37.6% of the Financing Commitment

December 25, 2020

   Day prior to the last day of the Ramp-Up
Period    60% of the Financing Commitment

The last day of the Ramp-Up Period

   The last day of the Reinvestment Period    80% of the Financing Commitment

“MV Cure Account” means the account(s) designated as an “MV Cure Account” on the
Transaction Schedule.

“MV Cure Extension Period” has the meaning set forth in the definition of “MV
Cure Extension Request”.

“MV Cure Extension Request” means a written request from the Company
satisfactory to the Administrative Agent in its discretion requesting to extend
the Market Value Cure Period by an additional eight (8) Business Days (such
period the “MV Cure Extension Period”) and proposing a MV Cure Plan.

“MV Cure Plan” means a proposal by a senior officer of the Company of steps to
effect a Market Value Cure, which plan may include: prospective sales of
Portfolio Investments, timing of sales of Portfolio Investments, prospective
purchasers of Portfolio Investments, indicative pricing for Portfolio
Investments, and timing of Portfolio Investment proceeds expected to be received
during the MV Cure Extension Period.

“MV Cure Plan Status Confirmation” means, for each Business Day during the MV
Cure Extension Period, a status update provided by a senior officer of the
Company regarding the progress of the stated MV Cure Plan activities and any
further information reasonably requested by the Administrative Agent in
connection with achieving a Market Value Cure.

“Nationally Recognized Valuation Provider” means (i) Houlihan Lokey Howard &
Zukin Capital, Inc., (ii) Duff & Phelps LLC, (iii) Murray, Devine and Company,
(iv) Lincoln International LLC (formerly known as Lincoln Partners LLC) and
(v) Valuation Research Corporation, provided that any independent entity
providing professional asset valuation services may be added to this definition
by the Company, which designation shall be accompanied by a copy of a resolution
of the Board of Directors of the Parent that such entity has been approved by
the Parent for purposes of assisting the Board of Directors of the Parent in
making valuations of portfolio assets to determine the Parent’s compliance with
the applicable provisions of the Investment Company Act of 1940, as amended
(with the consent of the Administrative Agent) or added to this definition by
the Administrative Agent from time to time by notice thereof to the Company and
the Portfolio Manager and consented to by the Parent (such consent not to be
unreasonably withheld); provided, further, that the Administrative Agent may
remove any provider from this definition by written notice to the Company and
the Portfolio Manager so long as, after giving effect to such removal, there are
at least three providers designated pursuant to this definition.

 

- 18 -



--------------------------------------------------------------------------------

“Net Advances” means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Collateral Accounts (including, for the avoidance of doubt, cash and Cash
Equivalents and amounts in the MV Cure Account) representing Principal Proceeds.

“Net Asset Value” means, on any date of determination of the sum of (A) the sum,
with respect to each Portfolio Investment (both owned by the Company and,
subject to clause (2) of the proviso below, in respect of which there is an
outstanding Purchase Commitment that has not settled), other than the unfunded
commitment amount of a Delayed Funding Term Loan or a Revolving Loan, the
product of (x) the Market Value of each such Portfolio Investment multiplied by
(y) the funded principal amount of each such Portfolio Investment plus (B) other
than amounts on deposit with respect to Ineligible Investments, the amounts then
on deposit in the Unfunded Exposure Account and the Permitted Non-USD Currency
Unfunded Exposure Accounts (including cash and Cash Equivalents); provided that,
for the avoidance of doubt, (1) the Concentration Limitation Excess, (2) any
Portfolio Investment which has traded but not settled (x) in the case of a Loan,
within fifteen (15) Business Days (or such longer period of time agreed to by
the Administrative Agent in its sole discretion) from the related Trade Date
thereof and (y) in the case of any other Portfolio Investment, within three
(3) Business Days (or such longer period of time agreed to by the Administrative
Agent in its sole discretion) from the related Trade Date thereof and (3) any
Ineligible Investments will be excluded from the calculation of the Net Asset
Value and assigned a value of zero for such purposes.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate principal balance of all Portfolio Investments
acquired by the Company prior to such date minus (b) the aggregate principal
balance of all Portfolio Investments repurchased by the Parent or an Affiliate
thereof prior to such date.

“Non-Call Period” means the period beginning on, and including, the Effective
Date and ending on, but excluding, September 24, 2022 except as otherwise
expressly set forth in the Effective Date Letter.

“Notice of Acquisition” has the meaning set forth in Section 1.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.01(f)(vi)).

“Parent” means Goldman Sachs Private Middle Market Credit II LLC.

 

- 19 -



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning set forth in Section 2.04(f).

“Permitted Distribution” means,

(A) on any Business Day, distributions of Interest Proceeds (at the discretion
of the Company) to the Parent (or other permitted equity holders of the
Company); provided that amounts may be distributed pursuant to this definition
only to the extent of available Excess Interest Proceeds and only so long as
(i) no Default or Event of Default has occurred and is continuing (or would
occur after giving effect to such Permitted Distribution), (ii) no Market Value
Event shall have occurred (or would occur after giving effect to such Permitted
Distribution), (iii) such distribution is not during a MV Cure Extension Period,
(iv) the Borrowing Base Test is satisfied (and will be satisfied after giving
effect to such Permitted Distribution); provided that, for purposes of
calculating the Borrowing Base in connection with any Permitted Distribution
consisting of Interest Proceeds only, the “AR” in the definition of the term
Borrowing Base Test will be deemed to be 57.5%, (v) the Company gives at least
one (1) Business Day’s prior written notice thereof to the Administrative Agent,
the Collateral Agent and the Collateral Administrator and (vi) the Company and
the Administrative Agent confirm in writing (which may be by email) to the
Collateral Agent and the Collateral Administrator that the conditions to a
Permitted Distribution set forth herein are satisfied;

(B) on any Business Day, distributions of Principal Proceeds to the Parent (or
other permitted equity holders of the Company); provided that amounts may be
distributed pursuant to this definition only to the extent of available
Principal Proceeds and only so long as (i) no Default or Event of Default has
occurred and is continuing (or would occur after giving effect to such Permitted
Distribution), (ii) no Market Value Event shall have occurred (or would occur
after giving effect to such Permitted Distribution), (iii) such distribution is
not during a MV Cure Extension Period, (iv) the Borrowing Base Test is satisfied
(and will be satisfied after giving effect to such Permitted Distribution), (v)
the Company gives at least one (1) Business Day’s prior written notice thereof
to the Administrative Agent, the Collateral Agent and the Collateral
Administrator, (vi) if during the Reinvestment Period, either (x) no Portfolio
Investment Refinancing Event has occurred or (y) if a Portfolio Investment
Refinancing Event has occurred, the Permitted Principal Proceeds Distribution
Criteria are satisfied, (vii) if after the Reinvestment Period, both (x) the
Permitted Principal Proceeds Distribution Criteria are satisfied and (y) such
date is no more than 6 months after the end of the Reinvestment Period,
(viii) such distribution is not during a Maturity Date Extension Period and
(ix) the Company and the Administrative Agent confirm in writing (which may be
by email) to the Collateral Agent and the Collateral Administrator that the
conditions to a Permitted Distribution set forth herein are satisfied.

Notwithstanding the above clauses (A) and (B), the Company may make Permitted
RIC Distributions in accordance with this Agreement at any time.

“Permitted Lien” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) with
respect to any collateral underlying a Portfolio Investment, the Lien in favor
of the Company and Liens permitted under the related Underlying Instruments,
(d) as to agented Portfolio Investments, Liens in favor of the agent under the
applicable transaction documents, (e) Liens granted pursuant to or by the Loan
Documents, (f) Liens arising out of judgments or awards so long as such
judgments or awards do

 

- 20 -



--------------------------------------------------------------------------------

not constitute an Event of Default under clause (h) of Article VII, (g) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business, (h) customary rights of setoff, banker’s lien, security
interest or other like right upon assets held by a custodian in favor of such
custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations and (i) Liens of clearing agencies,
broker-dealers and similar Liens incurred in the ordinary course of business,
provided that such Liens (x) attach only to the securities (or proceeds) being
purchased or sold and (y) secure only obligations incurred in connection with
such purchase or sale, and not any obligation in connection with margin
financing.

“Permitted Non-USD Currency” means CAD, GBP and Euros.

“Permitted Non-USD Currency Accounts” means the Permitted Non-USD Currency
Custodial Accounts, the Permitted Non-USD Currency Interest Collection Accounts,
the Permitted Non-USD Currency Principal Collection Accounts and the Permitted
Non-USD Currency Unfunded Exposure Accounts, collectively.

“Permitted Non-USD Currency Collection Accounts” means the Permitted Non-USD
Currency Interest Collections Account and the Permitted Non-USD Currency
Principal Collection Accounts, collectively.

“Permitted Non-USD Currency Custodial Accounts” means, collectively, the
accounts established by the Securities Intermediary in respect of each Permitted
Non-USD Currency and as set forth in on the Transaction Schedule to which
Portfolio Investments, Cash Equivalents and other financial assets denominated
in such Permitted Non-USD Currency may be credited, and any successor accounts
(established in connection with the resignation or removal of the Securities
Intermediary or otherwise in accordance with the Loan Documents).

“Permitted Non-USD Currency Equivalent” means, with respect to any amount in
USD, the amount of any Permitted Non-USD Currency that could be purchased with
such amount of USD using the reciprocal of the foreign exchange rate(s)
specified in the definition of the term “Dollar Equivalent”, as determined by
the Administrative Agent.

“Permitted Non-USD Currency Interest Collection Accounts” means, collectively,
the accounts established by the Securities Intermediary in respect of each
Permitted Non-USD Currency and as set forth in on the Transaction Schedule for
the deposit of Interest Proceeds denominated in such Permitted Non-USD Currency
and any successor accounts (established in connection with the resignation or
removal of the Securities Intermediary or otherwise in accordance with the Loan
Documents).

“Permitted Non-USD Currency Principal Collection Accounts” means, collectively,
the accounts established by the Securities Intermediary in respect of each
Permitted Non-USD Currency and as set forth in on the Transaction Schedule for
the deposit of Principal Proceeds denominated in such Permitted Non-USD Currency
and any successor accounts (established in connection with the resignation or
removal of the Securities Intermediary or otherwise in accordance with the Loan
Documents).

“Permitted Non-USD Currency Unfunded Exposure Accounts” means, collectively, the
accounts established by the Securities Intermediary in respect of each Permitted
Non-USD Currency and as set forth in on the Transaction Schedule for the deposit
of funds denominated in such Permitted Non-USD Currency used to cash
collateralize the Unfunded Exposure Amount in respect of Portfolio Investments
denominated in such Permitted Non-USD Currency, and any successor accounts
(established in connection with the resignation or removal of the Securities
Intermediary or otherwise in accordance with the Loan Documents).

 

- 21 -



--------------------------------------------------------------------------------

“Permitted Principal Proceeds Distribution Concentration Limitation Excess”
means on any date of determination, without duplication, of the product of the
Market Value and all or the portion of the principal amount of any Portfolio
Investment that exceeds any Permitted Principal Proceeds Concentration
Limitation as of such date; provided that the Portfolio Manager shall select in
its sole discretion which Portfolio Investment(s) constitute part of the
Permitted Principal Proceeds Distribution Concentration Limitation Excess and if
the Portfolio Manager fails to specify such Portfolio Investment(s) on or prior
to such date of determination, then the Administrative Agent shall make such
selection in its sole discretion.

“Permitted Principal Proceeds Distribution Criteria” means that (i) Portfolio
Investments issued by a single obligor and its Affiliates may not exceed an
aggregate principal balance equal to 5.0% of the Net Asset Value; provided that
Portfolio Investments issued by three (3) obligors and their respective
Affiliates (but only one with respect to a Specified Investment) may each
constitute up to an aggregate principal balance equal to 7.5% of the Net Asset
Value (such limitations, the “Permitted Principal Proceeds Concentration
Limitations”) and (ii) the Borrowing Base Test, calculated for the purposes of
this definition with a Net Asset Value excluding any Permitted Principal
Proceeds Distribution Concentration Limitation Excess, is satisfied (and will be
satisfied after giving effect to such Permitted Distribution).

“Permitted RIC Distributions” means distributions to the Parent (from the
Collection Accounts and/or the Permitted Non-USD Currency Collection Accounts or
otherwise) to the extent required to allow the Parent to make sufficient
distributions to qualify as a RIC, and to otherwise eliminate federal or state
income or excise taxes payable by the Parent in or with respect to any taxable
year of the Parent (or any calendar year, as relevant); provided that (A) the
amount of any such payments made in or with respect to any such taxable year (or
calendar year, as relevant) of the Parent shall not exceed 115% of the amounts
that the Company would have been required to distribute to the Parent to:
(i) allow the Company to satisfy the minimum distribution requirements that
would be imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year,
(ii) reduce to zero for any such taxable year the Company’s liability for
federal income taxes imposed on (x) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), and
(y) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero the Company’s liability for federal
excise taxes for any such calendar year imposed pursuant to Section 4982 of the
Code (or any successor thereto), in the case of each of (i), (ii) or (iii),
calculated assuming that the Company had qualified to be taxed as a RIC under
the Code and (B) amounts may be distributed pursuant to this definition only
from Excess Interest Proceeds and so long as (i) the Borrowing Base Test is
satisfied, (ii) the Company gives at least one (1) Business Day’s prior written
notice thereof to the Administrative Agent, the Collateral Agent and the
Collateral Administrator, (iii) if any such Permitted RIC Distributions are made
after the occurrence and during the continuance of an Event of Default, the
amount of Permitted RIC Distributions made in any 90 calendar day period shall
not exceed U.S.$2,000,000 (or such higher amount as agreed by the Administrative
Agent in its reasonable discretion) and (iv) the Company and the Administrative
Agent have confirmed in writing (which may be by email) to the Collateral Agent
and the Collateral Administrator that the conditions to a Permitted RIC
Distribution set forth herein are satisfied.

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

- 22 -



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

“Portfolio” means all Portfolio Investments purchased hereunder and not
otherwise sold or liquidated.

“Portfolio Investment Refinancing Event” means, during any three-month period,
Portfolio Investments (excluding any Portfolio Investments distributed to the
Seller) comprising more than 15% of the Collateral Principal Amount, as at the
beginning of such period, are either (x) permanently refinanced (in whole or in
part) in connection with the incurrence of indebtedness from a third party
lender prior to their respective maturity dates or (y) assigned for at least par
(or the price at which such Portfolio Investment was purchased, if lower) to a
third party lender at the direction of the underlying obligor thereon; provided
that the Portfolio Manager shall notify the Administrative Agent (i) within two
(2) Business Days of the occurrence thereof if any event described in clause
(x) or (y) of this definition occurs with respect to a Portfolio Investment and
(ii) promptly following the end of each month during such three-month period,
the aggregate amount of such affected Portfolio Investments; provided further
that the failure to provide such notice set forth in the immediately preceding
proviso shall not constitute a Default or Event of Default and any such notice
provided after the time periods set forth above shall satisfy such notice
requirement from the date provided.

“Portfolio Investments” has the meaning set forth in the introductory section of
this Agreement.

“Portfolio Manager” has the meaning set forth in the introductory section of
this Agreement.

“Possessory Collateral” has the meaning set forth in the definition of
“Deliver”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Principal Collection Account” means the account(s) established by the
Securities Intermediary and set forth on the Transaction Schedule for the
deposit of Principal Proceeds denominated in USD, and any successor accounts
(established in connection with the resignation or removal of the Securities
Intermediary or otherwise in accordance with the Loan Documents).

“Principal Proceeds” means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Collateral Accounts (including cash contributed by the Company for a Market
Value Cure or otherwise and, for the avoidance of doubt, proceeds of the
Advances), in each case other than Interest Proceeds or amounts on deposit in
the Unfunded Exposure Account and the Permitted Non-USD Currency Unfunded
Exposure Accounts.

“Priority of Payments” has the meaning set forth in Section 4.05.

“Proceeding” has the meaning set forth in Section 10.07(b).

 

- 23 -



--------------------------------------------------------------------------------

“Purchase” means each acquisition of a Portfolio Investment hereunder,
including, for the avoidance of doubt, by way of a contribution by the Parent to
the Company pursuant to the Sale Agreement.

“Purchase Commitment” has the meaning set forth in Section 1.02(a).

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, March 24, 2021 except as otherwise expressly set forth in the
Effective Date Letter

“Register” has the meaning set forth in Section 3.01(c).

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) September 24,
2023 (or, at the Company’s election as notified in writing to the Administrative
Agent if the investment period of the Company has been extended to at least such
date in accordance with the terms of its limited liability company agreement,
September 24, 2024); (ii) the date on which a Market Value Event occurs and
(iii) the date of termination of the Financing Commitments pursuant to Article
VII.

“Related Parties” has the meaning set forth in Section 9.01.

“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.

“Required Lenders” means Lenders with respect to 66 2/3% or more of the sum of
(i) the aggregate principal amount of the outstanding Advances plus (ii) the
aggregate undrawn amount of the outstanding Financing Commitments but in each
case excluding amounts held by Defaulting Lenders.

“Responsible Officer” means with respect to the Collateral Agent or the
Collateral Administrator, any officer of such Person customarily performing
functions with respect to corporate trust matters and, with respect to a
particular corporate trust matter under this Agreement, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this Agreement.

“Restricted Payment” means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

“Reuters Screen” means, with respect to (i) USD Advances, LIBOR01 Page, (ii) EUR
Advances, EURIBOR01 Page, (iii) GBP Advances, LIBOR02 Page and (iv) CAD
Advances, CDOR Page, each on the Reuters Screen Page on the Bloomberg Financial
Markets Commodities News (in each case, or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in USD
or Permitted Non-USD Currencies, as applicable, in the London interbank market
or, in the case of CAD Advances, accepted by a leading bank in the Toronto
interbank market that is reasonably acceptable to the Portfolio Manager).

 

- 24 -



--------------------------------------------------------------------------------

“Revolving Amount” means, on any date of determination during the Reinvestment
Period, the aggregate principal amount of Advances in excess of the then-current
Minimum Funding Amount.

“Revolving Loan” means any loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines not backed by
cash and letter of credit facilities, unfunded commitments under specific
facilities and other similar Loans and investments) that under the Underlying
Instruments relating thereto may require one or more future advances to be made
to the obligor by a creditor, but any such loan will be a Revolving Loan only
until all commitments by the holders thereof to make advances to the obligor
thereon expire or are terminated or are irrevocably reduced to zero.

“RIC” means a person qualifying for treatment as a “regulated investment
company”, as defined in Section 851 of the Code.

“Sale Agreement” has the meaning set forth in the introductory section of this
Agreement.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b) or (d) any Person
otherwise the subject of Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

“Second Lien Loan” means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens for Senior Secured Loans and liens for Taxes or regulatory charges and any
other liens permitted under the related Underlying Instruments that are
reasonable and customary for similar Loans) under Applicable Law (other than a
Loan that is second priority to a Permitted Working Capital Lien) and (ii) that
the Portfolio Manager determines in good faith that the value of the collateral
or the enterprise value securing the Loan on or about the time of acquisition
equals or exceeds the outstanding principal balance thereof plus the aggregate
outstanding balances of all other Loans of equal or higher seniority secured by
the same collateral.

“Secured Obligation” has the meaning set forth in Section 8.02(a).

“Secured Party” has the meaning set forth in Section 8.02(a).

 

- 25 -



--------------------------------------------------------------------------------

“Securities Intermediary” has the meaning set forth in the introductory section
of this Agreement.

“Seller” has the meaning set forth in the introductory section of this
Agreement.

“Senior Secured Loan” means any Loan that (i) is not (and is not expressly
permitted by its terms to become) subordinate in right of payment to any
obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable Underlying Instrument), (ii) is secured by a pledge of
collateral, which security interest is (a) validly perfected and first priority
under Applicable Law (subject to liens permitted under the applicable Underlying
Instrument that are reasonable for similar Loans, and liens accorded priority by
law in favor of any Governmental Authority) or (b)(1) validly perfected and
second priority in the accounts, documents, instruments, chattel paper,
letter-of-credit rights, supporting obligations, deposit accounts, investments
accounts (as such terms are defined in the UCC) and any other assets securing
any Working Capital Revolver under Applicable Law and proceeds of any of the
foregoing (a first priority lien on such assets a “Permitted Working Capital
Lien”) and (2) validly perfected and first priority (subject to liens for Taxes
or regulatory charges and any other liens permitted under the related Underlying
Instruments that are reasonable and customary for similar Loans) in all other
collateral under Applicable Law, and (iii) the Portfolio Manager determines in
good faith that the value of the collateral for such Loan (including based on
enterprise value) on or about the time of acquisition equals or exceeds the
outstanding principal balance of the Loan plus the aggregate outstanding
balances of all other Loans of equal or higher seniority secured by a first
priority Lien over the same collateral. For the avoidance of doubt,
debtor-in-possession Loans shall constitute Senior Secured Loans regardless of
whether or not such Loans satisfy clauses (i), (ii) or (iii) above.

“Settlement Date” has the meaning set forth in Section 1.03.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR and Term SOFR.

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair value of such Person’s and its
Subsidiaries’ present assets; (b) such Person’s and its Subsidiaries’ capital is
not unreasonably small in relation to its business as contemplated on the date
of this Agreement; and (c) such Person and its Subsidiaries have not incurred
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Investment” means any Portfolio Investment so designated by the
Administrative Agent in writing in its sole discretion on the date on which the
Administrative Agent approves such Portfolio Investment in accordance with
Section 1.02. Specified Investments as of the Closing Date shall be set forth in
the Effective Date Letter.

 

- 26 -



--------------------------------------------------------------------------------

“Specified Matter” means any Amendment of a Portfolio Investment that
(a) reduces the principal amount of such Portfolio Investment, (b) reduces the
rate of interest payable on such Portfolio Investment, (c) postpones the due
date of any scheduled payment or distribution in respect of such Portfolio
Investment, (d) alters the pro rata allocation or sharing of payments or
distributions required by any related Underlying Instrument in a manner adverse
to the Company, (e) releases any material guarantor of such Portfolio Investment
from its obligations, (f) terminates or releases any lien on a material portion
on the collateral securing such Portfolio Investment, (g) changes any of the
provisions of any such Underlying Instrument specifying the number or percentage
of lenders required to effect any of the foregoing in a manner adverse to the
Company (in its capacity as a lender) or (h) materially changes any financial
maintenance covenant in a manner adverse to the Company (in its capacity as a
lender).

“Spot Rate” means, as of any date of determination, (x) with respect to actual
currency exchange between USD and CAD, Euros or GBP, the applicable currency-USD
rate available through the Collateral Agent’s banking facilities (or, if the
Collateral Agent has notified the Administrative Agent and the Company that it
will no longer provide such services or if the Collateral Agent or one of its
affiliates is no longer the Collateral Agent or if directed by the Portfolio
Manager, through such other source agreed to by the Administrative Agent in
writing) at the time of such exchange or calculation and (y) with respect to all
other purposes between USD and CAD, Euros or GBP, the applicable currency-USD
spot rate that appeared on the Bloomberg screen for such currency at 5:00 p.m.
New York City time on the immediately preceding Business Day as notified by the
Administrative Agent to the Collateral Administrator. The determination of the
Spot Rate shall be conclusive absent manifest error.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Substitution” has the meaning set forth in Section 1.08.

“Substitution Date” has the meaning set forth in Section 1.03.

“Substitution Portfolio Investment” has the meaning set forth in Section 1.08.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Trade Date” has the meaning set forth in Section 1.03.

“Transaction Schedule” has the meaning set forth in the introductory section of
this Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of the United States that governs any relevant security interest.

“Underlying Instruments” means the loan agreement, credit agreement, indenture
or other agreement pursuant to which a Portfolio Investment has been issued or
created and each other primary agreement that governs the terms of or secures
the obligations represented by such Portfolio Investment or of which the holders
of such Portfolio Investment are the beneficiaries.

 

- 27 -



--------------------------------------------------------------------------------

“Unfunded Exposure Account” means the account established by the Securities
Intermediary and set forth on the Transaction Schedule for the deposit of USD
used to cash collateralize the Unfunded Exposure Amount in respect of Portfolio
Investments denominated in USD, and any successor accounts (established in
connection with the resignation or removal of the Securities Intermediary or
otherwise in accordance with the Loan Documents).

“Unfunded Exposure Amount” means, on any date of determination, with respect to
any Delayed Funding Term Loan or Revolving Loan, an amount equal to the
aggregate amount of all unfunded commitments (in the case of unfunded
commitments denominated in CAD, Euro and GBP, converted to USD at the Spot Rate
on such date of determination) associated with such Delayed Funding Term Loan or
Revolving Loan, as applicable; provided that, on the last day of the
Reinvestment Period, the Unfunded Exposure Amount of any Revolving Loan shall be
an amount equal to the aggregate amount of all potential future funding
commitments with respect thereto.

“Unfunded Exposure Shortfall” means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the aggregate Unfunded Exposure Amount
minus the aggregate amounts on deposit in the Unfunded Exposure Account and the
Permitted Non-USD Currency Unfunded Exposure Accounts.

“USD” and “U.S.$” mean U.S. dollars.

“USD Collateral Accounts” has the meaning set forth in Section 8.01(a).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.03(f).

“Working Capital Revolver” means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor’s total assets.

Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

Except as provided in Section 4.06(b), for purposes of determining (i) whether
the amount of any Advance, together with all other Advances then outstanding or
to be made at the same time as such Advances, would exceed the aggregate amount
of the Financing Commitments, (ii) the aggregate unutilized amount of the
Financing Commitments and (iii) the outstanding aggregate principal amount of
Advances, the outstanding principal amount of any Advances that are denominated
in any Permitted Non-USD Currency shall be deemed to be the Dollar Equivalent of
the amount of the Permitted Non-USD

 

- 28 -



--------------------------------------------------------------------------------

Currency of such Advances determined as of the date such Advances were made.
Wherever in this Agreement in connection with an Advance, an amount, such as a
required minimum or multiple amount, is expressed in USD, but such Advance or
Loan is denominated in a Permitted Non-USD Currency, such amount shall be the
relevant Permitted Non-USD Currency Equivalent of such USD amount (rounded to
the nearest 1,000 units of such Permitted Non-USD Currency).

ARTICLE I

THE PORTFOLIO INVESTMENTS

SECTION 1.01. Purchases of Portfolio Investments. On the Effective Date, the
Company may acquire the Initial Portfolio Investments and Initial Participation
Interests from the Seller pursuant to the Sale Agreement, subject to the
conditions specified in this Agreement. From time to time during the
Reinvestment Period, the Company may Purchase additional Portfolio Investments
(from the Seller pursuant to the Sale Agreement or from other Persons), or
request that Portfolio Investments be Purchased for the Company’s account, on
and subject to the terms and conditions set forth herein.

SECTION 1.02. Procedures for Purchases and Related Advances.

(a) Timing of Notices of Acquisition. No later than five (5) Agent Business Days
(or such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on which the Company proposes that a binding
commitment to acquire any Portfolio Investment (other than an Initial Portfolio
Investment or an Initial Participation Interest) be made by it or for its
account (a “Purchase Commitment”), the Portfolio Manager, on behalf of the
Company, shall deliver to the Administrative Agent a notice of acquisition (a
“Notice of Acquisition”).

(b) Contents of Notices of Acquisition. Each Notice of Acquisition shall consist
of one or more electronic submissions to the Administrative Agent (in such
format and transmitted in such a manner as the Administrative Agent, the
Portfolio Manager and the Company may reasonably agree (which shall initially be
the format and include the information regarding such Portfolio Investment
identified on Schedule 2)), and shall be accompanied by such other information
as the Administrative Agent may reasonably request.

(c) Eligibility of Portfolio Investments. The Administrative Agent shall have
the right, on behalf of all Lenders, to reasonably request additional
information regarding any proposed Portfolio Investment. The Administrative
Agent shall notify the Portfolio Manager and the Company of its approval or
failure to approve each Portfolio Investment proposed to be acquired pursuant to
a Notice of Acquisition (and, if approved, (x) an initial determination of the
Market Value for such Portfolio Investment and (y) whether it elects to
designate such Portfolio Investment as a Specified Investment) no later than the
fifth (5th) Agent Business Day succeeding the date on which it receives such
Notice of Acquisition and any information reasonably requested in writing in
connection therewith); provided that any Initial Portfolio Investment and any
Initial Participation Interest shall be deemed to be approved by the
Administrative Agent. The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to satisfaction of the Eligibility
Criteria and the conditions set forth in Section 1.03(3) and Section 1.03(4));
provided that (i) any Portfolio Investment not so approved prior to its Trade
Date shall be deemed to be an Ineligible Investment until such later date (if
any) on which such Portfolio Investment is approved and (ii) the failure of the
Administrative Agent to notify the Portfolio Manager and the Company of its
approval of any Portfolio Investment in accordance with this Section 1.02(c)
shall be deemed to be a disapproval of such proposed acquisition.

 

- 29 -



--------------------------------------------------------------------------------

Prior to the occurrence of a Market Value Event or Event of Default, any
direction required hereunder relating to the acquisition, sale, disposition or
other transfer of a Portfolio Investment may be in the form of a trade ticket,
confirmation of trade, instruction to post or to commit to the trade or similar
instrument or document or other written instruction (including by email or other
electronic communication or file transfer protocol) from the Company (or the
Portfolio Manager on its behalf) on which, subject to Sections 9.01 and 9.02,
the Collateral Agent may rely.

SECTION 1.03. Conditions to Purchases, Substitution and Advances. Except as
otherwise set forth in Section 2.03(e)(ii), no Purchase Commitment, Purchase,
Substitution or Advance shall be entered into or made unless each of the
following conditions is satisfied (or waived as provided below) (provided that
only clauses (3) and (4) below shall be applicable to an Advance that does not
correspond to any Purchase Commitment or Purchase) as of the date on which such
Purchase Commitment is entered into (such Portfolio Investment’s “Trade Date”),
or the Company consummates a Substitution (the “Substitution Date”) or such
Advance would otherwise be made and (i) such Portfolio Investment shall not be
Purchased, no Substitution shall occur, and any related Advance or (ii) in the
case of clauses (3) and (4) below, any other Advance shall not be required to be
made available to the Company by the Lenders, unless each of the following
conditions is satisfied or waived as of such Trade Date, Substitution Date or
proposed Advance date, as applicable:

(1) the information contained in the Notice of Acquisition accurately describes,
in all material respects, such Portfolio Investment and, unless waived by the
Administrative Agent, such Portfolio Investment satisfies the eligibility
criteria set forth in Schedule 3 (the “Eligibility Criteria”);

(2) with respect to a Purchase, the proposed Settlement Date for such Portfolio
Investment is not later than (i) in the case of a Loan, the date that is fifteen
(15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is three (3) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

(3) no Market Value Event has occurred and no Event of Default or event that,
with notice or lapse of time or both, would constitute an Event of Default (a
“Default”), has occurred and is continuing, and the Reinvestment Period has not
otherwise ended; and

(4) after giving pro forma effect to (i) the Purchase or Substitution of such
Portfolio Investment (if any) and the related Advance (if any) or (ii) any other
Advance hereunder:

(w) the Borrowing Base Test is satisfied;

(x) the aggregate principal balance of Advances then outstanding will not exceed
the limit for Advances set forth in the Transaction Schedule; and

(y) in the case of a Purchase, the amount of such Advance (if any) shall be not
less than U.S.$1,000,000; provided that the amount of the initial Advance shall
be not less than U.S.$94,000,000.

The Administrative Agent, on behalf of the Lenders, may waive any conditions to
a Purchase Commitment, a Purchase, Substitution or an Advance, as the case may
be, specified above in this Section 1.03 by written notice thereof to the
Company, the Collateral Administrator, the Portfolio Manager and the Collateral
Agent.

 

- 30 -



--------------------------------------------------------------------------------

If the above conditions to a Purchase Commitment, a Purchase, a Substitution or
an Advance are satisfied or waived, the Portfolio Manager shall determine the
date on which such Purchase (if any) shall settle (the “Settlement Date” for
such Portfolio Investment) and/or, in consultation with the Administrative Agent
and with notice to the Lenders and the Collateral Administrator, on which any
related Advance or other Advance shall be provided.

With respect to a Purchase, promptly following the Settlement Date for a
Portfolio Investment and its receipt thereof, the Portfolio Manager shall
provide or cause to be provided to the Administrative Agent a copy of the
executed assignment agreement or executed credit agreement evidencing the
Company’s purchase (or, in the case of a Portfolio Investment that is not a
Loan, the executed purchase agreement or similar instrument) pursuant to which
such Portfolio Investment was assigned, sold or otherwise transferred to the
Company.

SECTION 1.04. Sales of Portfolio Investments. The Company will not sell,
transfer or otherwise dispose of any Portfolio Investment or any other asset
without the prior consent of the Administrative Agent (acting at the direction
of the Required Lenders), except that, subject to Section 6.02(w), the Company
may sell any Portfolio Investment (including any Ineligible Investment) or other
asset without the consent of the Administrative Agent so long as, (x) after
giving effect thereto, no Market Value Event has occurred, no Default that would
constitute an Event of Default under clause (a) or (d) of the definition thereof
has occurred and is continuing and no Event of Default has occurred and is
continuing and (y) the sale of such asset by the Company shall be on an
arm’s-length basis at fair market value and in accordance with the Portfolio
Manager’s standard market practices. In addition, within two (2) Business Days
of any Revolving Loan or Delayed Funding Term Loan with an unfunded commitment
becoming an Ineligible Investment, the Company, subject to clauses (x) and (y)
in the immediately preceding sentence, shall either (i) sell such Revolving Loan
or Delayed Funding Term Loan and shall pay any amount payable in connection with
such sale or (ii) deposit an amount equal to the Unfunded Exposure Amount with
respect to such Portfolio Investment into the Unfunded Exposure Account or the
Permitted Non-USD Currency Unfunded Exposure Accounts, as applicable (unless
such amount has already been funded in connection with Section 2.03); provided
that such two (2) Business Day period may be extended by up to eight
(8) Business Days if within two (2) Business Days after such Revolving Loan or
Delayed Funding Term Loan with an unfunded commitment becoming an Ineligible
Investment, a senior officer of the Company proposes a plan to sell such
Portfolio Investment that is reasonably satisfactory to the Administrative
Agent.

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Collateral Accounts) without the prior
written consent of the Administrative Agent (which consent may be granted or
withheld in the sole discretion of the Administrative Agent), (ii) following the
occurrence of a Market Value Event, the Company shall use commercially
reasonable efforts to sell Portfolio Investments (individually or in lots,
including a lot comprised of all of the Portfolio Investments) at the sole
direction of, and in the manner (including, without limitation, the time of
sale, sale price, principal amount to be sold and purchaser) required by the
Administrative Agent (provided that the Administrative Agent shall only require
sales at the direction of the Required Lenders and at least equal to the
then-current fair market value and in accordance with the Administrative Agent’s
standard market practices) and the proceeds from such sales shall be used to
prepay the Advances outstanding hereunder and (iii) following the occurrence of
a Market Value Event, the Portfolio Manager shall have no right to act on behalf
of, or otherwise direct, the Company, the Administrative Agent, the Collateral
Agent or any other Person in connection with a sale of Portfolio Investments
pursuant to any provision of this Agreement except with the prior written
consent of the Administrative Agent (including

 

- 31 -



--------------------------------------------------------------------------------

via email). Following the occurrence of a Market Value Event and in connection
with the sale of any Portfolio Investment by or at the direction of the
Administrative Agent, the Portfolio Manager shall take such actions as the
Administrative Agent may reasonably request in writing (including via email) to
facilitate the consummation of such sale including, without limitation and if so
requested, using commercially reasonable efforts to cause any of its Affiliates
acting as administrative agent with respect to such Portfolio Investment to
execute and deliver an assignment agreement in respect of such Portfolio
Investment naming the Administrative Agent or such other Person designated by it
as assignee.

Any prepayments made pursuant to this paragraph shall automatically reduce the
Financing Commitments as provided in Section 4.07(c).

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of a Market Value Event, the
Administrative Agent or a designee of the Administrative Agent shall:

(i) notify the Company and the Portfolio Manager promptly upon distribution of
bid solicitations regarding the sale of such Portfolio Investments; and

(ii) direct the Company to sell such Portfolio Investments (x) for an amount at
least equal to the then-current fair market value and (y) if the Designated
Independent Broker-Dealer provides the highest bid, to the Designated
Independent Broker-Dealer; it being understood that if the Designated
Independent Broker-Dealer provides a bid to the Administrative Agent that is the
highest bona fide bid to Purchase a Portfolio Investment on a line-item basis,
then the Administrative Agent (in its sole discretion) may accept any such
line-item bid only if such line-item bid (together with any other line-item bids
by the Designated Independent Broker-Dealer and proposed to be accepted by the
Administrative Agent for other Portfolio Investments in such pool) is greater
than any bid on a pool basis.

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent
Broker-Dealer if, in the Administrative Agent’s judgment (acting reasonably):

(A) either:

(x) the Designated Independent Broker-Dealer is ineligible, unable or otherwise
refuses or fails to accept assignment or transfer of the relevant Portfolio
Investments or any portion thereof, as applicable, substantially in accordance
with the then-current market practice in the principal market for the relevant
Portfolio Investments; or

(y) the Designated Independent Broker-Dealer would not, through the exercise of
its commercially reasonable efforts, be able to obtain any consent required
under any agreement or instrument governing or otherwise relating to the
relevant Portfolio Investments to the assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, to it; or

(B) such bid is not bona fide by reason of the insolvency of the Designated
Independent Broker-Dealer.

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company

 

- 32 -



--------------------------------------------------------------------------------

to effectuate the provisions of this Section 1.04 (including, without
limitation, the power to execute any instrument which the Administrative Agent
or the Required Lenders may deem necessary or advisable to accomplish the
purposes of this Section 1.04 or any direction or notice to the Collateral Agent
in respect of the application of net proceeds of any such sales). None of the
Administrative Agent, the Lenders, the Collateral Administrator, the Securities
Intermediary, the Collateral Agent or any Affiliate of any thereof shall incur
any liability to the Company, the Portfolio Manager or any other Person in
connection with any sale effected at the direction of the Administrative Agent
in accordance with this Section 1.04, including, without limitation, as a result
of the price obtained for any Portfolio Investment, the timing of any sale or
sales of Portfolio Investments or the notice or lack of notice provided to any
Person in connection with any such sale, so long as, in the case of the
Administrative Agent only, any such sale does not violate Applicable Law. In
connection with the sale of any or all Portfolio Investment(s) directed by the
Administrative Agent pursuant to this Section 1.04, if (w) the Administrative
Agent has not yet entered into an agreement or agreements to sell Portfolio
Investments in an amount sufficient to satisfy the Secured Obligations,
(x) JPMCB (or any of its Affiliates) has not yet assigned its Financing
Commitments pursuant to Section 10.06 herein, (y) the Company submitted a MV
Cure Plan during the related Market Value Cure Period and (z) the Company
diligently pursued a Market Value Cure, as determined by the Administrative
Agent in its sole discretion, then the Administrative Agent, in its commercially
reasonable discretion, will in good faith, subject to the other terms of this
Section 1.04, consider (but shall be under no obligation to accept) any cash
purchase bid or bids submitted by the Portfolio Manager or the Company via an
Independent Broker Dealer (and actually received by the Administrative Agent
from such Independent Broker Dealer) during the period of three (3) Business
Days following the occurrence of the related Market Value Event, if the
aggregate amount of such bids is sufficient to repay the Secured Obligations in
full on or before the proposed settlement date of any other bid or bids received
by the Administrative Agent.

SECTION 1.05. Certain Assumptions relating to Portfolio Investments. For
purposes of all calculations hereunder, other than if specified to the contrary
elsewhere in this Agreement, any Portfolio Investment for which the trade date
in respect of a sale thereof by the Company has occurred, but the settlement
date for such sale has not occurred, shall be considered to be owned by the
Company until such settlement date.

SECTION 1.06. Valuation of Permitted Non-USD Currency Portfolio Investments. For
purposes of all valuations and calculations hereunder, the principal amount and
Market Value of all Portfolio Investments and Cash Equivalents denominated in a
Permitted Non-USD Currency, proceeds denominated in a Permitted Non-USD Currency
on deposit in any Permitted Non-USD Currency Account and the principal amount of
the outstanding Advances denominated in a Permitted Non-USD Currency shall be
converted to USD at the Spot Rate in accordance with the definition of such term
in consultation with the Administrative Agent on the applicable date of
valuation or calculation, as applicable.

SECTION 1.07. Additional Equity Contributions. The Parent may, but shall have no
obligation to, at any time or from time to time make a capital contribution to
the Company for any purpose, including for the purpose of curing any Default or
Event of Default, in connection with a Market Value Cure, satisfying any
Borrowing Base Test, enabling the acquisition or sale of any Portfolio
Investment or satisfying any conditions under Section 2.04. Each contribution
shall either be made (a) in cash, (b) by assignment and contribution of Cash
Equivalents and/or (c) by assignment and contribution of a Portfolio Investment.

SECTION 1.08. Substitutions; Limitation on Sales and Substitutions. The Company
may replace a Portfolio Investment with another Portfolio Investment (each such
replacement, a “Substitution” and such new Portfolio Investment, a “Substitute
Portfolio Investment”) so long as the Company has submitted a Notice of
Acquisition and all other conditions precedent set forth in Section

 

- 33 -



--------------------------------------------------------------------------------

1.03(1), (3), (4)(w) and (4)(x) have been satisfied with respect to each
Substitute Portfolio Investment to be acquired by the Company in connection with
such Substitution. In no event shall the aggregate outstanding balance of
Portfolio Investments in the Portfolio subject to a Substitution, together with
the aggregate outstanding balance of Portfolio Investments sold to the Seller by
the Company pursuant to Section 1.04 of this Agreement, exceed 20% of the Net
Purchased Loan Balance measured as of the date of such sale.

ARTICLE II

THE ADVANCES

SECTION 2.01. Financing Commitments. Subject to the terms and conditions set
forth herein, only during the Reinvestment Period, each Lender hereby severally
agrees to make available to the Company Advances, in any Currency, in an
aggregate amount not exceeding the amount of such Lender’s Financing Commitment;
provided that the aggregate amount of each Lender’s Advances denominated in a
Permitted Non-USD Currency does not exceed 15% of such Lender’s Financing
Commitment at any time. The Financing Commitments shall terminate on the
earliest of (a) the last day of the Reinvestment Period, (b) the Maturity Date
and (c) the occurrence of a Market Value Event (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII).

SECTION 2.02. [Reserved].

SECTION 2.03. Advances; Use of Proceeds.

(a) Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment and/or an Advance set forth in Section 1.03 as of (i) both
the related Trade Date and Settlement Date and/or (ii) the Advance date, as
applicable, the Lenders will (ratably in accordance with their respective
Financing Commitments) make the applicable Advance available to the Company on
the related Settlement Date (or otherwise on the related Advance date if no
Portfolio Investment is being acquired on such date) as provided herein.

(b) Except as expressly provided herein, the failure of any Lender to make any
Advance required hereunder shall not relieve any other Lender of its obligations
hereunder. If any Lender shall fail to provide any Advance to the Company
required hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.

(c) Subject to Section 2.03(e), the Company shall use the proceeds of the
Advances received by it hereunder to Purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans or Revolving Loans in accordance with the
Underlying Instruments relating thereto or to make Permitted Distributions;
provided that, if the proceeds of an Advance are deposited in the Collection
Account or the applicable Permitted Non-USD Currency Account as provided in
Section 3.01 prior to or on the Settlement Date for any Portfolio Investment but
the Company is unable to Purchase such Portfolio Investment on the related
Settlement Date, or if there are proceeds of such Advance remaining after such
Purchase, then, subject to Section 3.01(a), upon written notice from the
Portfolio Manager the Collateral Agent shall apply such proceeds as provided in
Section 4.05 (but without premium or penalty). The proceeds of the Advances
shall not be used for any other purpose except to the extent expressly set forth
in the Effective Date Letter.

 

- 34 -



--------------------------------------------------------------------------------

(d) With respect to any Advance, the Portfolio Manager shall, on behalf of the
Company, submit a request substantially in the form of Exhibit A to the Lenders
and the Administrative Agent, with a copy to the Collateral Agent and the
Collateral Administrator not later than 2:00 p.m. New York City time, (i) in the
case of Advances requested in LIBO Rate, two (2) Business Days prior to the
Business Day specified as the date on which such Advance shall be made or
(ii) in the case of Advances requested in Base Rate, one (1) Business Day prior
to the Business Day specified as the date on which such Advance shall be made.
Upon receipt of such request, the Lenders shall make such Advances in accordance
with the terms set forth in Section 3.01. Any requested Advance shall be in an
amount such that, after giving effect thereto and the related Purchase(s) (if
any) of the applicable Portfolio Investment(s), the Borrowing Base Test is
satisfied.

(e) (i) If the Company receives written notice or becomes actually aware (which,
if received or, if they become aware after 2:00 p.m., New York City time, on any
Business Day, shall be deemed to have been received or have become aware (as the
case may be) on the next succeeding Business Day) that an Unfunded Exposure
Shortfall will occur on any Business Day (a “Shortfall Determination Date”), the
Company may (and with respect to any Unfunded Exposure Shortfall not funded
pursuant to clause (e)(ii) below, shall to the extent set forth in clause
(e)(iii) below) deposit cash and/or Cash Equivalents from other sources into the
Unfunded Exposure Account or the applicable Permitted Non-USD Currency Unfunded
Exposure Account to satisfy all or a portion of such Unfunded Exposure Shortfall
as of such Shortfall Determination Date no later than the Business Day following
the earlier of (x) receipt of such notice and (y) the Company becoming actually
aware of such Unfunded Exposure Shortfall (the “Shortfall Cutoff Date”);
provided that, prior to the date that is two (2) Business Days prior to the end
of the Reinvestment Period, a Shortfall Determination Date shall only occur when
the Unfunded Exposure Amount is greater than 5% of the Collateral Principal
Amount and only with respect to such Unfunded Exposure Amount that is above such
5% threshold or when an any Unfunded Exposure Amount with respect to a Portfolio
Investment that has become an Ineligible Investment but not yet been sold in
accordance with Section 1.04 has not been deposited into the Unfunded Exposure
Account or the applicable Permitted Non-USD Currency Unfunded Exposure Accounts.

(ii) To the extent the Company does not deposit cash and/or Cash Equivalents
into the Unfunded Exposure Account or the applicable Permitted Non-USD Currency
Unfunded Exposure Account in amount equal to the Unfunded Exposure Shortfall as
of the Shortfall Determination Date by the Shortfall Cutoff Date, the Company
shall be deemed on such Shortfall Cutoff Date to have requested an Advance in
USD on the immediately succeeding Business Day, and the Lenders shall, subject
to the satisfaction of Section 1.03(3) through (4)(y) on the date of such
request and the date of such Advance, make a corresponding Advance on such
immediately succeeding Business Day (with written notice to the Collateral
Administrator by the Administrative Agent) in accordance with Article III in
amount equal to (x) if prior to the date that is two (2) Business Days prior to
the end of the Reinvestment Period, the remaining Unfunded Exposure Shortfall in
excess of 5% of the Collateral Principal Amount as of such Shortfall
Determination Date and any Unfunded Exposure Amounts with respect to Ineligible
Investments, and (y) if two (2) Business Days prior to the end of the
Reinvestment Period, the Unfunded Exposure Shortfall (in each case, after giving
effect to any deposits of cash and/or Cash Equivalents in accordance with clause
(e)(i) above, if any). The proceeds of any such Advance shall be deposited into
the Unfunded Exposure Account or the applicable Permitted Non-USD Currency
Unfunded Exposure Account, as applicable.

(iii) After giving effect to such Advances and other deposits, the Company shall
cause that the amounts (including cash and Cash Equivalents) in the Unfunded
Exposure Account and the Permitted Non-USD Currency Unfunded Exposure Accounts
shall equal at least (x) if prior to the date that is two (2) Business Days
prior to the end of the Reinvestment Period, any Unfunded Exposure Amounts in
excess of 5% of the Collateral Principal Amount and any Unfunded Exposure
Amounts with respect to Ineligible Investments and (y) at all times thereafter,
the Unfunded Exposure Amount, in each case, in the relevant Currency.

 

- 35 -



--------------------------------------------------------------------------------

(f) Without limitation to clause (e) above, the Company shall not acquire any
unfunded commitment under any Revolving Loan or Delayed Funding Term Loan
unless, on a pro forma basis after giving effect to such Purchase, the Borrowing
Base Test and item 9 of the Concentration Limitations will each be satisfied.

SECTION 2.04. Other Conditions to Advances. Notwithstanding anything to the
contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions contemplated by the Sale Agreement shall have been consummated in
accordance with the terms thereof.

(c) Opinions. The Administrative Agent (or its counsel) shall have received one
or more reasonably satisfactory written opinions of counsel for the Company, the
Portfolio Manager, the Parent and the Seller, covering such matters relating to
the transactions contemplated hereby and by the other Loan Documents as the
Administrative Agent shall reasonably request (including, without limitation,
certain bankruptcy matters) in writing.

(d) Corporate Documents. The Administrative Agent (or its counsel) shall have
received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Parent,
the Seller and the Portfolio Manager as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each officer thereof
or other Person authorized to act in connection with this Agreement and the
other Loan Documents, and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Company, the Parent, the Seller
and the Portfolio Manager and any other legal matters relating to the Company,
the Parent, the Portfolio Manager, this Agreement or the transactions
contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.

(e) Payment of Fees, Etc. The Administrative Agent, the Lenders, the Collateral
Agent and the Collateral Administrator shall have received all fees and other
amounts due and payable by the Company in connection herewith on or prior to the
Effective Date, including the fee payable pursuant to Section 4.03(e) and, to
the extent invoiced at least two (2) Business Days in advance, reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including legal
fees and expenses) required to be reimbursed or paid by the Company hereunder.

 

- 36 -



--------------------------------------------------------------------------------

(f) PATRIOT Act, Etc. (i) To the extent requested by the Administrative Agent or
any Lender, the Administrative Agent or such Lender, as the case may be, shall
have received all documentation and other information required by regulatory
authorities under the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) and other applicable “know your
customer” and anti-money laundering rules and regulations and (ii) to the extent
the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Effective Date, any Lender
that has requested, in a written notice to the Company at least 10 days prior to
the Effective Date, a Beneficial Ownership Certification in relation to the
Company shall have received such Beneficial Ownership Certification.

(g) Filings. Copies of proper financing statements, as may be necessary or, in
the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the security interest
of the Collateral Agent on behalf of the Secured Parties in all Collateral in
which an interest may be pledged hereunder.

(h) Certain Acknowledgements. The Administrative Agent shall have received
(i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit searches
or equivalent reports or searches indicating that there are no effective lien
notices or comparable documents that name the Company as debtor and that are
filed in the jurisdiction in which the Company is organized, (ii) a UCC lien
search indicating that there are no effective lien notices or comparable
documents that name the Seller as debtor which cover any of the Portfolio
Investments and (iii) such other searches reasonably requested by the
Administrative Agent and that the Administrative Agent deems necessary or
appropriate.

(i) Other Documents. Such other documents as the Administrative Agent may
reasonably require.

SECTION 2.05. Commitment Increase Option.

The Company may, at any time during the Reinvestment Period, submit a Commitment
Increase Request for an increase in the Financing Commitment to up to
U.S.$800,000,000 (in the aggregate), subject to satisfaction of the following
conditions precedent:

(a) each of the Lenders and Administrative Agent (in their sole discretion)
approve in writing (which may be by email) such Commitment Increase Request;

(b) no Market Value Event shall have occurred and no Event of Default shall have
occurred and be continuing, in each case on and as of the Commitment Increase
Date;

(c) the Borrowing Base Test is satisfied on and as of the Commitment Increase
Date;

(d) all of the representations and warranties contained in Article VI and in any
other Loan Document shall be true and correct in all material respects (or with
respect to such representations and warranties which by their terms contain
materiality qualifiers, shall be true and correct), in each case on and as of
the Commitment Increase Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or with respect to such
representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date;

(e) the Company shall have paid to the Administrative Agent on the Commitment
Increase Date, for the account of each Lender, an upfront fee in an aggregate
amount specified in Section 4.03(e);

 

- 37 -



--------------------------------------------------------------------------------

(f) any Commitment Increase Request shall be in an amount not less than
U.S.$50,000,000; and

(g) receipt by the Administrative Agent of such other documentation as the
Administrative Agent may reasonably request, including without limitation,
documentation similar to that provided pursuant to Sections 2.04(c), (d) and
(f)(ii) on the Effective Date.

ARTICLE III

ADDITIONAL TERMS APPLICABLE TO THE ADVANCES

SECTION 3.01. The Advances.

(a) Making the Advances. If the Lenders are required to make an Advance to the
Company as provided in Section 2.03, then each Lender shall make such Advance by
12:00 noon, New York City time, on the proposed date thereof by wire transfer in
the applicable Currency of immediately available funds to the Collateral Agent
for deposit to the Principal Collection Account, or, if such Advances are
denominated in a Permitted Non-USD Currency, the applicable Permitted Non-USD
Currency Principal Collection Account. Each Lender at its option may make any
Advance by causing any domestic or foreign branch or Affiliate of such Lender to
make such Advance; provided that any exercise of such option shall not affect
the obligation of the Company to repay such Advance in accordance with the terms
of this Agreement. Subject to the terms and conditions set forth herein, the
Company may borrow and prepay Advances. During the Reinvestment Period, the
Company may prepay and reborrow any or all of the Revolving Amount. After the
Reinvestment Period, once drawn, Advances may not be reborrowed.

(b) Interest on the Advances. Subject to Section 3.01(h), all outstanding
Advances shall bear interest (from and including the date on which such Advance
is made) at a per annum rate equal to the applicable LIBO Rate for each
Calculation Period in effect plus the Applicable Margin for such Advances set
forth on the Transaction Schedule; provided that, following the occurrence and
during the continuance of an Event of Default, all outstanding Advances and any
unpaid interest thereon shall bear interest (from and including the date of such
Event of Default) at a per annum rate equal to the applicable LIBO Rate for each
Calculation Period in effect plus the Adjusted Applicable Margin.

(c) Evidence of the Advances. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the Company
to such Lender resulting from each Advance made by such Lender, including the
amounts of principal, Currency, and interest payable and paid to such Lender
from time to time hereunder. The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain at one of its offices a
register (the “Register”) in which it shall record from time to time (1) the
names, addresses and Commitment amounts of the Lenders, (2) the amount and
Currency of each Advance made hereunder, (3) the amount and Currency of any
principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (4) the amount and Currency of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof. The entries made in the Register maintained
pursuant to this paragraph (c) shall be conclusive absent manifest error and the
Company, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement; provided that the failure of any
Lender or the Administrative Agent to maintain such Register or any error
therein shall not in any manner affect the obligation of the Company to repay
the Advances in accordance with the terms of this Agreement. Upon its receipt of
a duly completed assignment and assumption

 

- 38 -



--------------------------------------------------------------------------------

executed by an assigning Lender and an assignee, the Administrative Agent shall
accept such assignment and assumption and record the information contained
therein in the Register. The Register shall be available for inspection by the
Company and any Lender at any reasonable time and from time to time upon
reasonable prior notice. In the event of a conflict between the accounts
maintained by the Lenders and the entries in the Register, the entries in the
Register shall govern.

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to such payee
and its registered assigns.

(d) Pro Rata Treatment. Except as otherwise provided herein, all borrowings of,
and payments in respect of, the Advances shall be made on a pro rata basis by or
to the Lenders in accordance with their respective portions of the Financing
Commitments in respect of Advances held by them.

(e) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender or the Administrative Agent shall notify the Company that the adoption of
any law, rule or regulation, or any change therein or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances in a specific Currency hereunder, then (1) the obligation of such
Lender or the Administrative Agent hereunder to fund or maintain Advances in
such Currency shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall use reasonable efforts (which
will not require such party to incur a loss, other than immaterial, incidental
expenses), until such time as the Advances in such Currency are required to be
prepaid as required under clause (3) below, to transfer all of its rights and
obligations under this Agreement to another of its offices, branches or
Affiliates with respect to which such performance would not be unlawful, and
(3) if such Lender or the Administrative Agent is unable to effect a transfer
under clause (2), then, (I) any outstanding Advances in such Currency of such
Lender shall be promptly paid in full by the Company (together with all accrued
interest and other amounts owing hereunder) but not later than the earlier of
(x) if the Company requests such Lender or the Administrative Agent to take the
actions set forth in clause (2) above, 20 calendar days after the date on which
such Lender or the Administrative Agent notifies the Company in writing that it
is unable to transfer its rights and obligations with respect to Advances in
such Currency under this Agreement as specified in such clause (2) and (y) such
date as shall be mandated by law or (II) if requested by the Portfolio Manager
or the Company, any outstanding Advances in such Currency shall be converted to
an Advance denominated in USD on the date specified by the Administrative Agent
at the Spot Rate and shall become denominated and payable in USD and thereafter
shall bear interest at the rates applicable to Advances denominated in USD and
the Company shall pay all amounts owing in connection therewith, including all
interest accrued on the Advances being converted through such date; provided
that, to the extent that any such adoption or change makes it unlawful for the
Advances in such Currency to bear interest by reference to the LIBO Rate, then
the foregoing clauses (1) through (3) shall not apply and the Advances shall
bear interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the
applicable Base Rate plus the Applicable Margin for such Advances set forth on
the Transaction Schedule.

 

- 39 -



--------------------------------------------------------------------------------

(f) Increased Costs.

(i) If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender;

(B) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Advances made by
such Lender; or

(C) subject any Lender or the Administrative Agent to any Taxes (other than
(x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (z) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

(ii) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(iii) A certificate of a Lender setting forth the amount or amounts necessary to
compensate, and the basis for such compensation of, such Lender or its holding
company, as the case may be, as specified in paragraph (i) or (ii) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 20 days after receipt thereof.

(iv) Failure or delay on the part of any Lender or the Administrative Agent to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Administrative Agent’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or the
Administrative Agent pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Company of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Administrative
Agent’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

- 40 -



--------------------------------------------------------------------------------

(v) Each of the Lenders and the Administrative Agent agrees that it will take
such commercially reasonable actions as the Company may reasonably request that
will avoid the need to pay, or reduce the amount of, any increased amounts
referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, subject such
Lender or the Administrative Agent to any material unreimbursed cost or expense
or would otherwise be disadvantageous to such Lender or the Administrative Agent
(including, without limitation, due to a loss of money). In no event will the
Company be responsible for increased amounts referred to in this Section 3.01(f)
which relates to any other entities to which any Lender provides financing.

(vi) If any Lender (A) provides notice of unlawfulness or requests compensation
under clause (e) above or this clause (f) or (B) is a Defaulting Lender, then
the Company may, at its sole expense and effort, upon written notice to such
Lender and the Administrative Agent, (i) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related transaction
documents to an assignee identified by the Company that shall assume such
obligations (whereupon such Lender shall be obligated to so assign) or
(ii) paydown/terminate such Lender on a non-pro rata basis if the Borrowing Base
Test is satisfied, provided that, (x) such Lender shall have received payment of
an amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder through the
date of such assignment, (y) a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply and (z) such assignment will result in
a reduction in such compensation or payments thereafter. No prepayment fee that
may otherwise be due hereunder shall be payable to such Lender in connection
with any such assignment.

(g) No Set-off or Counterclaim. Subject to Section 3.03, all payments to be made
hereunder by the Company in respect of the Advances shall be made without
set-off or counterclaim.

(h) Interest Rate Unascertainable, Inadequate or Unfair.

(i) In the event that (A) the Administrative Agent determines (in its
commercially reasonable credit judgment) that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
LIBO Rate then being determined is to be fixed (including because the Reuters
Screen is not available or published on a current basis); provided that no
Benchmark Transition Event shall have occurred at such time or (B) the Required
Lenders notify the Administrative Agent that the LIBO Rate for such Calculation
Period will not adequately and fairly reflect the cost to the Lenders (or
Lender) of making or maintaining their Advances (or its Advance) for such
Calculation Period (determined in their commercially reasonable credit
judgment), the Administrative Agent shall forthwith so notify the Company and
the Lenders, whereupon the obligations of the Lenders to make any Advance that
accrues interest based on the LIBO Rate shall be suspended until the
Administrative Agent shall notify the Company that the Required Lenders have
determined (in their commercially reasonable credit judgment) that the
circumstances causing such suspension no longer exist. Furthermore, if any
Advance is outstanding on the date of the Company’s receipt of the notice from
the Administrative Agent referred to in this Section 3.01(h)(i), then on the
last day of the Calculation Period (or the next succeeding Business Day if such
day is not a Business Day), such Advance shall accrue interest at the Base Rate
plus the Applicable Margin as of such day.

 

- 41 -



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Company, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(iii) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent, with the consent of the Company, will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement other than the Administrative Agent and the Company.

(iv) The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period.
Without limiting any consent rights of the Company under this Agreement, any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.01(h), including any determination with
respect to a tenor, rate or adjustment or the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 3.01(h).

(v) Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, any Request for Advance shall be ineffective and (y) the
obligations of the Lenders to make Advances shall be ineffective. Furthermore,
if any Advance is outstanding on the date of the Company’s receipt of notice of
the commencement of a Benchmark Unavailability Period with respect to the LIBO
Rate, then on the last day of the Calculation Period applicable to such Advance
(or the next succeeding Business Day if such day is not a Business Day), such
Advance shall accrue interest at the Base Rate plus the Applicable Margin as of
such day.

(j) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent the Loans are not held pro rata by the Lenders, purchase at
par that portion of Advances of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the applicable Financing
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

- 42 -



--------------------------------------------------------------------------------

SECTION 3.02. [Reserved].

SECTION 3.03. Taxes.

(a) Payments Free of Taxes. All payments to be made hereunder by the Company in
respect of the Advances shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law (including FATCA). If any Applicable
Law requires the deduction or withholding of any Tax from any such payment by
the Company, then the Company shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Lender receives an amount equal to
the sum it would have received had no such deduction or withholding in respect
of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Company. The Company shall indemnify each Lender and
Agent, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or Agent or required to be withheld or deducted from a payment to such
Lender or Agent and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by an Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 3.03, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

- 43 -



--------------------------------------------------------------------------------

(f) Status of Secured Parties. (i) Any Secured Party that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.03(f)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed copy
of IRS Form W-9 (or any applicable successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall deliver to the Company and the Administrative Agent
(in such number of copies as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, an executed copy of IRS Form W-8BEN
or IRS Form W-8BEN-E or any applicable successor form establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(ii) an executed copy of IRS Form W-8ECI (or any applicable successor form);

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, is not a
“10 percent shareholder” of the Company or the Parent within the meaning of
Section 881(c)(3)(B) of the Code, and is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any applicable successor form); or

 

- 44 -



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY (or any applicable successor form), accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-2 or Exhibit C-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) Each Lender shall deliver to the Company and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Company or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(E) The Administrative Agent shall deliver to the Company an electronic copy of
an IRS Form W-9 upon becoming a party under this Agreement. The Administrative
Agent represents to the Company that it is a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations Section 1.1441-1 and a
“U.S. financial institution” within the meaning of Treasury Regulations
Section 1.1471-3 and that it will comply with its obligations to withhold under
Section 1441 and FATCA.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such

 

- 45 -



--------------------------------------------------------------------------------

indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Financing
Commitments, and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

ARTICLE IV

COLLECTIONS AND PAYMENTS

SECTION 4.01. Interest Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Interest Proceeds to the Interest Collection Account; provided that Interest
Proceeds denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Interest Collection Account. To the extent
Interest Proceeds are received other than by deposit into the Interest
Collection Account or the applicable Permitted non-USD Currency Interest
Collection Account, the Company shall cause all Interest Proceeds on the
Portfolio Investments to be deposited in the Interest Collection Account or the
applicable Permitted Non-USD Currency Interest Collection Account or remitted to
the Collateral Agent, and the Collateral Agent shall credit (or cause to be
credited) to the Interest Collection Account or the applicable Permitted Non-USD
Currency Interest Collection Account all Interest Proceeds received by it
promptly upon receipt thereof in accordance with the written direction of the
Portfolio Manager.

Interest Proceeds deposited into the Interest Collection Account or the
applicable Permitted Non-USD Currency Interest Collection Account shall be
retained in the Interest Collection Account or the applicable Permitted Non-USD
Currency Interest Collection Account and held in cash and/or (other than in the
case of any Permitted Non-USD Interest Collection Account) invested (and
reinvested) at the written direction of the Company (or the Portfolio Manager on
its behalf) delivered to the Collateral Agent in Cash Equivalents denominated in
the applicable Currency selected by the Portfolio Manager (unless an Event of
Default has occurred and is continuing or a Market Value Event has occurred, in
which case, selected by the Administrative Agent).

Interest Proceeds on deposit in the Interest Collection Account and the
Permitted Non-USD Currency Interest Collection Accounts shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, following the
occurrence and during the continuance of an Event of Default or following the
occurrence of a Market Value Event, the Administrative Agent)) and applied
(i) to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions or Permitted RIC Distributions in accordance with this Agreement.

 

- 46 -



--------------------------------------------------------------------------------

SECTION 4.02. Principal Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment to remit all amounts that constitute
Principal Proceeds to the Principal Collection Account; provided that Principal
Proceeds denominated in a Permitted Non-USD Currency shall be deposited into the
applicable Permitted Non-USD Currency Principal Collection Account. To the
extent Principal Proceeds are received other than by deposit into the Principal
Collection Account or the applicable Permitted Non-USD Currency Principal
Collection Account, the Company shall cause all Principal Proceeds received on
the Portfolio Investments to be deposited in the Principal Collection Account or
the applicable Permitted Non-USD Currency Principal Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Principal Collection Account or the applicable
Permitted Non-USD Currency Principal Collection Account all Principal Proceeds
received by it promptly upon receipt thereof in accordance with the written
direction of the Portfolio Manager.

All Principal Proceeds deposited into the Principal Collection Account or the
applicable Permitted Non-USD Currency Principal Collection Account shall be
retained in the Principal Collection Account or the applicable Permitted Non-USD
Currency Principal Collection Account and held in cash and/or (other than in the
case of the Permitted Non-USD Principal Collection Account in respect of Euros)
invested (and reinvested) at the written direction of the Company (or the
Portfolio Manager on its behalf) in Cash Equivalents selected by the Portfolio
Manager (unless an Event of Default has occurred and is continuing or a Market
Value Event has occurred, in which case, selected by the Administrative Agent).
All investment income on such Cash Equivalents shall constitute Interest
Proceeds.

Principal Proceeds on deposit in the Principal Collection Account or an
applicable Permitted Non-USD Currency Principal Collection Account shall be
withdrawn by the Collateral Agent (at the written direction of the Company (or,
following the occurrence and during the continuance of an Event of Default or
following the occurrence of a Market Value Event, the Administrative Agent)) and
applied (i) to make payments in accordance with this Agreement, (ii) to make
Permitted Distributions or Permitted RIC Distributions in accordance with this
Agreement or (iii) towards the purchase price of Portfolio Investments purchased
in accordance with this Agreement, in each case with prior notice to the
Administrative Agent. For the avoidance of doubt, Principal Proceeds received in
connection with the sale of any Portfolio Investment pursuant to Section 1.04
following a Market Value Event shall be used to prepay Advances as set forth
therein at the written direction of the Administrative Agent.

SECTION 4.03. Principal and Interest Payments; Prepayments; Fees.

(a) The Company shall pay the unpaid principal amount of the Advances (together
with accrued interest thereon) to the Administrative Agent for the account of
each Lender on the Maturity Date in accordance with the Priority of Payments and
any and all cash in the Collateral Accounts shall be applied to the satisfaction
of the Secured Obligations on the Maturity Date and on each Additional Payment
Date in accordance with the Priority of Payments.

(b) Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date, each Additional Payment Date and on the Maturity Date in
accordance with the Priority of Payments; provided that (i) interest accrued
pursuant to the proviso to Section 3.01(b) shall be payable on demand and
(ii) in the event of any repayment or prepayment of any Advances, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment. “Interest Payment Date” means the twelfth
(12th) Business Day after the last day of each Calculation Period.

(c)

(i) Subject to the requirements of this Section 4.03(c), the Company shall have
the right from time to time to prepay outstanding Advances in whole or in part
(A) on any Business Day that JPMorgan Chase Bank, National Association ceases to
act as Administrative Agent, (B) subject to the payment of the premium described
in clause (ii) below, in connection with a Market Value Cure or (C)

 

- 47 -



--------------------------------------------------------------------------------

subject to the payment of the premium described in clause (ii) below, at any
other time; provided that the Company may not prepay any outstanding Advances in
excess of the Revolving Amount pursuant to this Section 4.03(c)(i)(C) during the
Non-Call Period. The Company shall notify the Administrative Agent, the
Collateral Agent and the Collateral Administrator by electronic mail of an
executed document (attached as a .pdf or similar file) of any prepayment
pursuant to Section 4.03(c)(i)(A) or Section 4.03(c)(i)(C) not later than 2:00
p.m., New York City time, two (2) Business Days before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of the Advances to be prepaid. Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Except in connection with a Market Value Cure, each partial
prepayment of outstanding Advances shall be in an amount not less than
U.S.$1,000,000 (or, if less, the remaining outstanding principal amount of an
Advance). Prepayments shall be accompanied by accrued and unpaid interest;
provided that, if a prepayment does not occur on an Interest Payment Date, the
Portfolio Manager shall certify that there will be sufficient amounts remaining
in the Collection Accounts to pay outstanding Administrative Expenses which are
payable prior to the repayment of Advances pursuant to Section 4.05 hereof on
the next Interest Payment Date after giving effect to such prepayment.

(ii) Each prepayment or Financing Commitment reduction (A) pursuant to
Section 4.03(c)(i)(C) and Section 4.07(a) that is made after the Non-Call Period
but prior to the date that is six months following the Non-Call Period shall be
accompanied by a premium equal to 1.00% of the principal amount of such
prepayment or Financing Commitment reduction and (B) pursuant to
Section 4.03(c)(i)(B) that is made during the Reinvestment Period, whether in
full or in part, shall be accompanied by a premium equal to 1.00% of the
principal amount of such prepayment or Financing Commitment reduction and, in
each case at the request of any Lender in respect of any prepayment on a date
other than an Interest Payment Date, any costs incurred by it in respect of the
breakage of its funding at the LIBO Rate for the related Calculation Period;
provided that (x) no such premium payable pursuant to clause (A) above shall be
payable with respect to any prepayment (or portion thereof) that does not exceed
the Revolving Amount and (y) if a prepayment is made with the proceeds received
from a Portfolio Investment Refinancing Event, the premium payable pursuant to
clause Section 4.03(c)(i)(C) shall only be applicable to the amount of such
prepayment that is in excess of the Advance Rate multiplied by the principal
amount of the Portfolio Investments that were subject to such Portfolio
Investment Refinancing Event.

(d) The Company agrees to pay to the Administrative Agent, for the account of
each Lender that is not a Defaulting Lender, a commitment fee in accordance with
the Priority of Payments which shall be payable in USD and accrue at 0.75% per
annum (except as otherwise expressly set forth in the Effective Date Letter) on
the average daily unused amount of the Financing Commitment of such Lender
during the period from and including the date of this Agreement to but excluding
the last day of the Reinvestment Period. Accrued commitment fees shall be
payable in arrears on each Interest Payment Date, on the Maturity Date, on each
Additional Payment Date and on the date on which the Financing Commitments
terminate. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

(e) The Company agrees to pay in USD, the Administrative Agent for the account
of each Lender (i) on the date of this Agreement, an upfront fee as specified in
the Effective Date Letter and (ii) on each Commitment Increase Date, a fee as
specified in the Effective Date Letter. Once paid, such fees or any part thereof
shall not be refundable under any circumstances.

 

- 48 -



--------------------------------------------------------------------------------

(f) In the event that there is a positive difference between the Minimum Funding
Amount and the aggregate outstanding principal amount of the Advances on any
day, the Company agrees to pay to the Administrative Agent, for the account of
each Lender, the LIBO Rate for the applicable Calculation Period plus the
Applicable Margin for Advances on the amount of such difference, in accordance
with the Minimum Funding Amount schedule. Accrued fees shall be payable in
arrears on each Interest Payment Date, on the Maturity Date, on each Additional
Payment Date and on the date on which the Financing Commitments terminate. All
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(g) Without limiting Section 4.03(c), the Company shall have the obligation from
time to time to prepay outstanding Advances in whole or in part on any date with
proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04 and as set forth in Section 8.01(h). Prepayments
shall be accompanied by accrued and unpaid interest; provided that, if a
prepayment does not occur on an Interest Payment Date, either (i) such
prepayment shall be subject to the payment of Administrative Expenses due and
payable on the next succeeding Interest Payment Date which are payable prior to
the repayment of Advances pursuant to Section 4.05 or (ii) the Portfolio Manager
shall certify that there will be sufficient amounts remaining in the Collection
Accounts to pay outstanding Administrative Expenses which are payable prior to
the repayment of Advances pursuant to Section 4.05 hereof on the next Interest
Payment Date after giving effect to such prepayment..

SECTION 4.04. MV Cure Account.

(a) The Company shall cause all cash received by it in connection with a Market
Value Cure to be deposited in the MV Cure Account or remitted to the Collateral
Agent, and the Collateral Agent shall credit to the MV Cure Account such amounts
received by it (and identified in writing as such) immediately upon receipt
thereof. Prior to the Maturity Date, all cash amounts in the MV Cure Account
shall be invested in Cash Equivalents at the written direction of the
Administrative Agent (as directed by the Required Lenders). All amounts
contributed to the Company by Parent in connection with a Market Value Cure
shall be paid free and clear of any right of chargeback or other equitable
claim.

(b) Amounts on deposit in the MV Cure Account may be withdrawn by the Collateral
Agent (at the written direction of the Company (or, following the occurrence and
during the continuance of an Event of Default, following the occurrence of a
Market Value Event or during a MV Cure Extension Period, the Administrative
Agent)) and remitted to the Company with prior notice to the Administrative
Agent (or, following the occurrence and during the continuance of an Event of
Default or following the occurrence of a Market Value Event, to the Lenders for
prepayment of Advances and reduction of Financing Commitment); provided that the
Company may not direct any withdrawal from the MV Cure Account if the Borrowing
Base Test is not satisfied (or would not be satisfied after such withdrawal).

SECTION 4.05. Priority of Payments. On (w) each Interest Payment Date, (x) the
Maturity Date, (y) each Agent Business Day designated by the Administrative
Agent (with one (1) Agent Business Days’ notice to the Collateral Agent and the
Collateral Administrator; provided that any such notice received after 10:00
a.m. New York City time on any Agent Business Day shall be deemed to have been
received on the immediately succeeding Agent Business Day) after the occurrence
of a Market Value Event and (z) each Agent Business Day after the occurrence of
an Event of Default and the declaration of the Secured Obligations as due and
payable (provided, that any payments may be deferred on any such date in which
the aggregate amount of proceeds available for distribution is less than
$10,000) (each date set forth in clauses (y) and (z) above, an “Additional
Payment Date”), the Collateral Agent shall distribute all amounts in the
Collection Accounts and the Permitted Non-USD Currency Collection Accounts as of
the end of the related Calculation Period (or, in the case of an Additional
Payment Date, one (1) Agent Business Day immediately preceding such Additional
Payment Date) in the following order of priority (the “Priority of Payments”):

(a) to pay Taxes of the Company, if any and any filing, registration and annual
return fees payable by the Company up to a maximum amount under this clause
(a) of U.S.$15,000 on each Interest Payment Date, the Maturity Date and each
Additional Payment Date (in the case of any Additional Payment Date or the
Maturity Date, after giving effect to all payments of such amounts on any other
Additional Payment Date or Interest Payment Date occurring in the same calendar
quarter);

 

 

- 49 -



--------------------------------------------------------------------------------

(b) to pay (i) first, amounts due or payable to the Collateral Agent, the
Collateral Administrator and the Securities Intermediary hereunder and under the
Loan Documents (including fees, out-of-pocket expenses and indemnities) up to a
maximum amount under this clause (i) of the sum of (x) 0.015% multiplied by the
sum of the aggregate principal amount of the Collateral as of the end of the
related Calculation Period (prorated for the related Interest Accrual Period on
the basis of a 360 day year and the actual number of days elapsed for the
related Interest Accrual Period), (y) U.S.$50,000 on each Interest Payment Date,
the Maturity Date and each Additional Payment Date (in the case of any
Additional Payment Date or the Maturity Date, after giving effect to all
payments of such amounts on any other Additional Payment Date or Interest
Payment Date occurring in the same calendar quarter) and (z) the sum of any
excess amounts described in clause (x) and (y) unused for such payments on
Interest Payment Dates or Additional Distribution Dates occurring during the
prior three calendar quarters (or, if a lesser amount of time, since the Closing
Date) and (ii) second, any other accrued and unpaid fees and out-of-pocket
expenses (other than the commitment fee and unfunded fees payable to the
Lenders, but including Lender indemnities) due hereunder, up to a maximum amount
under this clause (ii) of U.S.$50,000 on each Interest Payment Date, the
Maturity Date and each Additional Payment Date (in the case of any Additional
Payment Date or the Maturity Date, after giving effect to all payments of such
amounts on any other Additional Payment Date or Interest Payment Date occurring
in the same calendar quarter);

(c) to pay interest due in respect of the Advances and any increased costs and
commitment fees and unfunded fees payable to the Lenders (pro rata based on
amounts due);

(d) to pay (i) on each Interest Payment Date, all prepayments of the Advances
permitted or required under this Agreement (including any applicable premium)
and (ii) on the Maturity Date (and, if applicable, any Additional Payment Date)
or an Interest Payment Date during a Maturity Date Extension Period, principal
of the Advances until the Advances are paid in full;

(e) prior to the end of the Reinvestment Period, at the direction of the
Portfolio Manager, to fund the Unfunded Exposure Account and each applicable
Permitted Non-USD Currency Unfunded Exposure Account up to the Unfunded Exposure
Amounts in respect of each Currency;

(f) to pay all amounts set forth in clause (b) above not paid due to the
limitation set forth therein and in the same order of priority;

(g) to make any Permitted Distributions or Permitted RIC Distributions (using
Interest Proceeds) directed pursuant to this Agreement; and

(h) (i) on any Interest Payment Date, to deposit any remaining amounts in the
Principal Collection Account as Principal Proceeds and (ii) on the Maturity Date
and any Additional Payment Date, any remaining amounts to the Company.

 

- 50 -



--------------------------------------------------------------------------------

SECTION 4.06. Payments Generally.

(a) All payments to the Lenders or the Administrative Agent shall be made to the
Administrative Agent at the account designated in writing to the Company and the
Collateral Agent for further distribution by the Administrative Agent (if
applicable). The Administrative Agent shall give written notice to the
Collateral Agent and the Collateral Administrator (on which the Collateral Agent
and the Collateral Administrator may conclusively rely) and the Portfolio
Manager of the calculation of amounts payable to the Lenders in respect of the
Advances and the amounts payable to the Portfolio Manager. At least five
(5) Business Days prior to each Interest Payment Date, the Administrative Agent
shall deliver an invoice to the Portfolio Manager, the Collateral Agent and the
Collateral Administrator in respect of the interest due on the Advances in the
relevant Currency on such Interest Payment Date. All payments not made to the
Administrative Agent for distribution to the Lenders shall be made as directed
in writing by the Administrative Agent. Subject to Section 3.03 hereof, all
payments by the Company hereunder shall be made without setoff or counterclaim.
All payments hereunder shall be made in USD other than payments of interest and
principal made in respect of the Advances that shall be made in the applicable
Currency of such Advance. All interest hereunder shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Currency Shortfall. If after receipt of an invoice from the Administrative
Agent pursuant to Section 4.06(a) and at least seven (7) Business Days (or in
the case of any Additional Payment Date, two (2) Business Days) prior to any
Interest Payment Date, each Additional Payment Date and the Maturity Date, the
Company does not have a sufficient amount of funds in a Currency on deposit in
the applicable Permitted Non-USD Currency Collection Account that will be needed
(1) to pay to the Lenders all of the amounts required to be paid in such
Currency on such date and/or (2) to pay any expenses required to be paid in
accordance with the Priority of Payments, in each case, in such Currency
required for such payment (a “Currency Shortfall”), then, so long as no Event of
Default shall have occurred and be continuing or a Market Value Event has
occurred, the Company shall convert (or shall direct the Collateral Agent to
convert), in each case with the consent of the Administrative Agent, amounts
held in the applicable Permitted Non-USD Currency Collection Account in other
Currencies into each Currency for which there is a Currency Shortfall in an
amount necessary to cure such Currency Shortfall. Each such conversion shall
occur on such date (or as soon as reasonably practical thereafter but in no
event later than one (1) Business Day prior to such Interest Payment Date,
Additional Payment Date and the Maturity Date) and shall be made at the relevant
Spot Rate for such Currency on such date. If for any reason the Company shall
have failed to effect any such currency conversion by the Business Day prior to
such date, then the Administrative Agent shall be entitled to (but shall not be
obligated to) direct such currency conversions on behalf of the Company.

(c) Currency Conversions. At any time following the occurrence of a Market Value
Event or if an Event of Default has occurred and is continuing, the
Administrative Agent may direct the Collateral Agent to convert (at the Spot
Rate) amounts held in the applicable Permitted Non-USD Currency Account in other
Currencies into any Currency in their sole discretion for application hereunder.

SECTION 4.07. Termination or Reduction of Financing Commitments.

(a) After the Non-Call Period (or any other date if JPMorgan Chase Bank,
National Association ceases to act as Administrative Agent), the Company shall
be entitled at its option, subject to the payment of the premium described in
Section 4.03(c)(ii), and upon three (3) Business Days’ prior written notice to
the Administrative Agent (with a copy to the Collateral Agent and the Collateral
Administrator) to either (i) terminate the Financing Commitments in whole upon
payment in full of all Advances, all accrued and unpaid interest, all applicable
premium and all other Secured Obligations

 

- 51 -



--------------------------------------------------------------------------------

(other than unmatured contingent indemnification and reimbursement obligations)
or (ii) reduce in part the portion of the Financing Commitments that exceeds the
sum of the outstanding Advances. In addition, the Financing Commitments shall be
reduced by the amount of any prepayment of Advances pursuant to
Section 4.03(c)(i)(C) during the Reinvestment Period that exceeds the Revolving
Amount.

(b) The Financing Commitments shall be automatically reduced on the date of any
prepayment made in accordance with the definition of “Market Value Cure” in an
amount equal to the amount of such prepayment.

(c) The Financing Commitments shall be automatically and irrevocably reduced by
all amounts that are used to prepay or repay Advances following the occurrence
of a Market Value Event or an Event of Default.

(d) All unused Financing Commitments as of the last day of the Reinvestment
Period shall automatically be terminated.

(e) The Financing Commitments shall be irrevocably reduced by the amount of any
repayment or prepayment of Advances following the last day of the Reinvestment
Period.

ARTICLE V

THE PORTFOLIO MANAGER

SECTION 5.01. Appointment and Duties of the Portfolio Manager. The Company
hereby appoints the Portfolio Manager as its portfolio manager under this
Agreement and to perform the investment management functions of the Company set
forth herein, and the Portfolio Manager hereby accepts such appointment. For so
long as no Market Value Event has occurred and no Event of Default has occurred
and is continuing and no exercise of remedies has occurred with respect thereto
and subject to Section 1.04, the services to be provided by the Portfolio
Manager shall consist of (x) selecting, purchasing, managing and directing the
investment, reinvestment and disposition of Portfolio Investments, delivering
Notices of Acquisition on behalf of and in the name of the Company and
(y) acting on behalf of the Company for all other purposes hereof and the
transactions contemplated hereby. The Portfolio Manager agrees to comply with
all covenants and restrictions imposed on the Company herein and in each other
Loan Document. The Company hereby irrevocably appoints the Portfolio Manager its
true and lawful agent and attorney-in-fact (with full power of substitution) in
its name, place and stead and at its expense, in connection with the performance
of its duties provided for herein. Without limiting the foregoing:

The Portfolio Manager shall perform its obligations hereunder with reasonable
care, using a degree of skill not less than that which the Portfolio Manager
exercises with respect to assets of the nature of the Portfolio Investments that
it manages for itself and others having similar investment objectives and
restrictions and consistent with practices and procedures followed by
institutional managers of national standing relating to assets of the nature and
character of the Portfolio; and

The Portfolio Manager shall not (and shall not cause the Company to) take any
action that it Knows or reasonably should Know would (1) violate the constituent
documents of the Company, (2) violate any law, rule or regulation applicable to
the Company, (3) require registration of the Company as an “investment company”
under the Investment Company Act of 1940, or (4) cause the Company to violate
the terms of this Agreement, any other Loan Document or any instruments relating
to the Portfolio Investments.

 

- 52 -



--------------------------------------------------------------------------------

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager’s duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties. For
the avoidance of doubt, neither the Administrative Agent nor any Lender shall
have the right to remove or replace the Portfolio Manager as investment adviser
or portfolio manager hereunder.

SECTION 5.02. Portfolio Manager Representations as to Eligibility Criteria;
Etc.. The Portfolio Manager agrees to comply with all covenants and restrictions
imposed on the Company hereunder and not to act in contravention of this
Agreement. The Portfolio Manager represents to the other parties hereto that
(a) as of the Trade Date and Settlement Date or Substitution Date, as
applicable, for each Portfolio Investment purchased, such Portfolio Investment
meets all of the applicable Eligibility Criteria (unless otherwise consented to
by the Administrative Agent) and (b) all of the information contained in the
related Notice of Acquisition is true, correct and complete in all material
respects; provided that, to the extent any such information was furnished to the
Company by any third party, such information is as of its delivery date true,
complete and correct in all material respects to the Knowledge of the Portfolio
Manager.

SECTION 5.03. Indemnification. The Portfolio Manager shall indemnify and hold
harmless the Company, the Agents, the Securities Intermediary, the Collateral
Administrator and the Lenders and their respective affiliates, directors,
officers, stockholders, partners, agents, employees and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
demands, damages or liabilities of any kind, including legal fees and
disbursements (collectively, “Liabilities”), and shall reimburse each such
Indemnified Person on a current basis for all reasonable and documented expenses
(including fees and disbursements of counsel), incurred by such Indemnified
Person in connection with investigating, preparing, responding to or defending
any investigative, administrative, judicial or regulatory action, suit, claim or
proceeding, relating to or arising out of (a) any breach by the Portfolio
Manager of any of its obligations hereunder and (b) the failure of any of the
representations or warranties of the Portfolio Manager set forth herein to be
true when made or when deemed made or repeated, except to the extent that such
Liabilities or expenses are found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person.

This Section 5.03 shall survive the termination of this Agreement and the
repayment of all amounts owing to the Secured Parties hereunder.

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 6.01. Representations and Warranties. The Company (and, with respect to
clauses (a) through (e), (l), (n), (o), (t) through (v) and (aa), the Portfolio
Manager) represents to the other parties hereto solely with respect to itself
that as of the date hereof and each Trade Date (or as of such other date as
maybe expressly set forth below):

(a) it is duly organized or incorporated, as the case may be, and validly
existing under the laws of the jurisdiction of its organization or incorporation
and has all requisite power and authority to execute, deliver and perform this
Agreement and each other Loan Document to which it is or may become a party and
to consummate the transactions herein and therein contemplated;

 

- 53 -



--------------------------------------------------------------------------------

(b) the execution, delivery and performance of this Agreement and each such
other Loan Document, and the consummation of the transactions contemplated
herein and therein have been duly authorized by it and this Agreement and each
other Loan Document to which it is or may become a party constitutes its legal,
valid and binding obligation enforceable against it in accordance with its terms
(subject to (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally and (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(c) the execution, delivery and performance of this Agreement and each other
Loan Document to which it is or may become a party and the consummation of the
transactions contemplated herein and therein do not conflict with the provisions
of its governing instruments and will not violate in any material way any
provisions of Applicable Law or regulation or any applicable order of any court
or regulatory body and will not result in the material breach of, or constitute
a default, or require any consent, under any agreement, instrument or document
to which it is a party or by which it or any of its property may be bound or
affected, in each case as would reasonably be expected to have a Material
Adverse Effect;

(d) it is not subject to any Adverse Proceeding;

(e) it has obtained all consents and authorizations (including all required
consents and authorizations of any Governmental Authority) that are necessary or
advisable to be obtained by it in connection with the execution, delivery and
performance of this Agreement and each other Loan Document to which it is or may
become a party and each such consent and authorization is in full force and
effect except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect;

(f) it is not required to register as an “investment company” as defined in the
Investment Company Act of 1940, as amended;

(g) it has not issued any securities that are or are required to be registered
under the Securities Act of 1933, as amended, and it is not a reporting company
under the Securities Exchange Act of 1934, as amended;

(h) it has no Indebtedness other than (i) Indebtedness incurred or permitted to
be incurred under the terms of the Loan Documents, (ii) Indebtedness incurred
pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement and the other Loan Documents and
(iii) if applicable, the obligation to make future payments under any Delayed
Funding Term Loan or Revolving Loan;

(i) (x) it does not have underlying assets which constitute “plan assets” within
the meaning of the Plan Asset Rules; and (y) neither it nor any ERISA Affiliate
has within the last six years sponsored, maintained, contributed to, or been
required to contribute to and does not have any liability with respect to any
Plan;

(j) as of the date of this Agreement it is, and after giving effect to any
Advance it will be, Solvent and it is not entering into this Agreement or any
other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

(k) it is not in default under any other contract to which it is a party except
where such default would not reasonably be expected to have a Material Adverse
Effect;

 

- 54 -



--------------------------------------------------------------------------------

(l) it has complied in all material respects with all Applicable Laws,
judgments, agreements with Governmental Authorities, decrees and orders with
respect to its business and properties and the Portfolio party except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

(m) it does not have any Subsidiaries or own any Investments in any Person other
than the Portfolio Investments or Investments (i) constituting Cash Equivalents
(as measured at their time of acquisition), (ii) acquired by the Company with
the approval of the Administrative Agent, or (iii) those the Company shall have
acquired or received as a distribution in connection with a workout, bankruptcy,
foreclosure, restructuring or similar process or proceeding involving a
Portfolio Investment or any issuer thereof;

(n) (x) it has disclosed to the Administrative Agent all material agreements,
instruments and corporate or other restrictions to which the Company is subject,
and all other matters actually Known to it that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(y) no information (other than projections, forward-looking information, general
economic data or industry information) heretofore furnished by or on behalf of
the Company to the Administrative Agent or any Lender in connection with this
Agreement or any transaction contemplated hereby (after taking into account all
updates, modifications and supplements to such information) contains (or, to the
extent any such information was furnished by a third party or information
relating to a third party, to the Company’s Knowledge (or, in the case of
information relating to a third party that is an underlying obligor in respect
of any Portfolio Investment, to the best of the Company’s or Portfolio Manager’s
Knowledge), contains), when taken as a whole, as of its delivery date (and as
updated or supplemented after such date), any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading and
(z) as of the Effective Date, to the best Knowledge of the Company, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects;

(o) all of the conditions specified in Section 1.03 have been satisfied or
waived;

(p) the Company has timely filed all Tax returns required by Applicable Law to
have been filed by it; all such Tax returns are true and correct in all material
respects; and the Company has paid or withheld (as applicable) all Taxes owing
or required to be withheld by it (if any) shown on such Tax returns; except in
each case, (x) any such Taxes which are being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside in accordance with GAAP or (y) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

(q) the Company is treated as a disregarded entity for U.S. federal income tax
purposes as of the Effective Date;

(r) the Company is and will be wholly owned by the Parent, which is a U.S.
Person;

(s) prior to the date hereof, the Company has not engaged in any business
operations or activities other than as an ownership entity for Portfolio
Investments and similar Loan or debt obligations and activities incidental
thereto;

(t) neither it nor any of its Affiliates is (i) the subject or target of
Sanctions; (ii) a Person that resides or has a place of business in a Sanctioned
Country; (iii) a “Foreign Shell Bank” within the meaning of the PATRIOT Act,
i.e., a foreign bank that does not have a physical presence in any

 

- 55 -



--------------------------------------------------------------------------------

country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision; or (iv) a person or entity
that resides in or is organized under the laws of a jurisdiction designated by
the United States Secretary of the Treasury under Sections 311 or 312 of the
PATRIOT Act as warranting special measures due to money laundering concerns;

(u) the Company is the subject of policies and procedures designed to ensure
compliance by the Company, its agents and their respective directors, managers,
officers and employees (as applicable) with Anti-Corruption Laws and applicable
Sanctions, and the Company and its officers and directors and, to its Knowledge,
its employees, members and agents are in compliance in all material respects
with Anti-Corruption Laws and applicable Sanctions and are not knowingly engaged
in any activity that would reasonably be expected to result in the Company being
designated as a Sanctioned Person. None of (i) the Company, any of its
directors, members, officers, managers or employees or (ii) to the Knowledge of
the Company, any agent of the Company that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person, to the extent such activity is prohibited by law;

(v) the Loan Documents represent all of the material agreements between the
Portfolio Manager, the Parent and the Seller, on the one hand, and the Company,
on the other. The Company has good and marketable title to all Portfolio
Investments and other Collateral free of any Liens (other than Permitted Liens)
and no effective financing statement (other than with respect to Permitted
Liens) or other instrument similar in effect naming or purportedly naming the
Company or any of its Affiliates as debtor and covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed in favor of the Collateral Agent as “Secured Party” pursuant hereto, as
necessary or advisable in connection with the Sale Agreement or which has been
terminated;

(w) the Company is not relying on any advice (whether written or oral) of any
Lender, Agent or any of their respective Affiliates in connection with it
entering into and performing under this Agreement;

(x) there are no judgments for Taxes with respect to the Company and no claim is
being asserted with respect to the Taxes of the Company, except any such
judgments for Taxes or claims with respect to Taxes (x) which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside in accordance with GAAP or (y) that could not
reasonably be expected to result in a Material Adverse Effect;

(y) the Collateral Agent, for the benefit of the Secured Parties, has acquired a
perfected, first priority and valid security interest (except, as to priority,
for any Permitted Liens) in the Collateral, free and clear of any adverse claim
(other than Permitted Liens) or restrictions on transferability;

(z) the Parent is not required to register as an investment company under the
Investment Company Act of 1940, as amended;

(aa) [reserved];

(bb) no ERISA Event has occurred; and

(cc) all proceeds of the Advances will be used by the Company only in accordance
with the provisions of this Agreement. No part of the proceeds of any Advance
will be used by the Company to purchase or carry any Margin Stock. Neither the
making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve Board. No Advance is secured, directly or indirectly, by
Margin Stock, and the Collateral does not include Margin Stock.

 

- 56 -



--------------------------------------------------------------------------------

SECTION 6.02. Covenants of the Company and the Portfolio Manager. The Company
(and, with respect to clauses (e), (g), (k), (r), (gg), (hh) and (ii), the
Portfolio Manager):

(a) shall at all times: (i) not engage in any business or activity other than
the activities permitted pursuant to its constituent documents; (ii) not acquire
or own any material assets other than (A) the Collateral and other assets as
permitted hereunder, the Sale Agreement and the other Loan Documents and
(B) incidental property as may be necessary for the operation of the Company;
(iii) maintain its accounts, financial statements, books, accounting and other
records, and other Company documents (other than tax returns and documents
related thereto) separate from those of any other Person (without limiting the
foregoing, it is acknowledged that for accounting purposes, the Company may be
consolidated as required by GAAP and included in such Person’s consolidated
financial statements); (iv) not commingle or pool any of its funds or assets
with those of any Affiliate or any other Person, and it shall hold all of its
assets in its own name, except as otherwise permitted or required under the Loan
Documents; (v) conduct its own business in its own name and, for all purposes,
shall not operate, or purport to operate, collectively as a single or
consolidated business entity with respect to any Person (except as may be
required for U.S. federal income and applicable state and local tax purposes);
(vi) pay its own debts, liabilities and expenses (including overhead expenses,
if any) only out of its own assets as the same shall become due; (vii) observe
all (A) Delaware limited liability company formalities and (B) other
organizational formalities, in each case to the extent necessary or advisable to
preserve its separate existence, and shall preserve its existence, and it shall
not, nor shall it permit any Affiliate or any other Person to, amend, modify or
otherwise change its limited liability company agreement in a manner that would
adversely affect the existence of the Company as a bankruptcy-remote special
purpose entity without the prior written consent of the Administrative Agent;
(viii) not (A) guarantee, become obligated for, or hold itself or its credit out
to be responsible for or available to satisfy, the debts or obligations of any
Person or (B) control the decisions or actions respecting the daily business or
affairs of any Person except as permitted by or pursuant to the Loan Documents;
(ix) except for income tax and consolidated accounting purposes, shall hold
itself out to the public as a legal entity separate and distinct from any
Person; (x) except as may be required by the Code, any regulations thereunder
and any applicable state and local tax law, not identify itself as a division of
any Affiliate or any other Person; (xi) maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or any other Person; (xii) not use
its separate existence to perpetrate a fraud in violation of applicable law;
(xiii) not, in connection with the Loan Documents, act with an intent to hinder,
delay or defraud any of its creditors in violation of applicable law;
(xiv) except as permitted hereunder and under the other Loan Documents, maintain
an arm’s length relationship with its Affiliates and the Portfolio Manager;
(xv) make no transfer of all or substantially all of its assets except as
permitted by or pursuant to the Loan Documents; (xvi) file its own tax returns
separate from those of any Person or entity, except to the extent that the
Company is not required to file tax returns under applicable law or is not
permitted to file its own tax returns separate from those of any other Person;
(xvii) use separate stationary, invoices and checks; (xviii) correct any known
misunderstanding regarding its separate identity; (xix) intend to maintain
adequate capital in light of its contemplated business operations; (xx) be
organized as a single-purpose entity with organizational documents substantially
similar to those in effect on the Effective Date, together with any amendments
or modifications thereto as permitted hereunder; (xxi) conduct its business so
that any assumptions made with respect to the Company in any “substantive
non-consolidation” opinion letter delivered in connection with the Loan
Documents will continue to be true and correct in all material respects;
(xxii) have at least one independent manager, except while a vacancy is being
filled as required by the Company’s constituent documents; (xxiii) not breach
any of its obligations set forth in Section 1.08 of its Amended and Restated
Limited Liability Company Agreement; (xxiv) allocate fairly and reasonably any
overhead expenses that

 

- 57 -



--------------------------------------------------------------------------------

are shared with an Affiliate, including for shared office space; (xxv) cause the
managers, officers, agents and other representatives of the Company to act at
all times with respect to the Company consistently and in furtherance of the
foregoing and in the best interests of the Company and (xxvi) maintain at least
one special member, who, upon the occurrence of an event that causes the sole
member of the Company to cease to be a member of the Company, shall immediately
become the member of the Company in accordance with its organizational
documents;

(b) shall not, except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Company, enter into any transaction
with an Affiliate of the Company except on commercially reasonable terms not
materially less favorable to the Company (taken as a whole) than would be
obtained from unaffiliated parties in an arm’s-length transaction;

(c) shall take all actions consistent with and shall not take any action
contrary to the “Facts and Assumptions” sections in the opinions of Dechert LLP,
dated the date hereof, relating to certain true sale and non-consolidation
matters;

(d) shall not create, incur, assume or suffer to exist any Indebtedness other
than (i) Indebtedness incurred or permitted to be incurred under the terms of
the Loan Documents, (ii) Indebtedness incurred pursuant to certain ordinary
business expenses arising pursuant to the transactions contemplated by this
Agreement and the other Loan Documents, (iii) if applicable, the obligation to
make future payments under any Delayed Funding Term Loan or Revolving Loan and
(iv) Indebtedness incurred under any hedge agreement permitted by
Section 6.02(h);

(e) shall comply in all material respects with all Anti-Corruption Laws with
regard to this Agreement and applicable Sanctions and shall be subject to
policies and procedures designed to ensure compliance in all material respects
by the Company and its directors, managers, officers and agents with
Anti-Corruption Laws and applicable Sanctions;

(f) shall not amend (1) any of its constituent documents or (2) the Sale
Agreement in any manner that would reasonably be expected to adversely affect
the Lenders in any material respect, without, in each case, the prior written
consent of the Administrative Agent;

(g) shall not (i) permit the validity or effectiveness of this Agreement or any
grant hereunder to be impaired, or permit the Lien of this Agreement to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement, any other Loan Document or the Advances, except as may be expressly
permitted hereby, (ii) permit any Lien to be created on or extend to or
otherwise arise upon or burden the Collateral or any part thereof, any interest
therein or the proceeds thereof, in each case, other than Permitted Liens or
(iii) take any action that would cause the Lien of this Agreement not to
constitute a valid perfected security interest in the Collateral that is of
first priority, free of any adverse claim or the legal equivalent thereof, as
applicable, except for Permitted Liens; and in any event shall use commercially
reasonable efforts to defend the right, title, and interest of the Collateral
Agent (for the benefit of the Secured Parties) and the Lenders in and to the
Collateral against all claims of third parties (other than Permitted Liens);

(h) shall not, without the prior consent of the Administrative Agent (acting at
the direction of the Required Lenders), which consent may be withheld in the
sole and absolute discretion of the Required Lenders, enter into any hedge
agreement;

 

- 58 -



--------------------------------------------------------------------------------

(i) shall not change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Company (or by the Collateral Agent on behalf of the Company) in accordance with
subsection (a) above materially misleading or change its jurisdiction of
organization, unless the Company shall have given the Administrative Agent and
the Collateral Agent at least three (3) days prior (or such shorter period as
agreed to by the Administrative Agent in its reasonable discretion) written
notice thereof, and shall promptly file, or authorize the filing of, appropriate
amendments to all previously filed financing statements and continuation
statements (and shall provide a copy of such amendments to the Collateral Agent
and Administrative Agent together with written confirmation to the effect that
all appropriate amendments or other documents in respect of previously filed
statements have been filed);

(j) shall do or cause to be done all things reasonably necessary to (i) preserve
and keep in full force and effect its existence as a limited liability company
and take all reasonable action to maintain its rights, franchises, licenses and
permits material to its business in the jurisdiction of its formation and
(ii) qualify and remain qualified as a limited liability company in good
standing in each jurisdiction in which such qualification is necessary to
protect the validity and enforceability of the Loan Documents or any of the
Collateral;

(k) shall comply with all Applicable Law (whether statutory, regulatory or
otherwise), except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;

(l) shall not merge into or consolidate with any Person or dissolve, terminate
or liquidate in whole or in part, in each case, without the prior written
consent of the Administrative Agent;

(m) except for Investments permitted by Section 6.02(u)(C) and without the prior
written consent of the Administrative Agent, shall not form, or cause to be
formed, any Subsidiaries; or make or suffer to exist any Loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Affiliate or any other Person except investments as otherwise permitted herein
and pursuant to the other Loan Documents;

(n) shall ensure that (i) its affairs are conducted so that its underlying
assets do not constitute “plan assets” within the meaning of the Plan Asset
Rules, and (ii) neither it nor any ERISA Affiliate sponsors, maintains,
contributes to or is required to contribute to or has any liability with respect
to any Plan;

(o) [reserved];

(p)

(i) shall promptly furnish to the Administrative Agent, and the Administrative
Agent shall furnish to the Lenders, copies of the following financial
statements, reports and information: (A) as soon as available, but in any event
within 120 days after the end of each fiscal year of the Parent, a copy of the
audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such year, the related consolidated statements of
income for such year and the related consolidated statements of changes in net
assets and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; provided, that the financial
statements required to be delivered pursuant to this clause (A) which are made
available via EDGAR, or any successor system of the Securities Exchange
Commission, in the Parent’s annual report on Form 10-K, shall be deemed
delivered to the Administrative Agent on

 

- 59 -



--------------------------------------------------------------------------------

the date such documents are made so available; (B) as soon as available and in
any event within 45 days after the end of each fiscal quarter of each fiscal
year (other than the last fiscal quarter of each fiscal year), an unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries as of
the end of such fiscal quarter and including the prior comparable period (if
any), and the unaudited consolidated statements of income of the Parent and its
consolidated Subsidiaries for such fiscal quarter and for the period commencing
at the end of the previous fiscal year and ending with the end of such fiscal
quarter, and the unaudited consolidated statements of cash flows of the Parent
and its consolidated Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such fiscal quarter; provided,
that the financial statements required to be delivered pursuant to this clause
(B) which are made available via EDGAR, or any successor system of the
Securities Exchange Commission, in Parent’s quarterly report on Form 10-Q, shall
be deemed delivered to the Administrative Agent on the date such documents are
made so available; (C) if on the last day of any calendar month the Unfunded
Exposure Shortfall exceeds the Available Capacity, on the 10th Business Day of
the immediately following month, a copy of the then-current cash accounts
balance of the Parent and its consolidated Subsidiaries (whether audited or
unaudited) and a written certificate from an officer of the Parent including
(x) a calculation of the Available Liquidity and (y) a copy of the documents and
materials referred to in the definition of the term “Available Liquidity” and
any other documents or other materials used in the calculation thereof and
(D) from time to time, such other information or documents (financial or
otherwise) as the Administrative Agent or the Required Lenders may reasonably
request; and

(ii) shall promptly furnish to the Administrative Agent as soon as available,
but no later than the date any quarterly or annual financial statements are due
pursuant to Section 6.02(p)(i)(A) or 6.02(p)(i)(B), a compliance certificate,
certified by a Responsible Officer of the Company to be true and correct,
(i) stating whether any Default or Event of Default exists; (ii) stating that
Company is in compliance with the covenants set forth in this Agreement,
including a certification that the Collateral has been Delivered to the
Collateral Agent; (iii) stating that the representations and warranties of
Company contained in Article VI are true and correct in all material respects on
and as of the date thereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; and (iv) certifying that such
financial statements fairly present in all material respects, the financial
condition and the results of operations of Company on the dates and for the
periods indicated, on the basis of GAAP, subject, in the case of interim
financial statements, to normally recurring year-end adjustments;

(q) shall pay or discharge or cause to be paid or discharged, before the same
shall become delinquent, all Taxes levied or imposed upon the Company or upon
the income, profits or property of the Company; provided that the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
Tax (i) the amount, applicability or validity of which is being contested in
good faith by appropriate proceedings and for which disputed amounts adequate
reserves in accordance with GAAP have been made or (ii) the failure of which to
pay or discharge could not reasonably be expected to have a Material Adverse
Effect;

(r) shall permit representatives of the Administrative Agent at any time and
from time to time as the Administrative Agent shall reasonably request, and at
the Company’s expense, (A) to inspect and make copies of and abstracts from its
records relating to the Portfolio Investments and (B) to visit its properties in
connection with the collection, processing or managing of the Portfolio
Investments for the purpose of examining such records, and to discuss matters
relating to the Portfolio Investments or such Person’s performance under this
Agreement and the other Loan Documents with any officer or employee or auditor
(if any) of such Person having knowledge of such matters (including, if
requested by

 

- 60 -



--------------------------------------------------------------------------------

the Administrative Agent in writing (including via email) to each of the
officers of the Company or the Portfolio Manager requested to be on such
telephone conference at least five (5) Business Days prior to the requested date
of such telephone conference, quarterly telephone conferences with
representatives of the Company with respect to review of the Portfolio
Investments at times mutually agreed between the Company and the Administrative
Agent; provided that such telephone conferences (x) shall only be required to
occur during normal business hours and (y) shall not interfere in any material
respect with the Company’s or the Portfolio Manager’s business and operations).
The Company agrees to render to the Administrative Agent such clerical and other
assistance as may be reasonably requested with regard to the foregoing; provided
that such assistance shall not interfere in any material respect with the
Company’s or the Portfolio Manager’s business and operations. Notwithstanding
the foregoing, so long as no Event of Default has occurred and is continuing and
no Market Value Event has occurred, such visits and inspections shall occur only
(i) upon five (5) Business Days’ prior written notice, (ii) during normal
business hours and (iii) no more than once in any calendar year. Following the
occurrence of a Market Value Event or following the occurrence and during the
continuance of an Event of Default, there shall be no limit on the timing or
number of such inspections and only one (1) Business Day’s prior notice will be
required before any inspection. Notwithstanding anything to the contrary in this
clause (r), neither the Company nor the Portfolio Manager will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (including on any
quarterly telephone conference) that (x) constitutes non-financial trade secrets
or non-financial proprietary information, (y) in respect of which access or
inspection by, or disclosure to, the Administrative Agent or any Lender (or
their respective representatives or contractors) is prohibited by Applicable Law
(or any binding confidentiality agreement or (z) is subject to attorney-client
or similar privilege or constitutes attorney work product; provided that, (x) in
the event the Portfolio Manager or the Company withholds information from the
Administrative Agent or the Lenders in reliance on this sentence, the Company
shall provide (to the extent possible without violation of such Applicable Law,
any binding confidentiality agreement, attorney-client or attorney work product
privilege) notice to the Administrative Agent or such applicable Lender that
such information is being withheld and shall use commercially reasonable efforts
to communicate the applicable information in a way that would not violate the
Applicable Law or binding confidentiality agreement or risk waiver of such
attorney-client or attorney work product privilege and (y) no such information
withheld pursuant to a binding confidentiality agreement shall be withheld if
such information would be customary and necessary (in the reasonable
determination of the Administrative Agent) in order for the Administrative Agent
to effectuate a sale of Portfolio Investments pursuant to Section 1.04 or an
assignment of the Financing Commitments pursuant to Section 10.06;

(s) shall not use any part of the proceeds of any Advance, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Board of Governors of the Federal Reserve System of the United States of
America, including Regulations T, U and X;

(t) shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that the Company may make Permitted
Distributions and Permitted RIC Distributions subject to the other requirements
of this Agreement;

(u) shall not make or hold any Investments, except the Portfolio Investments or
Investments (A) constituting Cash Equivalents (measured at the time of
acquisition), (B) that have been consented to by the Administrative Agent or
(C) those the Company shall have acquired or received as a distribution in
connection with a workout, bankruptcy, foreclosure, restructuring or similar
process or proceeding involving a Portfolio Investment or any issuer thereof;

 

- 61 -



--------------------------------------------------------------------------------

(v) shall not request any Advance, and the Company shall not directly, or to the
Knowledge of the Company, indirectly, use, and shall procure that its directors,
officers, employees and agents shall not directly, or to the Knowledge of the
Company, indirectly, use, the proceeds of any Advance (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in a material violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permissible for a Person required
to comply with Sanctions, or (C) in any manner that would result in a material
violation of any Sanctions applicable to any party hereto;

(w) other than (i) with the consent of the Administrative Agent, (ii) pursuant
to the Sale Agreement, (iii) as a permitted Substitution under Section 1.08 or
(iv) in a required sale directed by the Administrative Agent under Section 1.04,
following the occurrence of a Market Value Event, shall not transfer to any of
its Affiliates any Portfolio Investment purchased from any of its Affiliates
(other than with the consent of the Administrative Agent or sales to Affiliates
conducted on terms and conditions consistent with those of an arm’s length
transaction and at fair market value); provided that all sales under clauses
(i)-(iv) of this subsection shall be subject to the limitation on transfers set
forth under Section 1.08;

(x) shall (i) if the Company or the Portfolio Manager receives materials or
information indicating that an event of default (however defined in the
applicable Underlying Instruments) or an event that, with notice or lapse of
time or both, will become an event of default has occurred with respect to any
Portfolio Investment, immediately upon receipt thereof by the Company or the
Portfolio Manager notify the Administrative Agent thereof via e-mail or by
telephone, or (ii) with respect to all other matters, post on a password
protected website maintained by the Portfolio Manager to which the
Administrative Agent will have access or deliver via email to the Administrative
Agent, with respect to each obligor in respect of a Portfolio Investment, within
five (5) Business Days of the receipt thereof by the Company or the Portfolio
Manager, without duplication of any other reporting requirements set forth in
this Agreement or any other Loan Document, any management discussion and
analysis provided by such obligor and any financial reporting packages with
respect to such obligor and with respect to each Portfolio Investment for such
obligor (including audited and unaudited financial statements, any attached or
included information, statements and calculations). The Company shall cause the
Portfolio Manager to provide such other information as the Administrative Agent
may reasonably request with respect to any Portfolio Investment or obligor (to
the extent reasonably available to the Portfolio Manager) and, if requested by
the Administrative Agent, also shall participate in quarterly portfolio review
calls with the Administrative Agent;

(y) shall not elect to be classified as other than a disregarded entity for U.S.
federal income tax purposes, nor shall the Company take any other action or
actions that would cause it to be classified, taxed or treated as a partnership,
corporation or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes (including transferring interests in the Company on
or through an established securities market or secondary market (or the
substantial equivalent thereof), within the meaning of Section 7704(b) of the
Code (and Treasury regulations thereunder));

(z) shall only have an owner that is treated as a U.S. Person and shall not
recognize the transfer of any interest in the Company that constitutes equity
for U.S. federal income tax purposes;

(aa) shall from time to time if reasonably requested by the Administrative
Agent, the Collateral Agent or any other Secured Party execute and deliver all
such supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be reasonably necessary to secure the
rights and remedies of the Secured Parties hereunder and to grant more
effectively all or any portion of the Collateral, maintain or preserve the
security interest (and the priority thereof) of this Agreement or to

 

- 62 -



--------------------------------------------------------------------------------

carry out more effectively the purposes hereof, perfect, publish notice of or
protect the validity of any grant made or to be made by this Agreement, preserve
and defend title to the Collateral and the rights therein of the Collateral
Agent and the Secured Parties in the Collateral and the Collateral Agent against
the claims of all Persons and parties, pay any and all Taxes levied or assessed
upon all or any part of the Collateral and use its commercially reasonable
efforts to minimize costs arising in connection with its activities or give,
execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to this Agreement or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
and hereby authorizes the Collateral Agent to file a UCC financing statement
listing ‘all assets of the debtor’ (or substantially similar language) in the
collateral description of such financing statement;

(bb) shall use all commercially reasonable efforts to elevate all Initial
Participation Interests granted under the Sale Agreement to assignments within
45 calendar days following the Effective Date;

(cc) shall not hire any employees;

(dd) shall not maintain any bank accounts or securities accounts other than the
Collateral Accounts;

(ee) except as otherwise expressly permitted herein, shall not cancel or
terminate any of the Underlying Instruments in respect of a Portfolio Investment
to which it is party or beneficiary (in any capacity) without payment in full of
the portion so cancelled or terminated of such Portfolio Investment, or consent
to or accept any cancellation or termination, other than by the terms of such
Portfolio Investment, of any of such agreements unless (in each case) the
Administrative Agent shall have consented thereto in writing in its sole
discretion;

(ff) shall not make or incur any capital expenditures except as reasonably
required to perform its functions in accordance with this Agreement;

(gg) (x) shall not act on behalf of a Sanctioned Person or a Sanctioned Country,
except to the extent permissible for a Person required to comply with Sanctions
and (y) does not own and will not acquire, and the Portfolio Manager will not
cause the Company to own or acquire, any security issued by, or interest in, any
country, territory, or entity whose direct ownership would be or is prohibited
under Sanctions for a natural person or entity required to comply with
Sanctions;

(hh) shall give notice to the Administrative Agent promptly in writing upon the
occurrence of any of the following:

(1) any Adverse Proceeding;

(2) any (x) Default or (y) Event of Default;

(3) the Company or the Portfolio Manager obtaining actual Knowledge of any
material adverse claim asserted against any of the Portfolio Investments, the
Collateral Accounts or any other Collateral; and

(4) the Company or the Portfolio Manager obtaining actual Knowledge of any
Portfolio Investment becoming a Defaulted Obligation;

 

- 63 -



--------------------------------------------------------------------------------

provided that, if there shall be a Default or Event of Default solely as a
result of a Default or Event of Default under this clause (hh), such Default or
Event of Default, as applicable, shall be cured immediately upon the giving of
such applicable notice; and

(ii) with respect to the Portfolio Manager only, shall at all times maintain
(or, if the Portfolio Manager is not the Parent on any applicable date of
determination, ensure that the Parent maintains) Available Liquidity in an
amount at least equal to the Unfunded Exposure Shortfall.

SECTION 6.03. Amendments of Portfolio Investments, Etc.. If the Company or the
Portfolio Manager receives any notice or other communication concerning any
amendment, supplement, consent, waiver or other modification of any Portfolio
Investment or any related Underlying Instrument or rights thereunder (each, an
“Amendment”) with respect to any Portfolio Investment or any related Underlying
Instrument, or makes any affirmative determination to exercise or refrain from
exercising any rights or remedies thereunder, it will give prompt (and in any
event, not later than three (3) Business Days’) notice thereof to the
Administrative Agent; provided that the Company or the Portfolio Manager, as
applicable, shall not be required to give notice of an Amendment (other than an
Amendment relating to a Specified Matter) to the Administrative Agent unless an
Event of Default has occurred and is continuing or a Market Value Event has
occurred. In any such event, the Company shall exercise all voting and other
powers of ownership relating to such Amendment or the exercise of such rights or
remedies as the Portfolio Manager shall deem appropriate under the
circumstances; provided that if an Event of Default has occurred and is
continuing or a Market Value Event has occurred, the Company will exercise all
voting and other powers of ownership as the Administrative Agent (acting at the
direction of the Required Lenders) shall instruct (it being understood that if
the terms of the related Underlying Instrument expressly prohibit or restrict
any such rights given to the Administrative Agent, then such right shall be
limited to the extent necessary so that such prohibition or restriction is not
violated). In any such case, following the Company’s receipt thereof, the
Company shall promptly provide to the Administrative Agent copies of all
executed amendments to Underlying Instruments, executed waiver or consent forms
or other documents executed or delivered in connection with any Amendment.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay any amount owing by it in respect of the
Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, solely in
the case of amounts other than principal, such failure continues for a period of
two (2) Business Days following the earlier of (x) the Company becoming aware of
such failure or (y) receipt of written notice by the Company of such failure
unless its failure to pay is caused by an administrative or technical error, in
which case such period shall be extended by one (1) additional Business Day;

(b) any representation or warranty made or deemed made by or on behalf of the
Company, the Portfolio Manager, the Seller or the Parent (collectively, the
“Credit Risk Parties”) herein or in any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate, or
other document (other than projections, forward-looking information, general
economic data, industry information or information relating to third parties)
furnished in connection herewith or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made (it being understood that the failure of a Portfolio
Investment to satisfy the Eligibility Criteria after the date of its Purchase
shall not constitute a failure) and if such failure is capable of being
remedied, such failure shall continue for a period of 30 days following the
earlier of (i) receipt by such Credit Risk Party of written notice of such
inaccuracy from the Administrative Agent and (ii) an officer of such Credit Risk
Party becoming aware of such inaccuracy;

 

- 64 -



--------------------------------------------------------------------------------

(c) (A) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a)(i) through (vii), (xi), (xiv) or (xix),
(d), (f), (h), (i), (l), (m), (t), (v), (w), (cc) or (hh)(2)(y) or (B) any
Credit Risk Party shall fail to observe or perform any other covenant, condition
or agreement contained herein (it being understood that the failure of a
Portfolio Investment to satisfy the Eligibility Criteria after the date of its
purchase shall not constitute such a failure) or in any other Loan Document and,
in the case of this clause (B), if such failure is capable of being remedied,
such failure shall continue for a period of 30 days (or, in the case of a
failure under Section 6.02(hh) (other than Section 6.02(hh)(2)(y)) or 6.02(ii),
seven (7) days) following the earlier of (i) receipt by such Credit Risk Party
of written notice of such failure from the Administrative Agent and (ii) an
officer of such Credit Risk Party becoming aware of such failure;

(d) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Risk Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Risk Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(e) any Credit Risk Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(f) any Credit Risk Party shall become not Solvent;

(g) the passing of a resolution by the equity holders of the Company in respect
of the winding up on a voluntary basis of the Company;

(h) any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company, and the same shall remain unsatisfied, unvacated, unbonded or
unstayed for a period of thirty (30) days after the date on which the right to
appeal has expired;

(i) an ERISA Event occurs;

(j) a Change of Control occurs;

(k) the Company or the pool of Collateral shall become required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended;

 

- 65 -



--------------------------------------------------------------------------------

(l) the Portfolio Manager, other than, with the consent of the Administrative
Agent (not to be unreasonably withheld, conditioned or delayed), in connection
with an assignment to an Affiliate, (i) resigns as Portfolio Manager under this
Agreement, (ii) assigns any of its obligations or duties as Portfolio Manager in
contravention of the terms of this Agreement or (iii) otherwise ceases to act as
Portfolio Manager in accordance with the terms of this Agreement;

(m) the Net Advances are greater than the product of (1) the Net Asset Value
multiplied by (2) 70%; or

(n) (i) failure of the Company to fund the Unfunded Exposure Account and/or any
applicable Permitted Non-USD Currency Unfunded Exposure Account when required in
accordance with Section 2.03(e) other than in the case that any Lender fails to
make the Advance required in accordance with Section 2.03(e) or (ii) failure of
the Company to satisfy its obligations in respect of unfunded obligations with
respect to any Delayed Funding Term Loan or Revolving Loan (including the
payment of any amount in connection with the sale thereof to the extent required
under this Agreement); provided that the failure of the Company to undertake any
action set forth in this clause (n) is not remedied (x) if not during a MV Cure
Extension Period, within two (2) Business Days or (y), if during a MV Cure
Extension Period, within ten (10) Business Days from the date of the event
described in clause (A)(i) of the definition of Market Value Event;

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different times:
(i) terminate the Financing Commitments, and thereupon the Financing Commitments
shall terminate immediately, and (ii) declare all of the Secured Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Secured Obligations not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the Secured Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (d) or (e) of this
Article, the Financing Commitments shall automatically terminate and all Secured
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company.

ARTICLE VIII

ACCOUNTS; COLLATERAL SECURITY

SECTION 8.01. The Collateral Accounts; Agreement as to Control.

(a) Establishment and Maintenance of Collateral Accounts. The Company hereby
appoints the Securities Intermediary to establish, and the Securities
Intermediary does hereby establish pursuant to the Account Control Agreement,
each of the Custodial Account, the Principal Collection Account, the Interest
Collection Account, the MV Cure Account and the Unfunded Exposure Account
(collectively, the “USD Collateral Accounts” and, together with the Permitted
Non-USD Currency Accounts, the “Collateral Accounts”). In addition, the Company
hereby directs the Securities Intermediary to establish, and the Securities
Intermediary does hereby establish pursuant to the Account Control Agreement the
Permitted Non-USD Currency Accounts for the purposes of holding cash and
Portfolio Investments denominated in a Permitted Non-USD Currency pursuant to
the terms hereof.

 

- 66 -



--------------------------------------------------------------------------------

The Securities Intermediary agrees to maintain the Collateral Accounts in
accordance with the Account Control Agreement as a “securities intermediary”
(within the meaning of Section 8-102(a)(14) of the UCC), in the name of the
Company subject to the lien of the Collateral Agent.

(b) Investment of Funds on Deposit in the Unfunded Exposure Account and the
Permitted Non-USD Currency Unfunded Exposure Accounts. All amounts on deposit in
the Unfunded Exposure Account and (other than the Permitted Non-USD Currency
Unfunded Exposure Account in respect of Euros) the Permitted Non-USD Currency
Unfunded Exposure Accounts shall be invested (and reinvested) at the written
direction of the Company (or the Portfolio Manager on its behalf) delivered to
the Collateral Agent in Cash Equivalents; provided that, following the
occurrence and during the continuance of an Event of Default or following a
Market Value Event, all amounts on deposit in the Unfunded Exposure Account and
such Permitted Non-USD Currency Unfunded Exposure Accounts shall be invested,
reinvested and otherwise disposed of at the written direction of the
Administrative Agent delivered to the Collateral Agent. Amounts on deposit in
the Permitted Non-USD Currency Unfunded Exposure Account in respect of Euros
shall remain uninvested and if no direction is delivered to the Collateral
Agent, amounts in the Unfunded Exposure Account and the other Permitted Non-USD
Currency Unfunded Exposure Accounts will remain uninvested.

(c) Unfunded Exposure Account and Permitted Non-USD Currency Unfunded Exposure
Accounts.

(i) Amounts may be deposited into the Unfunded Exposure Account and/or any
Permitted Non-USD Currency Unfunded Exposure Account from time to time in
accordance with Section 4.05. Amounts shall also be deposited into the Unfunded
Exposure Account and each applicable Permitted Non-USD Currency Unfunded
Exposure Account as set forth in Section 2.03(e).

(ii) While no Event of Default has occurred and is continuing and no Market
Value Event has occurred and subject to satisfaction of the Borrowing Base Test
(after giving effect to such release), the Portfolio Manager may direct, by
means of an instruction in writing to the Securities Intermediary (with a copy
to the Collateral Administrator), the release of funds on deposit in the
Unfunded Exposure Account and/or any Permitted Non-USD Currency Unfunded
Exposure Account (i) for the purpose of funding the Company’s unfunded
commitments with respect to Delayed Funding Term Loans and Revolving Loans, for
deposit into the Collection Account and (ii) (x) at any time prior to the date
that is two (2) Business Days prior to the end of the Reinvestment Period, so
long as no Unfunded Exposure Shortfall exists in excess of 5% of the Collateral
Principal or would exist after giving effect to the withdrawal or (y) at any
time on or after that date that is two (2) Business Days prior to the end of the
Reinvestment Period, so long as no Unfunded Exposure Shortfall exists. Following
the occurrence and during the continuance of an Event of Default or following
the occurrence of a Market Value Event, at the written direction of the
Administrative Agent (at the direction of the Required Lenders) (with a copy to
the Collateral Administrator), the Securities Intermediary shall transfer all
amounts in (i) the Unfunded Exposure Account to the Collection Account and
(ii) the Permitted Non-USD Currency Unfunded Exposure Accounts to the applicable
Permitted Non-USD Currency Collection Account to be applied pursuant to
Section 4.05. Upon the direction of the Company by means of an instruction in
writing to the Securities Intermediary (with a copy to the Collateral
Administrator, the Collateral Agent and the Administrative Agent), any amounts
on deposit in the Unfunded Exposure Account or the Permitted Non-USD Currency
Unfunded Exposure Accounts in excess of outstanding funding obligations of the
Company shall be released to the Collection Account and/or any Permitted Non-USD
Currency Unfunded Exposure Account to prepay the outstanding Advances.

 

- 67 -



--------------------------------------------------------------------------------

SECTION 8.02. Collateral Security; Pledge; Delivery.(a) Grant of Security
Interest. As collateral security for the prompt payment in full when due of all
the Company’s obligations to the Agents, the Securities Intermediary, the
Collateral Administrator and the Lenders (collectively, the “Secured Parties”)
under this Agreement (collectively, the “Secured Obligations”), the Company
hereby pledges to the Collateral Agent and grants a continuing security interest
in favor of the Collateral Agent in all of the Company’s right, title and
interest in, to and under (in each case, whether now owned or existing, or
hereafter acquired or arising) all accounts, payment intangibles, general
intangibles, chattel paper, electronic chattel paper, instruments, deposit
accounts, letter-of-credit rights, investment property, and any and all other
property of any type or nature owned by it (all of the property described in
this clause (a) being collectively referred to herein as “Collateral”),
including, without limitation: (1) each Portfolio Investment, (2) all of the
Company’s interests in the Collateral Accounts and, in each case, all
investments, obligations and other property from time to time credited thereto,
(3) the Sale Agreement, any other Loan Document and all rights related to each
such agreement, (4) all other property of the Company and (5) all proceeds
thereof, all accessions to and substitutions and replacements for, any of the
foregoing, and all rents, profits and products of any thereof.

(b) Delivery and Other Perfection. In furtherance of the collateral arrangements
contemplated herein, the Company shall (1) Deliver to the Collateral Agent the
Collateral hereunder as and when acquired by the Company; (2) if any of the
securities, monies or other property pledged by the Company hereunder are
received by the Company, forthwith take such action as is necessary to ensure
the Collateral Agent’s continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent); and (3) upon the reasonable request of the Administrative
Agent, which shall be limited to one time per calendar year, deliver to the
Administrative Agent, the Lenders and the Collateral Agent, at the expense of
the Company, legal opinions from Company’s counsel or other counsel reasonably
acceptable to the Administrative Agent and the Lenders, as to the perfection and
priority of the Collateral Agent’s security interest in any of the Collateral.

(c) Remedies, Etc. During the period in which an Event of Default shall have
occurred and be continuing, the Collateral Agent shall (but only if and to the
extent directed in writing by the Required Lenders) do any of the following:

(i) Exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s or its designee’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Lenders) may deem commercially reasonable. The Company
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days’ prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned;

(ii) Transfer all or any part of the Collateral into the name of the Collateral
Agent or a nominee thereof;

 

- 68 -



--------------------------------------------------------------------------------

(iii) Enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

(iv) Endorse any checks, drafts, or other writings in the Company’s name to
allow collection of the Collateral;

(v) Take control of any proceeds of the Collateral;

(vi) Execute (in the name, place and stead of any of the Company) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral; and/or

(vii) Perform such other acts as may be reasonably required to do to protect the
Collateral Agent’s rights and interest hereunder.

(d) Compliance with Restrictions. The Company and the Portfolio Manager agree
that in any sale of any of the Collateral whenever an Event of Default shall
have occurred and be continuing, the Collateral Agent or its designee are hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel in writing is necessary in order to avoid
any violation of Applicable Law (including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and the Company and the Portfolio Manager
further agree that such compliance shall not, in and of itself, result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Collateral Agent be liable or accountable to
the Company or the Portfolio Manager for any discount allowed by the reason of
the fact that such Collateral is sold in good faith compliance with any such
limitation or restriction.

(e) Private Sale. The Collateral Agent shall incur no liability as a result of a
sale of the Collateral, or any part thereof, at any private sale pursuant to
clause (c) above conducted in a commercially reasonable manner. The Company and
the Portfolio Manager hereby waive any claims against each Agent and Lender
arising by reason of the fact that the price at which the Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale.

(f) Collateral Agent Appointed Attorney-in-Fact. The Company hereby appoints the
Collateral Agent as the Company’s attorney-in-fact (it being understood that the
Collateral Agent shall not be deemed to have assumed any of the obligations of
the Company by this appointment), with full authority in the place and stead of
the Company and in the name of the Company, from time to time in the Collateral
Agent’s discretion (exercised at the written direction of the Administrative
Agent), after the occurrence and during the continuation of an Event of Default,
to take any action and to execute any instrument which the Administrative Agent
or the Required Lenders may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

 

- 69 -



--------------------------------------------------------------------------------

(g) Further Assurances. The Company covenants and agrees that, from time to time
upon the request of the Collateral Agent (as directed by the Administrative
Agent), the Company will execute and deliver such further documents, and do such
other acts and things as the Collateral Agent (as directed by the Administrative
Agent) may reasonably request in order fully to effect the purposes of this
Agreement and to protect and preserve the priority and validity of the security
interest granted hereunder or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral;
provided that no such document may alter the rights and protections afforded to
the Company or the Portfolio Manager herein.

(h) Release of Security Interest upon Disposition of Collateral. Upon any sale,
transfer or other disposition of any Collateral (or portion thereof) that is
permitted hereunder, the security interest granted hereunder in such Loan or
other Collateral (or the portion thereof which has been sold or otherwise
disposed of) shall, immediately upon the sale or other disposition of such Loan
or other Collateral (or such portion) and without any further action on the part
of the Collateral Agent or any other Secured Party, be released. Upon any such
release, the Collateral Agent will, at the Company’s sole expense, deliver to
the Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
release.

(i) Termination. Upon the payment in full of all Secured Obligations and
termination of the Financing Commitments, the security interest granted herein
shall automatically (and without further action by any party) terminate and all
rights to the Collateral shall revert to the Company. Upon any such termination,
the Collateral Agent will, at the Company’s sole expense, deliver to the
Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

ARTICLE IX

THE AGENTS

SECTION 9.01. Appointment of Administrative Agent and Collateral Agent. Each of
the Lenders hereby irrevocably appoints the Administrative Agent and each of the
Lenders and the Administrative Agent hereby irrevocably appoints the Collateral
Agent (the Administrative Agent and the Collateral Agent, each, an “Agent” and
collectively, the “Agents”) as its agent and authorizes such Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto. Anything contained herein to the contrary notwithstanding,
each Agent and each Lender hereby agree that no Lender shall have any right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed that all powers, rights and remedies hereunder with
respect to the Collateral shall be exercised solely by the Collateral Agent for
the benefit of the Secured Parties at the direction of the Administrative Agent.

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender (if applicable) as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company as if it were not
an Agent hereunder.

None of the Agents, Securities Intermediary nor the Collateral Administrator
shall have any duties or obligations except those expressly set forth herein.
Without limiting the generality of the foregoing, (a) none of the Agents,
Securities Intermediary nor the Collateral Administrator shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is

 

- 70 -



--------------------------------------------------------------------------------

continuing, (b) none of the Agents, Securities Intermediary nor the Collateral
Administrator shall have any duty to take any discretionary action or exercise
any discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Lenders, or (B) in
all other cases, the Administrative Agent or (ii) in the case of the
Administrative Agent, the Required Lenders (or such other number or percentage
of Lenders as shall be necessary under the circumstances as provided herein),
and (c) except as expressly set forth herein, none of the Agents, the Securities
Intermediary nor the Collateral Administrator shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company that is communicated to or obtained by the financial institution
serving in the capacity of such Agent (except insofar as provided to it as Agent
hereunder) or any of its Affiliates in any capacity. None of the Agents, the
Securities Intermediary nor the Collateral Administrator shall be liable for any
action taken or not taken by it in the absence of its own gross negligence or
willful misconduct or with the consent or at the request or direction of (i) the
Company (or the Portfolio Manager on its behalf) in the manner and to the extent
expressly provided in this Agreement or other Loan Document or (ii) the
Administrative Agent (in the case of the Collateral Administrator and the
Collateral Agent only) or the Required Lenders (or such other number or
percentage of Lenders that shall be permitted herein to direct such action or
forbearance). None of the Collateral Agent, the Collateral Administrator or the
Securities Intermediary shall be deemed to have knowledge of any Default, Event
of Default, Market Value Event or failure of the Borrowing Base Test unless and
until a Responsible Officer has received written notice thereof from the
Company, a Lender or the Administrative Agent (and following the occurrence of
an Event of Default, the Collateral Agent shall not be deemed to have knowledge
of the curing or waiver of any such Event of Default until it receives written
notice thereof from the Administrative Agent). None of the Collateral Agent, the
Collateral Administrator, the Securities Intermediary or the Administrative
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness, genuineness,
value or sufficiency of this Agreement, any other agreement, instrument or
document or the Collateral, or (v) the satisfaction of any condition set forth
herein, other than in the case of the Administrative Agent to confirm receipt of
items expressly required to be delivered to such Agent. None of the Collateral
Agent, the Collateral Administrator, the Securities Intermediary or the
Administrative Agent shall be required to risk or expend its own funds in
connection with the performance of its obligations hereunder if it reasonably
believes it will not receive reimbursement therefor hereunder. Without
limitation to the immediately preceding sentence, none of the Collateral Agent,
the Collateral Administrator, the Securities Intermediary nor the Administrative
Agent shall be required to take any action under this Agreement or any other
Loan Document if taking such action would require such person to qualify to do
business in any jurisdiction where it is not then so qualified.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document, electronic communication or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent, the Collateral Administrator and the Securities Intermediary also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent, the Collateral Administrator and the Securities
Intermediary may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it in good
faith, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

- 71 -



--------------------------------------------------------------------------------

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Lenders,
the instruction of the Required Lenders shall govern. None of the Collateral
Administrator, the Securities Intermediary nor the Collateral Agent shall have
any duties or obligations under or in respect of any other agreement (including
any agreement that may be referenced herein) to which it is not a party. The
grant of any permissive right or power to the Collateral Agent hereunder shall
not be construed to impose a duty to act. The Collateral Agent may rely upon
instructions and information provided by (i) the Administrative Agent as if
provided by the Required Lenders directly and (ii) the Portfolio Manager as if
provided by the Company directly.

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria or the Concentration Limitations in any instance, to determine if the
conditions of “Deliver” have been satisfied or otherwise to monitor or determine
compliance by any other Person with the requirements of this Agreement.

Each of the Collateral Administrator, the Securities Intermediary and each Agent
may perform any and all its duties and exercise its rights and powers by or
through any one or more sub-agents, sub-custodians or bailees appointed by it.
None of the Collateral Administrator, the Securities Intermediary or any Agent
shall be responsible for any misconduct or negligence on the part of any
sub-agent, sub-custodian, bailee or attorney appointed by such Person with due
care. Each of the Collateral Administrator, the Securities Intermediary Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Affiliates and the respective
directors, officers, employees, agents and advisors of such Person and its
Affiliates (the “Related Parties”) for such Person. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent, sub-custodian or
bailee and to the Related Parties of the Collateral Administrator, the
Securities Intermediary and each Agent and any such sub-agent, sub-custodian or
bailee and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent or Collateral Agent (or such other Person), as the case
may be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days’ notice to each Agent, the Lenders, the Portfolio Manager, the
Securities Intermediary and the Company. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor; provided that, so long as
no Event of Default or Market Value Event has occurred, any such appointment of
the Collateral Administrator, the Collateral Agent or the Securities
Intermediary shall be reasonably acceptable to the Company. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Collateral
Administrator, Collateral Agent, Securities Intermediary or Administrative
Agent, as applicable, gives notice of its resignation, then the Administrative
Agent may, on behalf of the Lenders, appoint a successor which shall be a
financial institution with an office in New York, New York, or an Affiliate of
any such financial institution; provided that, so long as no Event of Default or
Market Value Event has occurred, any such appointment of the Collateral
Administrator, Collateral Agent or Securities Intermediary shall be reasonably
acceptable to the Company. If no successor shall have been so appointed by the
Administrative Agent and shall have accepted such appointment within sixty
(60) days after the retiring Agent, Collateral Administrator or Securities
Intermediary gives notice of its resignation, such Agent, Collateral
Administrator or Securities Intermediary may petition a court of competent
jurisdiction for the appointment of a successor. Upon the acceptance of its
appointment as Collateral Administrator, Securities Intermediary, Administrative
Agent or Collateral Agent, as the case may be, hereunder (an, if applicable,
under the Account Control Agreement) by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, Collateral

 

- 72 -



--------------------------------------------------------------------------------

Administrator or Securities Intermediary, as applicable, hereunder and under the
Account Control Agreement, and the retiring Agent, Collateral Administrator or
Securities Intermediary, as applicable, shall be discharged from its duties and
obligations hereunder and under the Account Control Agreement. After the
retiring Agent’s, Collateral Administrator’s or Securities Intermediary’s
resignation hereunder, the provisions of this Article and Sections 5.03 and
10.04 shall continue in effect for the benefit of such retiring Agent,
Collateral Administrator or Securities Intermediary, as applicable, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Collateral
Administrator, Securities Intermediary, Administrative Agent or Collateral
Agent, as the case may be.

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days’ notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Lenders and the Portfolio Manager (which removal of the Collateral Agent or
the Securities Intermediary will also be effective as removal under the Account
Control Agreement). Upon any such removal, the Company shall have the right
(with the written consent of the Administrative Agent) to appoint a successor to
the Collateral Agent, the Collateral Administrator and/or the Securities
Intermediary, as applicable. If no successor to any such Person shall have been
so appointed by the Company and shall have accepted such appointment within
thirty (30) days after such notice of removal, then the Administrative Agent may
appoint a successor which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution; provided
that, so long as no Event of Default or Market Value Event has occurred, such
appointment shall be reasonably acceptable to the Company. If no successor shall
have been so appointed and shall have accepted such appointment within sixty
(60) days after the Collateral Agent, the Collateral Administrator and/or the
Securities Intermediary receives notice of removal, the Collateral Agent, the
Collateral Administrator and/or the Securities Intermediary, as applicable, may
petition a court of competent jurisdiction for the appointment of a successor.
Upon the acceptance of its appointment as Collateral Administrator, Securities
Intermediary or Collateral Agent, as the case may be, hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Collateral Agent, the Collateral
Administrator and/or the Securities Intermediary hereunder and under the Account
Control Agreement, and the removed Collateral Agent, the Collateral
Administrator and/or the Securities Intermediary shall be discharged from its
duties and obligations hereunder (and, if applicable, under the Account Control
Agreement). After the removed Collateral Agent’s, the Collateral Administrator’s
and/or the Securities Intermediary’s removal hereunder, the provisions of this
Article and Sections 5.03 and 10.04 shall continue in effect for the benefit of
such removed Collateral Agent, Collateral Administrator and/or Securities
Intermediary, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Collateral Administrator, Securities Intermediary or Collateral Agent, as the
case may be.

Upon the request of the Company or the Administrative Agent or the successor
Agent, Collateral Administrator or Securities Intermediary, any such retiring or
removed Agent, Collateral Administrator or Securities Intermediary shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor party all the rights, powers and trusts of the
retiring or removed Agent. Collateral Administrator or Securities Intermediary,
and shall duly assign, transfer and deliver to such successor agent all property
and money held by such retiring or removed Agent Collateral Administrator or
Securities Intermediary hereunder (and under the Account Control Agreement, if
applicable). Upon request of any such successor agent, the Company and the
Administrative Agent shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor agent all such rights,
powers and trusts.

 

- 73 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, any corporation into which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be a party, or any
corporation succeeding to the business of the Collateral Agent, the Securities
Intermediary or the Collateral Administrator shall be the successor of the
Collateral Agent, the Securities Intermediary or the Collateral Administrator
hereunder (and, if applicable, under the Account Control Agreement) without the
execution or filing of any paper with any Person or any further act on the part
of any Person.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent, the Collateral Administrator, the Securities
Intermediary or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

Each Agent, the Securities Intermediary and the Collateral Administrator shall
not be liable for any error of judgment made in good faith by an officer or
officers of such Agent, the Collateral Administrator or the Securities
Intermediary, unless it shall be conclusively determined by a court of competent
jurisdiction that such Agent, the Collateral Administrator or Securities
Intermediary was grossly negligent in ascertaining the pertinent facts.

Each Agent, the Securities Intermediary and the Collateral Administrator shall
not be responsible for the accuracy or content of any certificate, statement,
direction or opinion furnished to it in connection with this Agreement.

Each Agent, the Securities Intermediary and the Collateral Administrator shall
not be bound to make any investigation into the facts stated in any resolution,
certificate, statement, instrument, opinion, report, consent, order, approval,
bond, electronic communication or other document or have any responsibility for
filing or recording any financing or continuation statement in any public office
at any time or to otherwise perfect or maintain the perfection of any security
interest or lien granted to it hereunder.

In the absence of gross negligence or willful misconduct on the part of the
Agents, the Collateral Administrator and the Securities Intermediary, the
Agents, the Collateral Administrator and the Securities Intermediary, may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, instruction, certificate, opinion,
electronic communication or other document furnished to it, reasonably believed
by it to be genuine and to have been signed, sent or presented by the proper
party or parties except that, in the case of a request, instruction, document or
certificate which by any provision hereof is specifically required to be
furnished to the Agents, the Agents shall be under a duty to examine the same in
accordance with the requirements of this Agreement to determine that it conforms
to the form required by such provision.

 

- 74 -



--------------------------------------------------------------------------------

None of the Agents, the Collateral Administrator not the Securities Intermediary
shall be responsible for delays or failures in performance resulting from acts
beyond its control. Such acts include but are not limited to acts of God,
strikes, lockouts, epidemics, riots and acts of war. In connection with any
payment, the Collateral Agent and the Collateral Administrator are entitled to
rely conclusively on any instructions provided to them by the Administrative
Agent.

Before the Collateral Agent or Collateral Administrator acts or refrains from
acting, it may require, and may conclusively rely on, a certificate (which may
be constituted by written directions provided in accordance with this Agreement)
of an officer of the Company, the Portfolio Manager or Administrative Agent. The
Collateral Agent or Collateral Administrator shall not be liable for any action
it takes or omits to take in good faith in reliance on such certificate.

The Collateral Agent or Collateral Administrator may, from time to time,
reasonably request that the parties hereto deliver a certificate (upon which the
Collateral Agent or Collateral Administrator may conclusively rely) setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Agreement or any related document
together with a specimen signature of such authorized officers and the
Collateral Agent or Collateral Administrator shall be entitled to conclusively
rely on the then current certificate until receipt of a superseding certificate.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Bank
Law”), the entity serving as Collateral Agent, Securities Intermediary or
Collateral Administrator is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with such entity. Accordingly, each of the parties agrees to
provide to the Collateral Agent, the Securities Intermediary or the Collateral
Administrator upon its reasonable request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Collateral Agent, the Securities Intermediary or the Collateral
Administrator to comply with Applicable Bank Law.

The rights, protections and immunities given to the Collateral Agent in this
Section 9.01 and the second paragraph of Section 9.02(a), the last sentence of
Section 9.02(b), Section 9.02(c) and Section 9.02(h) shall likewise be available
and applicable in all respects to the Securities Intermediary and the Collateral
Administrator regardless of whether such Person is expressly mentioned in such
provision.

SECTION 9.02. Additional Provisions Relating to the Collateral Agent and the
Collateral Administrator.

(a) Collateral Agent May Perform. The Collateral Agent shall from time to time
take such action (at the written direction of the Administrative Agent or the
Required Lenders) for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein or any other exercise of rights,
remedies or discretionary actions hereunder and the Administrative Agent may
direct the Collateral Agent in writing to take any action incidental thereto;
provided that in each case the Collateral Agent shall have no obligation to take
any such action in the absence of such direction and shall have no obligation to
comply with any such direction if it reasonably believes that the same (1) is
contrary to Applicable Law or (2) is reasonably likely to subject the Collateral
Agent to any loss, liability, cost or expense, unless the Administrative Agent
or the Required Lenders, as the case may be, issuing such instruction provides
indemnification or otherwise makes provision reasonably satisfactory to the
Collateral Agent for payment of same. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent or any
action taken or omitted to be taken by it in accordance with such direction
hereunder, the Collateral Agent shall not be required to take any such
incidental action and shall be fully protected in acting or refraining from
acting upon the written direction of the Administrative Agent.

 

- 75 -



--------------------------------------------------------------------------------

If, in performing any duties under this Agreement, the Collateral Agent or the
Collateral Administrator are required to decide between alternative courses of
action due to any ambiguity in the interpretation of any definition or term
contained in this Agreement or to the extent more than one methodology can be
used to make any of the determinations or calculations set forth there, the
Collateral Agent or the Collateral Administrator shall request written
instructions from the Administrative Agent as to the course of action desired by
it (including the interpretation and/or methodology to be used) and shall not be
liable for any action taken or omitted to be taken prior to receipt of such
instruction. If the Collateral Agent or the Collateral Administrator (as
applicable) does not receive such instructions within five (5) Business Days
after it has requested them, the Collateral Agent or the Collateral
Administrator (as applicable) may, but shall be under no duty to, take or
refrain from taking any such courses of action; provided that following the
request of written instructions the Collateral Agent or the Collateral
Administrator (as applicable) shall not follow a direction of the Company or the
Portfolio Manager which contradicts an alternative course of action without
prior direction of the Administrative Agent. The Collateral Agent or the
Collateral Administrator (as applicable)shall act in accordance with
instructions received after such five (5) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take action
inconsistent with such instructions. The Collateral Agent and/or the Collateral
Administrator shall be entitled to rely on the advice of legal counsel and
independent accountants in performing its duties hereunder and shall be deemed
to have acted in good faith if it acts in accordance with such advice.

(b) Custody and Preservation. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care with respect to the custody and preservation of any of the
Collateral if it takes such action for that purpose as the Company reasonably
requests at times other than upon the occurrence and during the continuance of
any Event of Default, but failure of the Collateral Agent to comply with any
such request at any time shall not in itself be deemed a failure to comply with
the terms of this Agreement. The Collateral Agent will not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any liens thereon.

(c) Collateral Agent Not Liable. Except to the extent arising from the gross
negligence, willful misconduct, fraud, reckless disregard or bad faith of the
Collateral Agent, the Collateral Agent shall not be liable by reason of its
compliance with the terms of this Agreement with respect to (1) the investment
of funds held thereunder in Cash Equivalents (other than for losses attributable
to the Collateral Agent’s failure to make payments on investments issued by the
Collateral Agent, in its commercial capacity as principal obligor and not as
collateral agent, in accordance with their terms) or (2) losses incurred as a
result of the liquidation of any Cash Equivalents prior to its stated maturity.
It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Portfolio Investments or other
Collateral.

(d) Certain Rights and Obligations of the Collateral Agent. Without further
consent or authorization from any Lenders, the Collateral Agent shall be deemed
to have released, and is authorized to execute any documents or instruments
necessary to release, any lien encumbering any item of Collateral upon its sale
or other disposition of assets permitted by this Agreement or as otherwise
permitted or required hereunder or to which the Required Lenders have otherwise
consented. Anything contained herein to the contrary notwithstanding, in the
event of a foreclosure by the Collateral Agent on any of the Collateral pursuant
to a public or private sale, any Agent or Lender may be the purchaser of

 

- 76 -



--------------------------------------------------------------------------------

any or all of such Collateral at any such sale and the Collateral Agent, as
agent for and representative of the Lenders (but not any Lender in its
individual capacity unless the Required Lenders shall otherwise agree), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by the purchaser at such sale.

(e) Collateral Agent, Securities Intermediary and Collateral Administrator Fees
and Expenses. The Company agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator such fees as the Administrative
Agent, the Collateral Agent, the Securities Intermediary, the Collateral
Administrator and the Portfolio Manager, may agree in writing, subject to the
Priority of Payments. The Company further agrees to pay to the Collateral Agent,
the Securities Intermediary and the Collateral Administrator, or reimburse the
Collateral Agent, the Securities Intermediary and the Collateral Administrator
for paying, reasonable and documented out-of-pocket expenses, including
attorney’s fees in connection with this Agreement and the transactions
contemplated hereby, subject to the Priority of Payments and in the case of the
Securities Intermediary, expenses incurred by any sub agent, sub custodian or
bailee of the Securities Intermediary.

(f) Execution by the Collateral Agent, the Securities Intermediary and the
Collateral Administrator. The Collateral Agent, the Securities Intermediary and
the Collateral Administrator are executing this Agreement solely in their
capacity as Collateral Agent, Securities Intermediary and Collateral
Administrator, respectively, hereunder and in no event shall have any obligation
to make any Advance, provide any Advance or perform any obligation of the
Administrative Agent hereunder.

(g) Reports by the Collateral Administrator. The Company hereby appoints U.S.
Bank National Association as Collateral Administrator and directs the Collateral
Administrator to prepare the reports substantially in the form reasonably agreed
by the Company, the Collateral Administrator and the Administrative Agent.
Without limitation to the foregoing, upon the written request (including via
email) of the Administrative Agent, which may be in the form of a standing
request, the Collateral Administrator shall provide to the Administrative Agent
a copy of the most recent notice memo, distribution report or similar notice or
report received by it in respect of any Portfolio Investment(s) identified by
the Administrative Agent as soon as reasonably practicable after such request is
made by the Administrative Agent (or, if such request is a standing request, as
soon as reasonably practicable after such notice or report is received);
provided that failure by the Collateral Agent to provide such copies shall not
affect any of the rights of the Company or the Portfolio Manager under this
Agreement or the eligibility of any Portfolio Investment. All information
reported with respect to (i) an individual Portfolio Investment shall be
reported in the related Eligible Currency and (ii) calculations, tests or other
determinations requiring the aggregation of Portfolio Investments or other
Collateral (or groups thereof), shall be reported in USD based upon the Spot
Rate. The Company and the Portfolio Manager shall cooperate with the Collateral
Administrator in connection with the matters described herein, including
calculations relating to the reports contemplated herein or as otherwise
reasonably requested hereunder. Without limiting the generality of the
foregoing, the Portfolio Manager shall supply in a timely fashion any
determinations, designations, classifications or selections made by it relating
to a Portfolio Investment, including in connection with the acquisition or
disposition thereof, and any information maintained by it relating thereto, in
each case that the Collateral Administrator may reasonably need to complete the
reports required to be prepared by the Collateral Administrator hereunder or
reasonably require to permit the Collateral Administrator to perform its
obligations hereunder. The Collateral Administrator shall deliver a draft of
each such report to the Portfolio Manager and the Portfolio Manager shall
review, verify and approve the contents of the aforesaid reports. To the extent
any of the information in such reports conflicts with data or calculations in
the records of the Portfolio Manager, the Portfolio Manager shall notify the
Collateral Administrator of such discrepancy and use reasonable efforts

 

- 77 -



--------------------------------------------------------------------------------

to assist the Collateral Administrator in reconciling such discrepancy. Upon
reasonable request by the Collateral Administrator, the Portfolio Manager
further agrees to provide to the Collateral Administrator from time to time
during the term of this Agreement, on a timely basis, any information relating
to the Portfolio Investments and any proposed purchases, sales or other
dispositions thereof as to enable the Collateral Administrator to perform its
duties hereunder.

(h) Information Provided to Collateral Agent and Collateral Administrator.
Without limiting the generality of any terms of this Section, neither the
Collateral Agent nor the Collateral Administrator shall have liability for any
failure, inability or unwillingness on the part of the Portfolio Manager, the
Administrative Agent, the Company or the Required Lenders to provide accurate
and complete information on a timely basis to the Collateral Agent or the
Collateral Administrator, as applicable, or otherwise on the part of any such
party to comply with the terms of this Agreement, and, absent gross negligence,
willful misconduct, fraud, reckless disregard or bad faith of the Collateral
Agent or the Collateral Administrator, as applicable, shall have no liability
for any inaccuracy or error in the performance or observance on the Collateral
Agent’s or Collateral Administrator’s, as applicable, part of any of its duties
hereunder that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof. Neither the Collateral Agent nor
the Collateral Administrator shall have any obligation to determine or calculate
any Net Asset Value, the Borrowing Base Test or any Market Value, and shall be
entitled to conclusively rely upon such amounts as reported by the Portfolio
Manager or the Administrative Agent. The Collateral Agent and the Collateral
Administrator shall be entitled to conclusively rely upon information provided
by the Administrative Agent with respect to the determination of all interest,
fees, expenses and other amounts due and payable to the Lenders and the
calculation of the LIBO Rate and any Base Rate or Benchmark Replacement.

(i) None of the Collateral Agent, the Securities Intermediary or the Collateral
Administrator shall be under any obligation (i) to monitor, determine or verify
the unavailability or cessation of LIBO Rate (or other applicable Base Rate or
Benchmark Replacement), or whether or when there has occurred, or to give notice
to any other transaction party of the occurrence of, any Benchmark Transition
Event or Benchmark Replacement Date, (ii) to select, determine or designate any
Benchmark Replacement, or other successor or replacement benchmark index, or
whether any conditions to the designation of such a rate have been satisfied, or
(iii) to select, determine or designate any Benchmark Replacement Adjustment, or
other modifier to any replacement or successor index, or (iv) to determine
whether or what Benchmark Replacement Conforming Changes are necessary or
advisable, if any, in connection with any of the foregoing. None of the
Collateral Agent, the Securities Intermediary or the Collateral Administrator
shall be liable for any inability, failure or delay on its part to perform any
of its duties set forth in this Agreement as a result of the unavailability of
LIBO Rate (or other applicable Base Rate or Benchmark Replacement) and absence
of a designated replacement Benchmark Replacement, including as a result of any
inability, delay, error or inaccuracy on the part of any other transaction
party, in providing any direction, instruction, notice or information required
or contemplated by the terms of this Agreement and reasonably required for the
performance of such duties.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Non-Petition; Limited Recourse. Each of the Collateral Agent, the
Securities Intermediary, the Collateral Administrator, the Portfolio Manager and
the other parties hereto (other than the Administrative Agent acting at the
direction of the Required Lenders) hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in

 

- 78 -



--------------------------------------------------------------------------------

full of all amounts owing to the parties hereto. The foregoing restrictions are
a material inducement for the parties hereto to enter into this Agreement and
are an essential term of this Agreement. The Administrative Agent or the Company
may seek and obtain specific performance of such restrictions (including
injunctive relief), including, without limitation, in any bankruptcy,
winding-up, liquidation or similar proceedings. The Company shall promptly
object to the institution of any bankruptcy, winding-up, liquidation or similar
proceedings against it and take all necessary or advisable steps to cause the
dismissal of any such proceeding; provided that such obligation shall be subject
to the availability of funds therefor. Nothing in this Section 10.01 shall limit
the right of any party hereto to file any claim or otherwise take any action
with respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

SECTION 10.02. Notices. All notices and other communications in respect hereof
(including, without limitation, any modifications hereof, or requests, waivers
or consents hereunder) to be given or made by a party hereto shall be in writing
(including by electronic mail or other electronic messaging system of .pdf or
other similar files) to the other parties hereto at the addresses for notices
specified on the Transaction Schedule (or, as to any such party, at such other
address as shall be designated by such party in a notice to each other party
hereto). All such notices and other communications shall be deemed to have been
duly given when (a) transmitted by facsimile, (b) personally delivered, (c) in
the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

Each of the Collateral Agent, Collateral Administrator and Securities
Intermediary shall be entitled to accept and act upon instructions or directions
pursuant to this Agreement and other Loan Documents sent by unsecured email,
facsimile transmission or other similar unsecured electronic methods; provided,
that each party providing such instructions or directions shall provide to the
Collateral Agent, Collateral Administrator or Securities Intermediary written
notice of persons designated to provide instructions or directions. The
Collateral Agent, Collateral Administrator and Securities Intermediary shall not
be liable for any losses, costs or expenses arising directly or indirectly from
the Collateral Agent’s, Collateral Administrator’s and Securities Intermediary’s
reliance upon and compliance with such instructions from such designated
persons. Each party hereto agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Collateral
Agent, Collateral Administrator and Securities Intermediary, including without
limitation the risk of the Collateral Agent, Collateral Administrator and
Securities Intermediary acting on unauthorized instructions, and the risk of

 

- 79 -



--------------------------------------------------------------------------------

interception and misuse by third parties. Any party providing such instructions
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

SECTION 10.03. No Waiver. No failure on the part of any party hereto to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

SECTION 10.04. Expenses; Indemnity; Damage Waiver; Right of Setoff.

(a) The Company shall pay (1) all fees and reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and their Related Parties, including the fees, charges
and disbursements of one outside counsel for the Administrative Agent and one
outside counsel for the Collateral Agent, the Securities Intermediary and the
Collateral Administrator together, and such other local counsel as required for
the Agents, the Securities Intermediary and the Collateral Administrator in
connection with the preparation and administration of this Agreement, the
Account Control Agreement or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (2) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and the Lenders, including the fees, charges and
disbursements of outside counsel for each Agent, the Collateral Administrator,
the Securities Intermediary and such other local counsel required for the
Administrative Agent and, collectively, for the Collateral Agent, the Securities
Intermediary and the Collateral Administrator together in connection herewith,
including the enforcement or protection of their rights in connection with this
Agreement and the Account Control Agreement, including their rights under this
Section, or in connection with the Advances provided by them hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Advances.

(b) The Company shall indemnify the Agents, the Collateral Administrator, the
Securities Intermediary, the Lenders and their Related Parties (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of outside counsel for each Indemnitee and
such other local counsel as required for any Indemnitees, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (1) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations (including, without limitation, any breach of any
representation or warranty made by the Company or the Portfolio Manager
hereunder (for the avoidance of doubt, after giving effect to any limitation
included in any such representation or warranty relating to materiality or
causing a Material Adverse Effect)) or the exercise of the parties thereto of
their respective rights or the consummation of the transactions contemplated
hereby, (2) any Advance or the use of the proceeds therefrom, or (3) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or is pursuing or
defending any such action; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable

 

- 80 -



--------------------------------------------------------------------------------

judgment to have resulted from the gross negligence, bad faith, fraud, reckless
disregard or willful misconduct of such Indemnitee or (ii) with respect to the
Lenders, relate to the performance of the Portfolio Investments. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) To the extent permitted by Applicable Law, neither the Company nor any
Indemnitee shall assert, and each hereby waives, any claim against the Company
or any Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement, instrument or transaction contemplated
hereby or thereby, any Advance or the use of the proceeds thereof.

(d) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Company against any of and all the
obligations of the Company now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 10.05. Amendments. Subject to Section 3.01(h)(ii) (which shall only
require the consent of the Administrative Agent and the Company), no amendment,
modification or waiver in respect of this Agreement will be effective unless in
writing (including, without limitation, a writing evidenced by a facsimile
transmission or electronic mail) and executed by each of the Agents, the
Collateral Administrator, the Required Lenders, the Company and the Portfolio
Manager; provided that the Administrative Agent may waive (including, without
limitation, in a writing evidenced by a facsimile transmission or electronic
mail) any of (i) the Eligibility Criteria, (ii) the requirements set forth in
Schedule 3 or Schedule 4 and (iii) the provisions of this Agreement relating to
Delayed Funding Term Loans or the Unfunded Exposure Amount or arising from an
Unfunded Exposure Shortfall, in each case, in its sole discretion; provided
further that none of the Collateral Agent, the Collateral Administrator or the
Securities Intermediary shall be required to execute any amendment that affects
its rights, duties, protections or immunities; provided further that any
Material Amendment shall require the prior written consent of each Lender
affected thereby.

SECTION 10.06. Successors; Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

- 81 -



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth below, any Lender may assign to any
other Person (other than a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person)), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Financing Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Administrative Agent and, if such
assignee is not an Eligible Assignee, the Company; provided that no consent of
the Administrative Agent (in the case of the initial Lender only) or the Company
shall be required for an assignment of any Financing Commitment to an Eligible
Assignee that is a Lender (or any Affiliate thereof) with a Financing Commitment
immediately prior to giving effect to such assignment; provided, further, that,
following (i) the occurrence and during the continuance of an Event of Default,
a Lender may assign its rights and obligations under this Agreement (including
all or a portion of its Financing Commitment and the Advances at the time owing
to it) to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person)), and (ii) the third (3rd) Business Day following the
occurrence of a Market Value Event, a Lender may assign its rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances at the time owing to it) to any Person (other than a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person)), in each instance,
without the consent of the Company or (in the case of the initial Lender) the
Administrative Agent.

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; and (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent.

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

(c) Any Lender may sell participations to one or more banks or other entities
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person)) (a
“Lender Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it) and with the consent of, if such
participant is not an Eligible Assignee, the Company; provided that (1) such
Lender’s obligations under this Agreement shall remain unchanged, (2) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (3) the Company, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Lender Participant, agree to
any Material Amendment that affects such Lender Participant.

(d) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Company, maintain a register on which it enters the name and
address of each Lender Participant and the principal amounts (and stated
interest) of each Lender Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender

 

- 82 -



--------------------------------------------------------------------------------

shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Lender Participant or any information
relating to a Lender Participant’s interest in any commitments, loans, letters
of credit or its other obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) The Company agrees that each Lender Participant shall be entitled to the
benefits of Sections 3.01(e), 3.01(f) and 3.03 (subject to the requirements and
limitations therein, including the requirements under Section 3.03(f) (it being
understood that the documentation required under Section 3.03(f) shall be
delivered to the Lender that sells the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Lender Participant (A) agrees
to be subject to the provisions of Section 3.01(f) relating to replacement of
Lenders as if it were an assignee under paragraph (b) of this Section 10.06 and
(B) shall not be entitled to receive any greater payment under Sections 3.01(e),
3.01(f) and 3.03, with respect to any participation, than the Lender that sells
the participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Lender Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Company’s request and expense,
to use reasonable efforts to cooperate with the Company to effectuate the
replacement of Lenders provisions set forth in Section 3.01(f) with respect to
any Lender Participant.

SECTION 10.07. Governing Law; Submission to Jurisdiction; Etc..

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

(b) Submission to Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement (collectively, “Proceedings”), each party hereto
irrevocably (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes any party hereto from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

- 83 -



--------------------------------------------------------------------------------

SECTION 10.08. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Advance, together
with all fees, charges and other amounts which are treated as interest on such
Advance under Applicable Law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Advance in accordance
with Applicable Law, the rate of interest payable in respect of such Advance
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Advance but were not payable as
a result of the operation of this Section 10.08 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Advances or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.09. PATRIOT Act. Each Lender and Agent that is subject to the
requirements of the PATRIOT Act hereby notifies the Company that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or
Agent to identify the Company in accordance with the PATRIOT Act.

SECTION 10.10. Counterparts. This Agreement (and each amendment, modification
and waiver in respect of this Agreement) may be executed in any number of
counterparts by facsimile or other written form of communication or electronic
transmission (including .pdf file, .jpeg file or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, including Orbit, Adobe Sign,
DocuSign, or any other similar platform identified by the Borrower and
reasonably available at no undue burden or expense to the Collateral Agent or
Collateral Administrator), each of which shall be deemed to be an original as
against the party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by facsimile or any such electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. Any electronically signed document delivered via email from a
person purporting to be an authorized officer shall be considered signed or
executed by such authorized officer on behalf of the applicable Person. None of
the Collateral Agent, Collateral Administrator nor Securities Intermediary shall
have a duty to inquire into or investigate the authenticity or authorization of
any such electronic signature and shall be entitled to conclusively rely on any
such electronic signature without any liability with respect thereto.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
other Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
Lender that is an Affected Financial Institution arising under this Agreement
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(1) a reduction in full or in part or cancellation of any such liability;

 

- 84 -



--------------------------------------------------------------------------------

(2) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(3) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any applicable Resolution Authority.

As used herein:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

- 85 -



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 10.13. Judgment Currency.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in USD into another currency, each party hereto
agrees, to the fullest extent that it may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction USD could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than USD, be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase USD with
the Judgment Currency; if the amount of USD so purchased is less than the sum
originally due to the Applicable Creditor in USD, such party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such deficiency. The obligations of the parties
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

SECTION 10.14. Confidentiality.

Each Agent, the Collateral Administrator, the Securities Intermediary and each
Lender agrees to maintain the confidentiality of the Information until the date
that is two (2) years after receipt of such Information, except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed (and shall agree) to
keep such Information confidential), (ii) to the extent requested by any
regulatory authority (including any self-regulatory authority), (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder, the sale of any Portfolio Investment
following the occurrence of a Market Value Event or necessary (in the reasonable
judgement of the disclosing party) for the enforcement of rights hereunder or
under any other Loan Document, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 10.14, to (x) any
assignee of or Participant in or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (vii) with the consent of the
Company, (viii) to the extent such Information (x) becomes publicly available
other than as a result of a

 

- 86 -



--------------------------------------------------------------------------------

breach of this Section 10.14 by the delivering party or its Affiliates or
(y) becomes available to any Agent, the Collateral Administrator, the Securities
Intermediary or any Lender on a nonconfidential basis from a source other than
the Company or (ix) to the extent permitted or required under this Agreement or
the Account Control Agreement; provided that in the case of clause (ii), if such
disclosure relates solely to the transactions contemplated by the Loan
Documents, and clause (iii) above to the extent practicable and permitted by
law, the Company shall be informed of such disclosure as soon as reasonably
practical in advance thereof and, to the extent legally and practically
permitted to be done, will be allowed a reasonable opportunity to object to such
disclosure in such proceeding or process (at its own expense), and in any event,
the disclosing party shall use commercially reasonable efforts to ensure that
any such information so disclosed in accorded confidential treatment.

[remainder of page intentionally blank]

 

- 87 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II SPV II LLC, as Company

By: GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II LLC, its designated Manager

By

  /s/ Jonathan Lamm

Name:

  Jonathan Lamm

Title:

  Chief Financial Officer and Treasurer

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II LLC, as Portfolio Manager

By

  /s/ Jonathan Lamm

Name:

  Jonathan Lamm

Title:

  Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

By

 

/s/ James Greenfield

Name: James Greenfield

Title: Authorized Signatory



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

By

  /s/ Elaine Mah

Name:

  Elaine Mah

Title:

  Senior Vice President

U.S. BANK NATIONAL ASSOCIATION, as Securities Intermediary

By

  /s/ Elaine Mah

Name:

  Elaine Mah

Title:

  Senior Vice President

U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator

By

  /s/ Elaine Mah

Name:

  Elaine Mah

Title:

  Senior Vice President

The Lenders

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender

By

  /s/ James Greenfield

Name:

  James Greenfield

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

Transaction Schedule

 

1.   Lenders    Financing Commitment (as reduced from time to time pursuant to
Section 4.07)   JPMorgan Chase Bank, National Association   

Prior to a Commitment Increase Date:

U.S.$250,000,000

After a Commitment Increase Date, if any: U.S.$250,000,000 plus the principal
amount of each Commitment Increase Option up to U.S.$800,000,000

2.   Scheduled Termination Date:    September 24, 2025 3.   Interest Rates     
Applicable Margin for Advances:   

With respect to interest based on the LIBO Rate, 3.10% per annum (subject to
increase in accordance with Section 3.01(b)).

With respect to interest based on the Base Rate, 3.10% per annum (subject to
increase in accordance with Section 3.01(b)).

4.   Account Numbers      Custodial Account:    197392-700   Interest Collection
Account:    197392-201   Principal Collection Account:    197392-202   MV Cure
Account:    197392-300   Unfunded Exposure Account:    197392-203   Permitted
Non-USD Currency Accounts:      CAD:      CAD Custodial Account:    197392-701  
CAD Interest Collection Account:    197392-204   CAD Principal Collection
Account:    197392-205   CAD Unfunded Exposure Account:    197392-206   GBP:   
  GBP Custodial Account:    197392-702   GBP Interest Collection Account:   
197392-207   GBP Principal Collection Account:    197392-208   GBP Unfunded
Exposure Account:    197392-209   Euro:   



--------------------------------------------------------------------------------

    Euro Custodial Account:    197392-703     Euro Interest Collection Account:
   197392-210     Euro Principal Collection Account:    197392-211     Euro
Unfunded Exposure Account:    197392-212 5.   Market Value Trigger:    65.0% 6.
  Market Value Cure Level:    55.0% 7.   Purchases of Restricted Securities     
  Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial Purchase, a
Restricted Security. As used herein, “Restricted Security” means any security
that forms part of a new issue of publicly
issued securities (a) with respect to which an Affiliate of any Lender that is a
“broker” or a “dealer”, within the meaning of
the Securities Exchange Act of 1934, participated in the distribution as a
member of a selling syndicate or group within 30
days of the proposed Purchase by the Company and (b) which the Company proposes
to Purchase from any such Affiliate of
any Lender.

 

- 2 -



--------------------------------------------------------------------------------

Addresses for Notices

The Company:

  

Goldman Sachs Private Middle

Market Credit II SPV II LLC

200 West Street

New York, NY 10282

  

Attn: Jonathan Lamm

 Elaine Ng

 Paul P. Singh

 Steven Colombo

Tel: 1 (212) 902-1000

Fax: 1 (212) 428-3889

Email:   Jonathan.Lamm@gs.com

Paul.Singh@gs.com

Elaine.Ng@gs.com

Steven.Colombo@gs.com

The Portfolio Manager:

  

Goldman Sachs Private Middle

Market Credit II LLC

200 West Street

New York, NY 10282

  

Attn: Jonathan Lamm

 Elaine Ng

 Paul P. Singh

 Steven Colombo

Tel: 1 (212) 902-1000

Fax: 1 (212) 428-3889

Email:   Jonathan.Lamm@gs.com

Paul.Singh@gs.com

Elaine.Ng@gs.com

Steven.Colombo@gs.com

The Administrative Agent:

  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,

3rd Floor

Newark, Delaware 19713

  

Attention: Ryan Hanks

Telephone: (302) 634-2030

  

with a copy to

     

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

  

Attention: James Greenfield

Telephone: 212-834-9340

Email: james.r.greenfield@jpmorgan.com

With a copy to:

 

de_custom_business@jpmorgan.com and brian.m.larocca@jpmorgan.com

The Collateral Agent:

  

U.S. Bank National Association

190 S. LaSalle Street, 8th Floor

Chicago, Illinois 60603

  

Attention: Global Corporate Trust – Goldman Sachs Private Middle Market Credit
II SPV II LLC

Email: ChicagoGSAMTeam@usbank.com

 

- 3 -



--------------------------------------------------------------------------------

The Securities Intermediary:

  

U.S. Bank National Association

190 S. LaSalle Street, 8th Floor

Chicago, Illinois 60603

  

Attention: Global Corporate Trust – Goldman Sachs Private Middle Market Credit
II SPV II LLC

Email: ChicagoGSAMTeam@usbank.com

The Collateral Administrator:

  

U.S. Bank National Association

190 S. LaSalle Street, 8th Floor

Chicago, Illinois 60603

  

Attention: Global Corporate Trust – Goldman Sachs Private Middle Market Credit
II SPV II LLC

Email: ChicagoGSAMTeam@usbank.com

JPMCB:

  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,

3rd Floor

Newark, Delaware 19713

  

Attention: Robert Nichols

Facsimile: (302) 634-1092

  

with a copy to:

 

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

  

Attention: James Greenfield

Telephone: 212-834-9340

Each other Lender:

   The address (or facsimile number or electronic mail address) provided by it
to the Administrative Agent.   

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 2

Contents of Notices of Acquisition

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

Email: de_custom_business@jpmorgan.com

    brian.m.larocca@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Email: NA_Private_Financing_Diligence@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

cc:

U.S. Bank National Association, as Collateral Agent and Collateral Administrator

190 S. LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – Goldman Sachs Private Middle Market Credit
II SPV II LLC

Email: ChicagoGSAMTeam@usbank.com

Ladies and Gentlemen:



--------------------------------------------------------------------------------

Reference is hereby made to the Loan and Security Agreement, dated as of
September 24, 2020 (as amended, the “Agreement”), among Goldman Sachs Private
Middle Market Credit II SPV II LLC, as borrower (the “Company”), JPMorgan Chase
Bank, National Association, as administrative agent (the “Administrative
Agent”), Goldman Sachs Private Middle Market Credit II LLC, as portfolio manager
(the “Portfolio Manager”), the lenders party thereto and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
such terms in the Agreement.

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company’s
intention to acquire] via [a Purchase][a Substitution] the following Portfolio
Investment(s):1

 

Fund

 

Issuer / Obligor

 

Jurisdiction

 

Identifier (LoanX; CUSIP)

 

Requested Notional Amount

 

Asset Class

 

Current Pay (Y/N)

 

Syndication Type

 

Lien

 

Tranche Size

 

Price

 

Spread / Coupon

 

Base Rate

 

LIBOR Floor

 

Maturity

 

GICS3 Industry

 

LTM EBITDA (In Millions)

 

LTM Capital Expenditures (in Millions)

 

Leverage Through Tranche (Net)

 

Interest Coverage

 

Financial Covenants

 

Security Identifier

 

Security Description

 

Quantity

 

Currency Type ID

 

Spot Rate

 

 

1 

To be filled in to the extent such information is available to the Portfolio
Manager and otherwise indicated with N/A.

 

- 2 -



--------------------------------------------------------------------------------

To the extent available, we have included herewith (1) the material Underlying
Instruments relating to each such Portfolio Investment, (2) an audited financial
statement for the previous most recently ended three years of the obligor of
each such Portfolio Investment, or if not available, a quality of earnings
report prepared by an accredited accounting firm, (3) quarterly statements for
the previous most recently ended four fiscal quarters of the obligor of each
such Portfolio Investment, (4) any appraisal or valuation reports conducted by
third parties in connection with the proposed investment by the Company,
(5) applicable “proof of existence” details (if requested by the Administrative
Agent), (6) the final investment committee memo and (7) forecasted financials
for 1 year (or longer, if prepared). The Portfolio Manager acknowledges that it
will provide such other information from time to time reasonably requested by
the Administrative Agent.2

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement are satisfied.

 

Very truly yours,

Goldman Sachs Private Middle Market Credit II LLC, as Portfolio Manager

By

 

 

Name:

Title:

 

2 

Company to deliver pre-signed assignment agreement if the Portfolio Manager and
the administrative agent for the proposed Portfolio Investment are affiliates.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 3

Eligibility Criteria

 

1.

Such obligation is a Loan and is not a Synthetic Security, a Zero-Coupon
Security, a Structured Finance Obligation, a Participation Interest or a Letter
of Credit; provided that the Initial Participation Interests may be acquired by
the Company under the Sale Agreement on the Closing Date.

 

2.

Such obligation does not require the making of any future advance or payment by
the Company to the issuer thereof or any related counterparty except in
connection with a Delayed Funding Term Loan or a Revolving Loan.

 

3.

Such obligation is eligible to be entered into by, sold or assigned to the
Company and pledged to the Collateral Agent.

 

4.

Such obligation is denominated and payable in an Eligible Currency and purchased
at a price that is at least 80% of the par amount of such obligation.

 

5.

Such obligation is issued or co-issued by a company organized in an Eligible
Jurisdiction.

 

6.

It is an obligation upon which no payments to the Company are subject to
deduction or withholding for or on account of any withholding Taxes imposed by
any jurisdiction (other than any non-U.S. withholding Taxes that are uniformly
applicable to non-resident lenders with respect to Loans or debt securities of
such type), unless the related obligor is required to make “gross-up” payments
to the Company that cover the full amount of any such withholding Taxes (subject
to conditions to such payments which the Company (or the Portfolio Manager on
behalf of the Company) in its good faith judgment expects to be satisfied).

 

7.

Such obligation is not subject to an event of default (as defined in the
Underlying Instruments for such obligation) in accordance with its terms
(including the terms of its Underlying Instruments after giving effect to any
grace and/or cure period set forth in the related loan agreement, indenture or
similar agreement, but not to exceed the lesser of (x) the grace period and/or
cure period set forth in the related loan agreement, indenture or similar
agreement and (y) thirty (30) days) and, to the Knowledge of the Company and the
Portfolio Manager, no Indebtedness of the obligor thereon ranking pari passu
with or senior to such obligation is in default with respect to the payment of
principal or interest or is subject to any other event of default that would
trigger a default under the related loan agreement, indenture or similar
agreement (after giving effect to any grace and/or cure period set forth in the
related loan agreement, indenture or similar agreement but not to exceed lesser
of (x) the grace period and/or cure period set forth in the related loan
agreement, indenture or similar agreement and (y) thirty (30) days) (a
“Defaulted Obligation”).

 

8.

The timely repayment of such obligation is not subject to non-credit-related
risk as determined by the Portfolio Manager in its good faith and reasonable
judgment.

 

9.

It is not at the time of purchase or commitment to purchase the subject of an
offer other than an offer pursuant to the terms of which the offeror offers to
acquire a debt obligation in exchange for consideration consisting solely of
cash in an amount equal to or greater than the full face amount of such debt
obligation plus any accrued and unpaid interest.



--------------------------------------------------------------------------------

10.

Such obligation is not an equity security and does not provide, on the date of
acquisition, for conversion or exchange at any time over its life into an equity
security.

 

11.

Such obligation provides for periodic payments of interest thereon in cash at
least semi-annually.

 

12.

Without limitation to clause 7 above, in the case of a Specified Investment,
(i) the obligor on such obligation has not violated any financial covenant
contained in such obligation’s Underlying Instruments and (ii) no such financial
covenant has been materially amended, modified or waived and, without limitation
to the foregoing, no amendment to the Underlying Instruments with respect to
such Portfolio Investment that relates to a Specified Matter has been entered
into, in each case, since the date of the Purchase Commitment for such
obligation (in the case of this subclause (ii), unless otherwise consented to by
the Administrative Agent in its sole discretion).

 

13.

Such obligation will not cause the Company or the pool of Collateral to be
required to register as an investment company under the Investment Company Act
of 1940, as amended.

 

14.

In the case of a Portfolio Investment that is a Loan, the Administrative Agent
is not a “Disqualified Lender” (as such term, or comparable term, is defined in
the Underlying Instruments in respect of such Portfolio Investment).

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

“Eligible Currency” means USD, Euros, GBP and CAD.

“Eligible Jurisdictions” means the United States and any state or territory
therein, Canada, United Kingdom and any Euro Zone country.

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an Underlying Instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

“Participation Interest” means a participation interest in a Loan or a debt
security.

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

“Synthetic Security” means a security or swap transaction, other than a
Participation Interest or a Letter of Credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 4

Concentration Limitations

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed Purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

  1.

Portfolio Investments issued by a single obligor and its affiliates may not
exceed an aggregate principal balance equal to 5.0% of the Collateral Principal
Amount; provided that Portfolio Investments issued by three (3) obligors and
their respective affiliates (provided that only one (1) such obligor and its
affiliates may be an obligor with respect to a Specified Investment) may each
constitute up to an aggregate principal balance equal to 7.5% of the Collateral
Principal Amount. Notwithstanding the foregoing, no obligor shall deemed an
affiliate of any person solely because they are under the control of the same
private equity sponsor or similar sponsor or because such obligor is owned by a
common holding company with an obligor of another obligation so long as the
collateral securing such loans is not common.

 

  2.

Not less than 95% of the Collateral Principal Amount may consist of Senior
Secured Loans (including first-lien unitranche assets) and cash and Cash
Equivalents on deposit in the Principal Collection Account as Principal
Proceeds.

 

  3.

Not more than 5% of the Collateral Principal Amount may consist of Second Lien
Loans (including second-lien unitranche assets).

 

  4.

Not more than 5% of the Collateral Principal Amount may consist of any Portfolio
Investments other than Senior Secured Loans or Second Lien Loans.

 

  5.

Beginning on, and including, the date that is three (3) months following the
Effective Date, not more than 10% of the Collateral Principal Amount may consist
of Delayed Funding Term Loans and Revolving Loans.

 

  6.

Beginning on, and including, the date that is three (3) months following the
Effective Date, not more than 12.5% of the Collateral Principal Amount may
consist of Portfolio Investments that are issued by obligors that belong to the
same GICS Level 3 Industry Classification, as determined by the Portfolio
Manager in its commercially reasonable discretion, provided that Portfolio
Investments that belong to the GICS Level 3 Industry Classifications listed in
each the “Broad Category” in the GICS Table set forth below, in the aggregate,
shall be further limited by the “Limit” of the Collateral Principal Amount set
forth in the table forth below; provided further that Portfolio Investments
issued by obligors belonging to the GICS Level 3 Industry Classification
“Software” may constitute up to 25.0% of the Collateral Principal Amount;
provided further that the GICS Level 3 Industry Classification of obligors
belonging to the “Software” GICS Level 3 Industry Classification may be
determined by the Portfolio Manager (with the consent of the Administrative
Agent) based on the primary industries of the end users or consumers of the
products or services produced or provided by such obligor. As used herein, “GICS
Level 3 Industry Classifications” means the industry classifications set forth
in Schedule 6 hereto, as such industry classifications shall be updated at the
option of the Portfolio Manager (with the consent of the Administrative Agent,
such consent not to be unreasonably withheld, conditioned or delayed) if GICS
publishes revised industry classifications.



--------------------------------------------------------------------------------

  7.

Not more than an aggregate of 15% of the Collateral Principal Amount may consist
of Portfolio Investments denominated in a Permitted Non-USD Currency.

 

  8.

Not more than an aggregate of 20% of the Collateral Principal Amount may consist
of Portfolio Investments whose primary obligors are organized in Eligible
Jurisdictions other than the United States.

 

  9.

The Unfunded Exposure Amount shall not exceed 10% of the Collateral Principal
Amount.

 

  10.

Not more than an aggregate of 35% of the Collateral Principal Amount may consist
of Specified Investments.

For the purposes of clauses 1 through 10 above, the principal amount of the
applicable Portfolio Investment shall including the funded and unfunded balance
on any Delayed Funding Term Loan or Revolving Loan, as applicable, as of such
date.

As used herein, “GICS Table” means the table below:

 

Limit

  

Broad Category

  

Applicable GICS Industry

5%

   Oil & Gas   

Energy Equipment & Services

Independent Power Producers & Energy Traders

Oil, Gas & Consumable Fuels

10%

   Retail   

Internet & Catalog Retail

Multiline Retail

Specialty Retail

15%

   Company’s selection    Any single classification except Oil & Gas or
Retail-related

20%

   Financial Intermediaries   

Commercial Banks

Consumer Finance

Diversified Financial Services

Real Estate Investment Trusts (REITs)

Real Estate Management & Development

Thrifts & Mortgage Finance

Trading Companies & Distributors

20%

   Building & Development   

Building Products

Construction & Engineering

Construction Materials

20%

   Electronics   

Computers & Peripherals

Electronic Equipment, Instruments & Components

Office Electronics

20%

   Telecommunications   

Communications Equipment

Diversified Telecommunication Services

Wireless Telecommunication Services

30%

   Software   

IT Services

Software

30%

   Healthcare   

Health Care Equipment & Supplies

Health Care Providers & Services

Health Care Technology

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 5

Initial Portfolio Investments

 

Issuer Name

   Notional (U.S.$ mln)      Lien     

Industry

3SI Security Systems, Inc.

     563,653.06        First Lien      Commercial Services & Supplies

Acquia Inc.

     5,002,640.11        First Lien      Software

Apptio, Inc.

     6,895,555.84        First Lien      IT Services

BJH Holdings III Corp.

     1,963,834.94        First Lien      Hotels, Restaurants & Leisure

Bullhorn, Inc.

     3,939,455.33        First Lien      Professional Services

Center for Orthopedic and Research Excellence, Inc., The

     6,312,954.85        First Lien      Health Care Providers & Services

CFS Management, LLC

     1,967,505.95        First Lien      Health Care Providers & Services

Chronicle Bidco Inc. (aka Lexitas)

     4,023,974.25        First Lien      Professional Services

ConnectWise, LLC

     5,388,033.25        First Lien      IT Services

Convene 237 Park Avenue, LLC

     8,702,500.00        First Lien      Real Estate Management & Development

Corepower Yoga, LLC

     2,511,762.85        First Lien      Diversified Consumer Services

CST Buyer Company

     4,845,193.14        First Lien      Diversified Consumer Services

Diligent Corporation (fka Diamond Merger Sub II, Corp.)

     6,986,775.00        First Lien      Professional Services

E2open, LLC

     4,689,562.50        First Lien      Software

EPTAM Plastics, Ltd.

     2,622,921.97        First Lien      Health Care Equipment & Supplies

Globaltranz Enterprises, Inc.

     1,785,802.39        First Lien      Road & Rail

Governmentjobs.com, Inc.

     9,532,077.83        First Lien      Diversified Consumer Services

HS4 Acquisitionco, Inc.

     7,268,500.00        First Lien      Hotels, Restaurants & Leisure

iCIMS, Inc.

     5,625,000.00        First Lien      Software

Instructure, Inc.

     12,795,817.56        First Lien      Diversified Consumer Services

Mailgun Technologies, Inc.

     5,352,361.45        First Lien      Interactive Media & Services

MRI Software LLC

     4,504,959.99        First Lien      Real Estate Management & Development

Picture Head MidCo LLC

     4,944,444.45        First Lien      Entertainment

Premier Imaging, LLC

     4,342,187.50        First Lien      Health Care Providers & Services

Project Eagle Holdings, LLC

     11,108,486.90        First Lien      Aerospace & Defense

PT Intermediate Holdings III, LLC

     4,368,050.00        First Lien      Trading Companies & Distributors

PurFoods, LLC

     10,250,000.00        First Lien      Food Products

Riverpoint Medical, LLC

     2,909,916.76        First Lien      Health Care Equipment & Supplies

SelectQuote, Inc.

     3,001,470.59        First Lien      Insurance

Syntellis Performance Solutions, Inc.(Axiom Software)

     9,559,421.02        First Lien      Healthcare Providers & Services

Viant Medical Holdings, Inc.

     4,822,805.63        First Lien      Health Care Equipment & Supplies

Villa BidCo Inc.

     5,349,178.63        First Lien      Diversified Consumer Services

WebPT, Inc.

     3,902,870.13        First Lien      Health Care Technology

Wolfpack IP Co.

     9,352,908.45        First Lien      Real Estate Management & Development

WorkForce Software, LLC

     3,027,954.66        First Lien      Software

Wrike, Inc.

     3,400,000.00        First Lien      Professional Services



--------------------------------------------------------------------------------

SCHEDULE 6

 

    

GICS Level 3 Industry Classifications

1   

Aerospace & Defense

2   

Air Freight & Logistics

3   

Airlines

4   

Auto Components

5   

Automobiles

6   

Tobacco

7   

Capital Markets

8   

Building Products

9   

Construction & Engineering

10   

Construction Materials

11   

Commercial Services & Supplies

12   

Professional Services

13   

Chemicals

14   

Containers & Packaging

15   

Textiles, Apparel & Luxury Goods

16   

Industrial Conglomerates

17   

Personal Products

18   

Biotechnology

19   

Pharmaceuticals

20   

Life Sciences Tools & Services

21   

Computers & Peripherals

22   

Electrical Equipment

23   

Electronic Equipment, Instruments & Components

24   

Office Electronics

25   

Commercial Banks

26   

Consumer Finance

27   

Diversified Consumer Services

28   

Diversified Financial Services

29   

Real Estate Investment Trusts (REITs)

30   

Real Estate Management & Development

31   

Thrifts & Mortgage Finance

32   

Trading Companies & Distributors

33   

Beverages

34   

Food Products

35   

Food & Staples Retailing

36   

Paper & Forest Products

37   

Health Care Equipment & Supplies

38   

Health Care Providers & Services

39   

Health Care Technology

40   

Household Durables

41   

Household Products

42   

Machinery

43   

Semiconductors & Semiconductor Equipment

44   

Insurance



--------------------------------------------------------------------------------

45    Leisure Equipment & Products 46    Media 47    Hotels, Restaurants &
Leisure 48    Distributors 49    IT Services 50    Marine 51    Software 52   
Metals & Mining 53    Energy Equipment & Services 54    Independent Power
Producers & Energy Traders 55    Oil, Gas & Consumable Fuels 56    Internet &
Catalog Retail 57    Multiline Retail 58    Specialty Retail 59    Road & Rail
60    Transportation Infrastructure 61    Communications Equipment 62   
Diversified Telecommunication Services 63    Wireless Telecommunication Services
64    Electric Utilities 65    Gas Utilities 66    Multi-Utilities 67    Water
Utilities

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 7

Initial Participation Interests

 

Issuer Name

   Notional (U.S.$ mln)      Lien     

Industry

Elemica Parent, Inc.

     1,192,945.63        First Lien      Chemicals

FWR Holding Corporation

     2,216,722.22        First Lien      Hotels, Restaurants & Leisure

VRC Companies, LLC

     5,834,910.87        First Lien      Commercial Services & Supplies

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: James Greenfield

Email: james.r.greenfield@jpmorgan.com

  de_custom_business@jpmorgan.com

  brian.m.larocca@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

cc:

U.S. Bank National Association, as Collateral Agent and Collateral Administrator

190 S. LaSalle Street, 8th Floor

Chicago, Illinois 60603

Attention: Global Corporate Trust – Goldman Sachs Private Middle Market Credit
II SPV II LLC

Email: ChicagoGSAMTeam@usbank.com

Ladies and Gentlemen:

Reference is hereby made to the Loan and Security Agreement, dated as of
September 24, 2020 (as amended, the “Agreement”), among Goldman Sachs Private
Middle Market Credit II SPV II LLC, as borrower (the “Company”), JPMorgan Chase
Bank, National Association, as administrative agent (the “Administrative
Agent”), Goldman Sachs Private Middle Market Credit II LLC, as portfolio manager
(the “Portfolio Manager”), the lenders party thereto, and the collateral agent,
collateral administrator and intermediary party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
such terms in the Agreement.

Pursuant to the Agreement, you are hereby notified of the following:

(1) The Company hereby requests an Advance under Section 2.03 of the Agreement
to be funded on [____________].



--------------------------------------------------------------------------------

(2) The aggregate amount of the Advance requested hereby is [U.S.$] [C$] [€] [£]
[_________].34

(3) The proposed Purchases (if any) relating to this request are as follows:

 

Security

  

Par

  

Price

  

Purchased Interest (if any)

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) and/or to an Advance set forth in Section 1.03 of the Agreement
have been satisfied or waived as of the related Trade Date (and shall be
satisfied or waived as of the related Settlement Date) and/or Advance date, as
applicable.

 

Very truly yours,

GOLDMAN SACHS PRIVATE MIDDLE MARKET CREDIT II SPV II LLC

By

 

 

 

Name:

 

Title:

 

3 

Note: The requested Advance shall be in an amount such that, after giving effect
thereto and the related purchase of the applicable Portfolio Investment(s) (if
any), the Borrowing Base Test is satisfied.

4 

Note: The requested Advance shall be in an amount such that the aggregate amount
of Permitted Non-USD Currency Advances does not exceed 15% of the Financing
Commitments.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
September 24, 2020 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit II SPV II LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), Goldman Sachs Private Middle Market Credit II LLC, as
portfolio manager (the “Portfolio Manager”), the lenders party thereto, and the
collateral agent, collateral administrator and intermediary party thereto.
Capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iii) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the Loan(s) (as well as any note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (b) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten
percent shareholder of the Company within the meaning of Section 871(h)(3)(B) of
the Code and (d) it is not a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:   [__________ __], 20[__]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
September 24, 2020 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit II SPV II LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), Goldman Sachs Private Middle Market Credit II LLC, as
portfolio manager (the “Portfolio Manager”), the lenders party thereto, and the
collateral agent, collateral administrator and intermediary party thereto.
Capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:   [__________ __], 20[__]



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
September 24, 2020 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit II SPV II LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), Goldman Sachs Private Middle Market Credit II LLC, as
portfolio manager (the “Portfolio Manager”), the lenders party thereto, and the
collateral agent, collateral administrator and intermediary party thereto.
Capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(b) its direct or indirect partners/members are the sole beneficial owners of
such participation, (c) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of the Company
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:   [__________ __], 20[__]



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan and Security Agreement, dated as of
September 24, 2020 (as amended, the “Credit Agreement”), among Goldman Sachs
Private Middle Market Credit II SPV II LLC, as borrower (the “Company”),
JPMorgan Chase Bank, National Association, as administrative agent (the
“Administrative Agent”), Goldman Sachs Private Middle Market Credit II LLC, as
portfolio manager (the “Portfolio Manager”), the lenders party thereto, and the
collateral agent, collateral administrator and intermediary party thereto.
Capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.

Pursuant to the provisions of Section 3.03(f)(ii)(B)(iv) of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:   [__________ __], 20[__]